Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.18 Page 1 of 109
                                                                         I1111111111111111
                                                                                  1111111111
                                                                                        111111111111111
                                                                                                 111111111111111
                                                                                        USO10221221B2
                                                                                                         111111111111111111



 c12)    United States Patent                                                  (IO)   Patent No.:    US 10,221,221 B2
         Shaner et al.                                                         (45)   Date of Patent:      Mar.5,2019

 (54)    MONOMERIC YELLOW-GREEN                                            Goedhart et al., "Structure-guided evolution of cyan fluorescent
         FLUORESCENT PROTEIN FROM                                          proteins towards a quantum yield of 93%," Nat. Comms., 2012,
         CEPHALOCHORDATE                                                   3:751, 9 pages.
                                                                           Gross et al., "The structure of the chromophore within DsRed, a red
 (71)    Applicant: Allele Biotechnology &                                 fluorescent protein from coral," Proc. Natl. Acad. Sci. USA, Oct. 24,
                    Pharmaceuticals, Inc., San Diego, CA                   2000, 97(22):11990-11995.
                    (US)                                                   Karasawa et al., "A green-emitting fluorescent protein from Galaxeidae
                                                                           coral and its monomeric version for use in fluorescent labeling," J
 (72)    Inventors: Nathan C. Shaner, San Diego, CA                        Biol. Chem., Sep. 5, 2003, 278(36):34167-34171.
                    (US); Gerard G. Lambert, San Diego,                    Karasawa et al., Cyan-emitting and orange-emitting fluorescent
                                                                           proteins as a donor/acceptor pair for fluorescence resonance energy
                    CA (US); Yuhui Ni, San Diego, CA
                                                                           transfer, Biochem. J, 2004, 381:307-312.
                    (US); Jiwu Wang, La Jolla, CA (US)
                                                                           Li et al., "Evolutionary and functional diversity of green fluorescent
                                                                           proteins in cephalochordates," Gene, 2009, 446:41-49.
 (73)    Assignee:       ALLELE BIOTECHNOLOGY &
                                                                           Lyskov et al., "The RosettaDock server for local protein-protein
                         PHARMACEUTICALS, INC, San
                                                                           docking," Nucleic Acids Res., 2008, 36:W233-W238.
                         Diego, CA (US)                                    Magde et al., "Fluorescence quantum yields and their relation to
                                                                           lifetimes of rhodamine 6G and fluorescein in nine solvents: improved
 ( *)    Notice:         Subject to any disclaimer, the term ofthis        absolute standards for quantum yields," Photochemistry and Photobiol-
                         patent is extended or adjusted under 35           ogy, 2002, 75(4):327-334.
                         U.S.C. 154(b) by 137 days.                        Malo et al., "Crystal structure and Raman studies of dsFP483, a
                                                                           cyan fluorescent protein from Discosoma striata," J Mo!. Biol.,
 (21)    Appl. No.: 13/950,239                                             2008, 378:871-886.
                                                                           Markwardt et al., "An Improved Cerulean Fluorescent Protein with
 (22)    Filed:          Jul. 24, 2013                                     Enhanced Brightness and Reduced Reversible Photoswitching,"
                                                                           PLoS ONE, Mar. 2011, 6(3):el 7896, 11 pages.
 (65)                      Prior Publication     Data                      Merzlyak et al., "Bright monomeric red fluorescent protein with an
         US 2014/0038267 Al              Feb. 6, 2014                      extended fluorescence lifetime," Nature Methods, Jul. 2007, 4(7):555-
                                                                           557.
                                                                           Miyawaki, "Development of probes for cellular functions using
                   Related U.S. Application Data
                                                                           fluorescent proteins and fluorescent resonance energy transfer,"
 (60)    Provisional application No. 61/675,237, filed on Jul.             Annu. Rev. Biochem., 2011, 80:357-373.
         24, 2012.                                                         Redford et al., "Polar plot representation for frequency-domain
                                                                           analysis of fluorescence lifetimes," J Fluoresc., Sep. 2005, 15(5):805-
 (51)    Int. Cl.                                                          815.
                                                                           Roy et al., "I-TASSER: a unified platform for automated protein
         A61K 38/00              (2006.01)
                                                                           structure and function prediction," Nature Protocols, Apr. 2010,
         C07K 14146              (2006.01)
                                                                           5(4):725-738.
         G06F 19112              (2011.01)
         G06F 19116              (2011.01)                                                             (Continued)
         C07K 141435             (2006.01)
 (52)    U.S. Cl.                                                          Primary  Examiner - Hope Robinson
         CPC ........ C07K 14146 (2013.01); C07K 14/43504                  (74) Attorney, Agent, or Firm - Duiane Morris LLP
                     (2013.01); G06F 19112 (2013.01); G06F
                                              19116 (2013.01)
 ( 58)   Field of Classification Search                                    (57)                       ABSTRACT
         None
         See application file for complete search history.                 The present disclosure provides isolated nucleic acid
                                                                           sequences encoding a monomeric green/yellow fluorescent
 (56)                      References Cited                                proteins, and fragments and derivatives thereof. Also pro-
                                                                           vided is a method for engineering the nucleic acid sequence,
                   U.S. PATENT DOCUMENTS                                   a vector comprising the nucleic acid sequence, a host cell
                                                                           comprising the vector, and use of the vector in a method for
      6,800,733     B2      10/2004   Tsien et al.
      7,166,444     B2       1/2007   Lukyanov et al.                      expressing the nucleic acid sequence. The present invention
  2009/0286314      Al      11/2009   Israelsson                           further provides an isolated nucleic acid, or mimetic or
  2012/0093737      Al       4/2012   Wang                                 complement thereof, that hybridizes under stringent condi-
                                                                           tions to the nucleic acid sequence. Additionally, the present
                     OTHER PUBLICATIONS                                    invention provides a monomeric green/yellow fluorescent
                                                                           protein encoded by the nucleic acid sequence, as well as
 Campbell et al., "A monomeric red fluorescent protein," Proc. Natl.       derivatives, fragments, and homologues thereof. Also pro-
 Acad. Sci. USA, Jun. 11, 2002, 99(12):7877-7882.                          vided is an antibody that specifically binds to the green/
 Chalfie et al., eds., Green Fluorescent Protein: Properties Applica-      yellow fluorescent protein.
 tions, and Protocols, 2nd edition, 2006, Wiley-Interscience, Hoboken,
 NJ.
 Colyer et al., "A novel fluorescence lifetime imaging system that                          5 Claims, 8 Drawing Sheets
 optimizes photon efficiency," Microsc. Res. Tech., 2008, 71:201-
 213.                                                                              Specification includes a Sequence Listing.

                                                          Exhibit 1 - Page 1
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.19 Page 2 of 109


                                                         US 10,221,221 B2
                                                                    Page 2


 (56)                   References Cited                                 Subach et al., "An Enhanced Monomeric Blue Fluorescent Protein
                                                                         with the High Chemical Stability of the Chromophore," PLoS ONE,
                                                                         Dec. 2011, 6:e28674, 9 pages.
                   OTHER PUBLICATIONS                                    Sun et al., "Investigating protein-protein interactions in living cells
                                                                         using fluorescence lifetime imaging microscopy," Nature Protocols,
 Shaner et al., "Advances in fluorescent protein technology," J Cell.
                                                                         2011, 6(9):1324-1340.
 Sci., 2007, 120(24):4247-4260.
                                                                         Tsien, "The green fluorescent protein," Annu. Rev. Biochem., 1998,
 Shaner et al., "A guide to choosing fluorescent proteins," Nature
 Methods, Dec. 2005, 2(12):905-909.                                      67:509-544.
 Shaner et al., "Improved monomeric red, orange and yellow fluo-         Yarbrough et al., "Refined crystal structure of DsRed, a red fluo-
 rescent proteins derived from Discosoma sp. Red fluorescent pro-        rescent protein from coral, at 2.0-A resolution," Proc. Natl. Acad.
 tein," Nat. Biotechnol., Nov. 21, 2004, 22:1567-1572.                   Sci. USA, Jan. 16, 2001, 98(2):462-467.
 Shaner et al., "Improving the photostability of bright monomeric        International Search Report and Written Opinion dated Feb. 10,
 orange and red fluorescent proteins," Nature Methods, 2008, 5:545-      2014 in corresponding International Patent Application No. PCT/
 551.                                                                    US13/51911, 11 pages.




                                                         Exhibit 1 - Page 2
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.20 Page 3 of 109


 U.S. Patent                Mar.5,2019       Sheet 1 of 8               US 10,221,221 B2




   Figure 1




                        1
                                                                      --·------mCherry
              -:-
              ::>                                                     --LanYFP
              <
              -; 0.75                                                 - - -dLanYFP
              0
              'ui
              .!!!                                                    -mNeonGreen
               E
              <I>
              ~       0.5
              C
              Cl)
              (.)


              e0
               :::l
              U: 0.25 ·




                            4.5          5      5.5          6             6.5           7
                                             Elution time (minutes)




                                    Exhibit 1 - Page 3
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.21 Page 4 of 109


 U.S. Patent         Mar.5,2019     Sheet 2 of 8        US 10,221,221 B2




       Figure 2




           A




            B




                             Exhibit 1 - Page 4
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.22 Page 5 of 109


 U.S. Patent                        Mar.5,2019               Sheet 3 of 8                                                US 10,221,221 B2




                                                         Figure 3




              1                                                    ,
                                                                I\
     <I)                                                       I I
     (,)                                                       I       I
     C
     B                                                                                                        ·········
                                                                                                                     Excitation
     ~0 0.75
                                                                                                              -Absorbance
     :I
     ...
    i;::

     0
                                                                                                              - - - Emission
     (l,l                                                                  I
     CJ                                                                    I
                                                                           I
     ;      0.5
    -e
     0
                                                                               I
                                                                                I
                                                                                 I
                                                                                 I
     "'
    .0
     n,
    "O
    .§ 0.25                                                                           '
                                                                                          '   \
    ffi                                                                                           \


     e
     0
                                                                                                      \
                                                                                                          \


    z
             0 -l====;:::::::::..    __    ~-~~-........:~.,..._----,--::..:~::.::-:..,,:....,_,....,_                             __   -J

                  350        400          450           500                          550                       600           650        700
                                                       Wavelength (nm)




                                                Exhibit 1 - Page 5
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.23 Page 6 of 109


 U.S. Patent                  Mar.5,2019                    Sheet 4 of 8                        US 10,221,221 B2




                                                     Figure 4




                                                    10             20              30             40             50
         LanYFP          ·· ······· ·· ····· ·· ·····MSLPtd'l:iELH I.FGS FNGVOFOMVGF.G't'GNPNDGt"E.ELNLKSTKGALQFSP
         dLanYFP         ~ilt~tinmfflSL:PATffEL!lIFG$E'NG\lDFDMVGRGTGN~NDGYEEUJLK$'l'KGDLQf.'$:P
         mNeonGreen      @t$f$$$$Nl!$SL?ATHELHIFGSTNGVDFD~fJGQGTGNPNDGYEELNLKSTRGOLQFSP
                                          *~*•**•**~***:•**~**~**t*•****~**•**~**~*~*                        •****
                                     &O             70             80              90            100            110
         LanY!>'P        WILVPQICYGl!'!iQYLPFPDCMSPJ>'QA.l\l1lWGSCYQVHRTMQFEDGASL'l'SNYRY't''.!'EGSfl
         d!:.in Yl":P    WIT,Vl?QJ.G'lGFHQU,Pl"PDGMSPf'QAN-1t<DGSGY.QVHRTMQfEDGAS:t,TSN¥:RYTYBGS
                                                                                          H
         rnNeor:.Green   WI LVPH rci GFHQ'iLPY!' DCMSPf'QAA.~VDCSGYQVflR'1'11Ql!'EOG,M:iLTV~ffRY"l'Y.E:GS H
                         **•**:**~*~*****:*~**~**~***                ~**•****•**•**~****•              *•**~*•**~

                                                   130            140            150                            170
         1«-snYFP        IKGEFQ\IIGTGFPADGPVMTNSLTAADWCVTKML'lPNDKTIISTFDWTYTTGSCKRYQST
         dLartYFP        1 l<XlEf>'QV%::TGl''PADGPVM'.I'NSL-TAllDWCV'.I'KML"Yl:'ND
                                                                                l{'l'T 1 S'l'PDWTY'.I''I'i:JNGRRYQS'l'
         xu.NeonG_i;-een IKO.EAQ\#:,TGl:'l?ADGPVHTNSL'l'MDWCJ{SKKWYl?'NPll;'l'!ISTFJ(Wi3YT'l'GMGKRY:P'5't'
                         *•*~ *~     *•**•*~**•**•****~***              ,~   **•**~****•.*:**~*~**•*~**

                                   180             190            20{1           210
         LanYl"?         VR'n,YT:FAlH'HAAN'l:LKNO.t'MF'Vl"RRTB!,KRSKTELNF':Kl?.WQKt';F'l'DVtt--
                                                                                      ----"""''"''"
         dL,m?!"P        ARtiYT:fAKW.:.AANIL1<NQ!>MfVl"RiTE1.t:HSKT!:;LNF'~EWQW,AF1'DVMf-llill
         mNeor:Gr.-een   ARTm'lTFAKPMMNYLKNQPM\'VFRKTF.LK!iSKTELN:FKBWQKAF'TfJVM~ijij[S.f;ij
                          ~*•**.*******         *****~:•**.*****~*k*****~*•*******




                                              Exhibit 1 - Page 6
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.24 Page 7 of 109


 U.S. Patent         Mar.5,2019     Sheet 5 of 8        US 10,221,221 B2




                                  Figure 5




                             Exhibit 1 - Page 7
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.25 Page 8 of 109


 U.S. Patent         Mar.5,2019       Sheet 6 of 8      US 10,221,221 B2




                                  Figure 6




                             Exhibit 1 - Page 8
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.26 Page 9 of 109


 U.S. Patent         Mar.5,2019       Sheet 7 of 8      US 10,221,221 B2




                                  Figure 7




                             Exhibit 1 - Page 9
                     Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.27 Page 10 of 109




                                                                                                                     e
                                                                                                                     •
                                                                                                                     00
                                                                                                                     •
          Emission                        FixedCells                                 Live Cells                      ~
          Spectra                                                                                                    ~
                                                                                                                     ~
..-.1.0                                                                                                              ~
~0.8
>-0.6                                                                                                                =
                                                                                                                     ~

~ 0.4
] 0.2
.s     O,..._......_
                 ..........
                      ___.
      450 500 550 600                                                                                                ~
                                                                                                                     ~
       Wavelength     (nm)                                                                                           :-:



                                                                                                  ~
..-. 1.0                                                                                                             ~Ul
~0.8                                                                                                             -
                                                                                                                 -
                                                                                                                      N
 >- 0.6                                                                                                      -       ....
                                                                                                                     0
                                                                                                                     1,0
~ 0.4
] 0.2                                                                                             Iii,,,_,_,'~
.s    Q,..._....___.____.                                                                         llllllllllr -·
      450 500 550 600                                                                                                rJJ
       Wavelength  (nm)                                                                                              =-
                                                                                                                     ('D
..-. 1.0-~---~-----                                                                                                  ....
                                                                                                                     ('D



~ 0.8                                                                                                                QO

>- 0.6                                                                                                               ....
                                                                                                                     0

7i50.4                                                                                                               QO

] 0.2
.s    O,__......____,_--J
      450 500 550 600
      Wavelength(nm)           Exe405nm    Exe515nm                            Ex/ 405/515
                              Em450-485   Em528-563                          Em450-485528-563                        d
                                                                                                                     r.,;_

                                                                                                                      =
                                                                                                                      "'""'
                                                                                                                     'N
                                                                                                                     N
                                                        FIG. 8                                                        "'""'
                                                                                                                     'N
                                                                                                                     N
                                                                                                                     "'""'
                                                                                                                     =
                                                                                                                     N




                                                       Exhibit 1 - Page 10
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.28 Page 11 of 109


                                                    US 10,221,221 B2
                               1                                                                     2
           MONOMERIC YELLOW-GREEN                                         In one aspect, the disclosure provides an exemplary
           FLUORESCENT PROTEIN FROM                                    compos1t10ns compnsmg            a monomeric NeonGreen
               CEPHALOCHORDATE                                         (mNeonGreen) protein having the sequence of SEQ ID NO:
                                                                       1. In one embodiment, the composition comprises a protein
                RELATED APPLICATIONS                              5    having a polypeptide with at least 95% homology to the
                                                                       sequence set forth in SEQ ID NO: 1. In one embodiment, the
                                                                       composition comprises a protein having a polypeptide with
    This application claims the benefit of the priority of U.S.        at least 97% homology to SEQ ID NO: 1.
 provisional application Ser. No. 61/675,237, filed Jul. 24,              In one aspect, the present disclosure provides methods for
 2012.                                                                 monomerization of tetrameric LanYFP and compositions
                                                                  10
                                                                       comprising thereof. In certain embodiments, the methods
                   SEQUENCE LISTING                                    comprise the use of structure prediction algorithms coupled
                                                                       with modeling of the tetramer interfaces to guide the mono-
   The instant application contains a Sequence Listing which           merization of Lan YFP. In one embodiment, the structure
 has been submitted in ASCII format via EFS-Web and is                 prediction algorithm is based on well-conserved beta-barrel
                                                                  15   structures in fluorescent proteins.
 hereby incorporated by reference in its entirety. Said ASCII
 copy, created on Oct. 7, 2013, is named F6035-                           In one aspect, the present disclosure provides an isolated
                                                                       nucleic acid sequence encoding a non-oligomerizing green/
 00015_SL.txt, and is 8 kilobytes in size.
                                                                       yellow Fluorescent Protein (having specific characteristic
                                                                       emission spectrum described below). In certain embodi-
               FIELD OF THE INVENTION                             20   ments, the nucleic acid sequence may be compatible with
                                                                       mammalian (e.g., human) or other species' codon usage.
    The present disclosure relates to novel monomeric yel-                In another embodiment, the disclosure provides a nucleic
 low-green fluorescent proteins, termed mNeonGreen, which              acid sequence encoding a polypeptide that has at least about
 are derived/generated from a tetrameric fluorescent protein           95% homology with the polypeptide encoded by the nucleic
 from the cephalochordate Branchiostoma lanceolatum.              25   acid of SEQ ID NO: 2. In yet another embodiment, a nucleic
 These exemplary monomeric versions of the proteins dis-               acid present in other than its natural environment, wherein
 closed herein were designed and generated by structure and            said nucleic acid encodes a green/yellow chromoprotein or
 docking algorithms using protein engineering techniques               fluorescent mutant thereof, and wherein said nucleic acid has
                                                                       a sequence identity of at least about 90% with SEQ ID NO:
 and have no known close structural or functional homologs.
                                                                       2.
 The exemplary mNeonGreen monomeric fluorescent pro-              30
                                                                          In still another aspect, the present disclosure provides a
 teins described herein are among the brightest known in its           vector that includes a nucleic acid sequence encoding a
 class and have exceptional utility as a biomarker and/or              non-oligomerizing green/yellow Fluorescent Protein (FP).
 protein fusion tag, and have shown great usefulness as a              In one embodiment, the vector is a plasmid, a viral vector,
 FRET acceptor for the newest generation of cyan fluorescent           or a linear form of DNA template. In another embodiment,
 proteins.                                                        35   the nucleic acid sequence of the vector is cDNA. Also
                                                                       provided is a host cell comprising the vector. The present
                      BACKGROUND                                       invention further provides use of the vector in a method for
                                                                       expressing the nucleic acid sequence in mammalian cells,
    Since the initial cloning of Aequorea victoria green fluo-         plant cells, yeast cells, bacterial cells, etc. In one embodi-
 rescent protein (avGFP) over 20 years ago, fluorescent           40   ment, the nucleic acid sequence is expressed as a tandem
 proteins have become staples of biological imaging. After an          genetic fusion to another protein.
 initial flurry of activity leading to the development of avGFP           In one embodiment, the novel protein may be a monomer
 variants in the blue to yellow-green wavelength range [1],            or dimer. In a further embodiment, the IanYFP-derived
 the bulk of subsequent fluorescent protein research has               fluorescent protein comprises at least one or more of the
 focused on expanding the fluorescent protein color palette       45   following mutations F15I, R25Q, A45D, Q56H, F67Y,
                                                                       K79V, Sl00V, F115A, I118K, V140R, T141S, M143K,
 into the red region and improving the brightness and per-
                                                                       L144T, D156K, T158S, S163N, Q168R, V171A, N174T,
 formance of these longer-wavelength variants [2], along
                                                                       1185Y, F192Y.
 with more recent improvements to cyan variants of avGFP                  In yet another aspect, the present disclosure provides an
 (CFPs) [3,4]. Since green and yellow variants of the original         antibody that specifically binds to the FPs of the invention.
 avGFP (GFPs and YFPs) perform reliably for many appli-           50
                                                                       In one embodiment, the antibody is a polyclonal antibody;
 cations, not much effort has been placed on developing                in another embodiment, the antibody is a monoclonal anti-
 novel fluorescent proteins in the green region of the spec-           body; in yet another embodiment, the antibody is a VHH
 trum. However, there is still room for improvement of green           protein.
 and yellow fluorescent proteins, both for routine imaging as             Additional variations, aspects and advantages of the pres-
 well as more advanced applications such as Forster reso-         55   ent invention will be apparent in view of the following
 nance energy transfer (FRET) [5].                                     descriptions. It should be understood, however, that the
                                                                       detailed description and the specific examples, while indi-
             SUMMARY OF THE INVENTION                                  cating preferred embodiments of the invention, are given for
                                                                       the purpose of illustration only, since various changes and
    In view of the above, the present disclosure provides         60   modifications within the spirit and scope of the invention
 novel green/yellow fluorescent proteins derived by protein            will become apparent to those skilled in the art from these
 engineering based on exemplary yellow fluorescent proteins            detailed depictions and descriptions.
 from Branchiostoma lanceolatum (Lan YFP, Allele Biotech-
 nology, San Diego, Calif.), which exhibits an unusually high                BRIEF DESCRIPTION OF THE DRAWINGS
 quantum yield (-0.95) and extinction coefficient (-150,000       65
 M-1 cm-1). In certain embodiments, size exclusion chroma-                FIG. 1. Size exclusion chromatography of LanYFP (te-
 tography revealed that these proteins are tetramers (FIG. 1).         tramer), dLanYFP (dimer), and mNeonGreen (monomer).

                                                   Exhibit 1 - Page 11
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.29 Page 12 of 109


                                                    US 10,221,221 B2
                               3                                                                     4
 The exemplary proteins were detected with 480 nm excita-              plex); (L) mNeonGreen-PDHAl-N-10 (human pyruvate
 tion and 530 nm emission, compared to mCherry (monomer)               dehydrogenase; mitochondria); (M) mNeonGreen-PMP-N-
 detected with 540 nm excitation and 620 nm emission. Each             10 (human peroxisomal membrane protein; peroxisomes);
 exemplary fluorescent protein was run simultaneously with             (N) mN eonGreen-MAPTau- N-10 (human microtubule asso-
 mCherry as a size standard with detection at both wave-          5    ciated protein); (0) mNeonGreen-TFR-N-20 (human trans-
 lengths; mCherry consistently eluted with the same peak               ferrin receptor; plasma membrane); (P) mNeonGreen-
  shape and retention time. Curves are normalized to peak              TPX2-N-10 (human; microtubules); (Q) mNeonGreen-
 fluorescence.                                                         VASP-N-10 (mouse; focal adhesions); (R) mNeonGreen-
     FIG. 2. Diagram of I-TASSER and RosettaDock models                VE-Cadherin-N-10 (human; adhesion junctions); (S)
 of wild-type LanYFP. (A) A/B dimer interface with targeted       10   mNeonGreen-Vimentin-N-7 (human; intermediate fila-
 residues Ile118 and Asn174 shown as sticks and (B) A/C                ments); (T) mNeonGreen-Zyxin-N-6 (human; focal adhe-
 dimer interface with targeted residues Vall 40, Leu144, and           sions). The cell line used for expression N-terminal mNeon-
 Asp156 shown as sticks.                                               Green constructs was human cervical adenocarcinoma cells
     FIG. 3. Exemplary normalized absorbance, excitation,              (HeLa-S3; ATCC, CCL-2.2) in panels F, K, P and S. HeLa
 and emission spectra of mNeonGreen.                              15   CCL2 (ATCC) cells were used in the remaining panels.
     FIG. 4. Sequence alignment ofLANYFP, dLANYFP, and                 Scale bars represent 10 µm.
 mNeonGreen. AB interface mutations are shown in red, A/C                 FIG. 7. Fluorescence imaging of mNeonGreen H2B
 interface mutations in yellow, and modified termini in green.         fusion vectors. (A)-(D) C-terminal mNeonGreen-H2B-C-10
     FIG. 5. Fluorescence imaging of mNeonGreen fusion                 (human) in HeLa S3 cells; (A) interphase; (B) prophase; (C)
 vectors. Exemplary C-terminal mNeonGreen fusion con-             20   metaphase; (D) anaphase; (E)-(H) N-terminal mNeonGreen-
  structs (with respect to the fluorescent protein); for each          H2B-N-6 (human) in HeLa S3 cells; (E) interphase; (F)
 fusion, the linker amino acid length is indicated after the           prophase; (G) metaphase; (H) anaphase. Scale bars represent
 name of the targeted organelle or fusion partner: (A)                 10 µm.
 mNeonGreen-Amlexin (A4)-C-12 (human; plasma mem-                         FIG. 8. Sample FRET experiments. (A) Emission spectra
 brane); (B) mNeonGreen-~-actin-C-18 (human; actin cyto-          25   and fixed and live cell FRET images for (A) mTurquoise-
  skeleton); (C) mNeonGreen-~-Catenin-C-20 (mouse; tight               mNeonGreen, (B) mTurquoise-mVenus, and (C) mCeru-
 junctions); (D) mNeonGreen-CAAX-C-5 (20-amino acid                    lean-mVenus. Fixed Cells. The first column is the post-AP
 farnesylation signal from c-Ha-Ras; plasma membrane); (E)             image of donor with 405 nm excitation illustrating increase
 mNeonGreen-CAFl-C-10 (mouse chromatin assembly fac-                   in donor image intensity after bleaching an ROI. The second
 tor); (F) mNeonGreen-Caveolinl-C-10           (human); (G)       30   column is the post-AP image of acceptor with 515 nm
 mNeonGreen-Endosomes-C-14 (human RhoB GTPase);                        excitation illustrating the same region has been photo-
  (H) mNeonGreen-Fascin-C-10 (human; actin bundling); (I)              bleached. The third colunm is a ratiometric image of the
 mNeonGreen-Fibrillarin-C- 7 (human; nucleoli); (J) mNeon-             donor to represent the increase in intensity of the bleached
 Green-FilaminA-C-14 (human; cytoskeleton); (K) mNeon-                 region, which is representative of FRET efficiency (see
 Green-LAMPl-C-20 (rat; lysosomal membrane glycopro-              35   FRET Efficiency Bar below). Live Cells. The first column is
 tein 1; lysosomes ); (L) mNeonGreen-Clathrin-C-15 (human,             the pre-AP image of both the donor and acceptor, with each
 light chain B); (M) mNeonGreen-Myotilin-C-14 (human;                  taking up half of the total image. The second colunm is the
 actin filaments); (N) mNeonGreen-PCNA-C-19 (human;                    post-AP image of the donor and acceptor showing the
 replication foci); (0) mNeonGreen-Plastin-C-10 (human;                increase in intensity of the donor and that the acceptor was
 actin binding); (P) mNeonGreen-Rab4a-C- 7 (human; endo-          40   photobleached. The third column is a ratiometric image of
  sames); (Q) mNeonGreen-LC3B-C-7 (rat light chain;                    the donor to represent the increase in intensity of the
 autophagosomes); (R) mNeonGreen-Talin-C-18 (mouse;                    bleached cell, which is representative of FRET efficiency
 focal adhesions); (S) mNeonGreen-Tubulin-C-35 (human;                 (see FRET Efficiency Bar below). FRET Efficiency Bar.
 microtubules); (T) mNeonGreen-ZOl-C-14 (human; tight                  Placed on the ratiometric image of a cell with a bleached
 junctions). The cell line used for expression of C-terminal      45   region (Fixed cells) or an entire bleached cell (Live cells).
 mNeonGreen constructs was Madin-Darby canine kidney                   Blue-green represents an average FRET efficiency of -0 and
  (MDCK; ATCC, CCL-34) cells in panels C and T. HeLa                   Pink-white is approaching 1.
 CCL2 (ATCC) cells were used in the remaining panels.
  Scale bars represent 10 µm.                                                    DETAILED DESCRIPTION OF THE
     FIG. 6. Additional fluorescence imaging of mNeonGreen        50                      INVENTION
 fusion vectors. Exemplary N-terminal mNeonGreen fusion
 constructs (with respect to the fluorescent protein); for each           When describing the present invention, all terms not
 fusion, the linker amino acid length is indicated after the           defined herein have their common meanings recognized in
 name of the targeted organelle or fusion partner: (A)                 the art. To the extent that the following description is of a
 mNeonGreen-a-Actinin-N-19 (human; non-muscle; actin              55   specific embodiment or a particular use of the invention, it
 and focal adhesions); (B) mNeonGreen-Calnexin-N-14 (hu-               is intended to be illustrative only, and not limiting of the
 man; endoplasmic reticulum); (C) mNeonGreen-C-Src-N-7                 claimed invention. The following description is intended to
  (chicken; plasma membrane); (D) mNeonGreen-Cx43-N-7                  cover all alternatives, modifications and equivalents that are
  (rat a-1 connexin 43; gap junctions); (E) mNeonGreen-                included in the spirit and scope of the invention.
 EB3-N-7 (human microtubule-associated protein; RP/EB             60      As used herein, typical monomerization required a known
 family); (F) mNeonGreen-Keratin-N-17 (human; intermedi-               or a previously solved crystalline structures of the target
 ate filaments; cytokeratin 18); (G) mNeonGreen-Lamin                  fluorescent protein or a very close homolog thereof as a
 Bl-N-18 (human; nuclear envelope); (H) mNeonGreen-                    starting template. Certain monomeric fluorescent proteins
 Lifeact-N-7 (yeast; actin); (I) mNeonGreen-MANNII-N-10                have been generated without the use of solved crystal
  (mouse mannosidase 2; endoplasmic reticulum); (J) mNeon-        65   structures, but these cases have relied on relatively close
 Green-MyosinIIA-N-14 (mouse non muscle; actin binding);               homology of predicted tetramer interface residues with
  (K) mNeonGreen-Nup50-N-10 (human; nuclear pore com-                  fluorescent proteins whose structures were already known

                                                   Exhibit 1 - Page 12
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.30 Page 13 of 109


                                                     US 10,221,221 B2
                               5                                                                      6
 [9,10] (for example, mAG was engineered from Azami-                    and finally rescuing the fluorescence of the monomer. This
 Green based on -52% peptide sequence identity (-74%                    strategy was highly successful in generating a monomeric
 positive) to DsRed over the full length of the protein). The           variant of LanYFP based on our structural models.
 cephalochordate fluorescent proteins are evolutionarily dis-              The present disclosure provides a method that indicated in
 tant from other known fluorescent proteins [11], with             5    order to break the A/B interface of Lan YFP, mutations
 Lan YFP displaying <40% sequence identity to fluorescent               Il 1SK, which was predicted to introduce a positive charge in
 proteins from all other classes of organism, and only 20%              near the center of the predicted interface, and Nl 74T which
 homology (-42% positive) to the closest homolog which has              was expected to improve folding, were accordingly created
 been monomerized (Kusabira-Orange [12]). No structure                  by molecular biology methods. As expected, these mutations
 has yet been solved for a cephalochordate fluorescent pro-        10   gave rise to a variant with substantially reduced fluorescence
 tein. One exemplary compositions derived from such                     but which migrated as a dimer on a non-denaturing SDS-
 method as described herein was designated as monomeric                 PAGE gel. Additional rounds of directed evolution led to a
 NeonGreen (mNeonGreen) SEQ ID NO: 1.                                   bright dimeric variant, designated dLanYFP, with the addi-
    In another embodiment, the disclosure provides a nucleic            tional mutations A45D, S163N, and Vl 71A, whose optical
 acid sequence encoding a polypeptide that has at least about      15   properties are nearly identical to those of the parental
 95% homology with the polypeptide encoded by the nucleic               tetramer (see Table 1). This exemplary mutant was selected
 acid of SEQ ID NO: 2. It is well understood by those of skill          as the starting point for developing the monomer.
 in the art that in many instances modifications in particular             The disclosure also indicated that in order to break the
 locations in the polypeptide sequence may have no effect               dLanYFP A/C interface, the mutation D156K was initially
 upon the properties of the resultant polypeptide. Unlike the      20   selected to introduce a positive charge close to the center of
 specific mutations described in detail herein, other mutations         the predicted interface. This mutant was almost entirely
 provide polypeptides which have properties essentially or              non-fluorescent, but could be rescued through several
 substantially indistinguishable from those of the specific             rounds of directed evolution, with final mutations Q56H,
 polypeptides disclosed herein (U.S. Pat. No. 6,800,733,                F67Y, SlO0T, F115A, T141S, and T158S. The resulting
 which is incorporated herein by reference). In the case           25   variant, however, appeared to migrate only partially as a
 represented in U.S. Pat. No. 6,800,733, it was accepted that           monomer on non-denaturing SDS-PAGE, and almost
 amino acid sequence of "a modified form of an Aequorea                 entirely as a dimer in size exclusion chromatography. To
 wild-type GFP polypeptide is at least 95% homologous to                introduce additional positive charge at the A/C interface and
 the amino acid sequence" with a disclosed core protein                 eliminate hydrophobic interactions, the inventors next con-
 sequence including key amino acids specified is within the        30   structed a library incorporating the additional mutations
 genus of disclosed protein molecules.                                  V140K/R and L144S/T/N, which the models used by the
    In yet another embodiment, a nucleic acid present in other          inventors predicted to form the remaining hydrophobic
 than its natural environment, wherein said nucleic acid                patch of the A/C interface. From this library, several fluo-
 encodes a green/yellow chromoprotein or fluorescent mutant             rescent (but dimmer) clones were identified, all of which
 thereof, and wherein said nucleic acid has a sequence             35   migrated entirely as monomers by size exclusion chroma-
 identity of at least about 90% with SEQ ID NO: 2. Variations           tography. Several additional rounds of directed evolution
 of nucleic acid sequences that are at least about 90%                  eventually generated a monomeric clone whose extinction
 homologues that encode a chroma- or fluorescent protein                coefficient and quantum yield approach the values of the
 were accepted as within the defined genus (U.S. Pat. No.               original tetramer.
 7,166,444, which is incorporated herein by reference).            40      In one embodiment, the final mutant, designated mNeon-
    In one aspect of the current disclosure, the inventors              Green, contains a total of21 mutations relative to tetrameric
 utilized the I-TASS ER server [ 13] to generate a theoretical          LanYFP (F151, R25Q, A45D, Q56H, F67Y, K79V, Sl00V,
 tertiary structure for Lan YFP. The top structure generated by         F115A, I118K, V140R, T141S, M143K, L144T, D156K,
 I-TASSER was then used to model the tetramer structure by              T158S, S163N, Q168R, V171A, N174T, 1185Y, F192Y), in
 aligning with known structures for tetrameric fluorescent         45   addition to the appended EGFP-type termini. Based on our
 proteins, including dsFP483 (a cyan fluorescent protein from           models, these mutations are distributed over the AB inter-
 Discosoma sp. [14]), which was predicted by I-TASSER to                face (Il 1SK and Nl 74 T), the A/C interface (Vl 40R, L144 T,
 be one of its closest tetrameric structural relatives. Starting        D156K, T158S, Q168R, and F192Y), additional external
 configurations of the A/B and A/C dimers based on these                regions (R25Q, A45D, and S163N), and internal to the
 structural alignments were then used as input to the Roset-       50   beta-barrel (F151, Q56H, F67Y, K79V, Sl00V, F115A,
 taDock algorithm [15], and several of the lowest energy                T141S, M143K, Vl 71A, and I185Y). A sequence alignment
 configurations predicted by RosettaDock were used for                  of Lan YFP, dLan YFP, and mNeonGreen can be found in the
 selection of side chains to target for monomerization (FIG.            FIG. 4. The monomeric status of the final clone was verified
 2).                                                                    by size exclusion chromatography (FIG. 2).
    In another aspect, the wild-type LanYFP gene was modi-         55      In one embodiment of the disclosure, mNeonGreen dis-
 fled by appending the first and last 7 amino acids of EGFP             plays sharp excitation and emission peaks (506 nm and 517
 to the N and C termini of the coding sequence, respectively,           nm, FIG. 3 and Table 1) somewhat blue-shifted relative to
 as has become common practice with new fluorescent pro-                the original tetrameric Lan YFP, placing it roughly midway
 teins [7], as well as an additional 4 amino acid linker                between typical GFP and YFP wavelength classes. As such,
 sequence (DNMA) before the N-terminus of the original             60   it was imaged quite efficiently using standard GFP bandpass
 protein coding sequence. This arrangement tends to improve             or long pass filter sets, or separated from CFP signals with
 folding and localization of many fusions for many fluores-             YFP filter sets. mNeonGreen is also among the brightest
 cent proteins. Next, the inventors planned a strategy based            monomeric fluorescent proteins yet described. Its high quan-
 on the reliable paradigm of first breaking the weaker (hydro-          tum yield and extinction coefficient (Table 1) make it
 philic) A/B interface, rescuing fluorescence of the resulting     65   between 1.5 and 3 times as bright as commonly used GFPs
 dimer by directed evolution, then breaking the stronger                and YFPs. Its photostability is slightly higher than that of
 (hydrophobic) A/C interface of the resulting bright dimer,             mEGFP under widefield illumination (see Table 1), but

                                                    Exhibit 1 - Page 13
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.31 Page 14 of 109


                                                       US 10,221,221 B2
                               7                                                                                  8
 somewhat lower for laser illumination C-C40% of mEGFP),                      In one embodiment, the resulting monomeric variant,
 within a practical range for imaging applications. Its fluo-              mNeonGreen, has optical properties which are superior to
 rescence pKa of -5_7 is similar to most modem GFPs and                    those of the most commonly used green and yellow fluo-
 YFPs. mNeonGreen does not display any measurable sen-                     rescent proteins, and shows especially good promise as a
 sitivity to Cl-ions.                                                 5    FRET acceptor.
    In one aspect of the invention, in order to determine the                 In another embodiment, since it shares so little sequence
 performance of mNeonGreen as a fluorescent probe in live                  identity with other commonly used fluorescent proteins,
 cell imaging, fusion vectors were constructed to both the N               mNeonGreen are useful target for antibody development,
 and C terminus of the fluorescent protein. All fusions                    and are amenable to orthogonal co-IP experiments along
                                                                      10
 localized as expected and mNeonGreen exhibited character                  with jellyfish and coral-derived fluorescent proteins.
 typical of monomeric fluorescent proteins in "difficult"
 fusions, including histone H2B, connexins 26 and 43, and                    The disclosed computation-based approach to fluorescent
 a-tubulin (FIGS. 5, 6, and 7). Fusions ofmNeonGreen with                  protein engineering should open up possibilities for mono-
 signal peptides and targeting proteins confirmed expected                 merizing many additional oligomeric fluorescent proteins
                                                                      15   with potentially superior optical properties whose structures
 localization patterns in the cytoskeleton (~-actin, Lifeact,
 fascin, cortactin, plastin (fimbrin), MAP Tau, light chain                have not yet been solved.
 myosin, myosin IIA, EB3, TPX2 and myotilin), intermediate
 filaments (keratin and vimentin), the Golgi complex (sialyl-
 transferase, gal-T and mannosidase II), the nuclear envelope                                                 SEQ ID NO, 1
                                                                      20 MVSKGEEDNMASLPATHELHIFGSINGVDFDMVGQGTGNPNDGYEELNLK
 (lamin Bl), nuclear pores (Nup50), nucleus (CAFl), endo-
 plasmic reticulum (calnexin and calreticulin), the plasma                 STKGDLQFSPWILVPHIGYGFHQYLPYPDGMSPFQAAMVDGSGYQVHRTM
 membrane (annexin A4, CAAX, transferrin receptor, and
 C-src) nucleoli (fibrillarin), mitochondria (pyruvate dehy-               QFEDGASLTVNYRYTYEGSHIKGEAQVKGTGFPADGPVMTNSLTAADWCR
 drogenase and TOMM20), endosomes (Rab4a, Rab5a, and                       SKKTYPNDKTIISTFKWSYTTGNGKRYRSTARTTYTFAKPMAANYLKNQP
                                                                      25
 RhoB GTPase), autophagosomes (LC3), centromeres
 (CENPB), tight junctions (~-catenin, VE-cadherin, and                     MYVFRKTELKHSKTELNFKEWQKAFTDVMGMDELYK
 ZOl), DNA replication foci (PCNA) lysosomes (LAMPI),
                                                                                                                                        SEQ ID NO, 2
 auto peroxisomes (peroxisomal membrane protein), various                  Atggtgagcaagggcgaggaggataacatggcctctctcccagcgacaca
 vesicles (clathrin and caveolin), and focal adhesions (a-ac-
                                                                      3 o tgagttacacatctttggctccatcaacggtgtggactttgacatggtgg
 tinin, talin, focal adhesion kinase, filamin A, VASP, paxillin,
 vinculin and zyxin). All phases of mitosis were observed in
                                                                           gtcagggcaccggcaatccaaatgatggttatgaggagttaaacctgaag
 fusions of human histone H2B to either the Nor C terminus
 of mNeonGreen (FIG. 7).                                                   tccaccaagggtgacctccagttctccccctggattctggtccctcatat
    In one specific embodiment of the current invention,
                                                                      35
 because of its high extinction coefficient and quantum yield,             cgggtatggcttccatcagtacctgccctaccctgacgggatgtcgcctt
 it was expected that mNeonGreen would be a good FRET
 acceptor for cyan fluorescent proteins. Most notably in the               tccaggccgccatggtagatggctccggataccaagtccatcgcacaatg

 tests of this property, a direct fusion of mNeonGreen to                  cagtttgaagatggtgcctcccttactgttaactaccgctacacctacga
 mTurquoise produced higher FRET efficiency than the same
                                                                      40
 construct using m Venus as the acceptor ( 50% versus 41 % as              gggaagccacatcaaaggagaggcccaggtgaaggggactggtttccctg
 measured by acceptor photobleaching; 55% versus 43% as
 measured by fluorescence lifetime imaging (FLIM), see, for                ctgacggtcctgtgatgaccaactcgctgaccgctgcggactggtgcagg
 example, FIG. 8). Thus, in one embodiment of the invention,
                                                                           tcgaagaagacttaccccaacgacaaaaccatcatcagtacctttaagtg
 mNeonGreen can be used as an excellent choice as FRET
                                                                      45
 acceptor for many applications.                                           gagttacaccactggaaatggcaagcgctaccggagcactgcgcggacca
    The present disclosure demonstrates that precise struc-
 tural characterization is not required for successful mono-               cctacacctttgccaagccaatggcggctaactatctgaagaaccagccg
 merization of a novel fluorescent protein. Though Lan YFP
                                                                           atgtacgtgttccgtaagacggagctcaagcactccaagaccgagctcaa
 has very low sequence identity to any fluorescent protein
                                                                      50
 whose structure has been solved, modeling of its tetrameric               cttcaaggagtggcaaaaggcctttaccgatgtgatgggcatggacgagc
 configuration utilizing structure prediction and protein-pro-
 tein docking algorithms provided sufficient information to                tgtacaagtaa
 identify the side chains to target for monomerization.

                                                                                                TABLE 1

                                                      Physical and optical characteristics of Branchiostoma lanceolatum-derived fluorescent
                                                    proteins described here, and other green and yellow fluorescent proteins in common usage.

                                                              Ex     Em                          Brightness
                                            Protein          (nm)   (nm)       et         qil    (% EGFP)     Photostability~   pKa§ Oligomerization

                                            LanYFP           513    524      150,000     0.95       424            ND           3.5   tetrarner
                                            dLanYFP          513    524      125,000     0.90       335            ND           ND dimer
                                            mNeonGreen       506    517      115,000     0.80       274             158         5.7   monomer
                                            mCitrine#        516    529       77,000     0.76       174              49         5.7   monomer
                                            mVenus#          515    528       92,200     0.57       156              15         6.0   monomer
                                            EYFP#            514    527       83,400     0.61       151              60         6.9   weak dimer




                                                      Exhibit 1 - Page 14
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.32 Page 15 of 109


                                                                          US 10,221,221 B2
                                             9                                                                                    10
                                                 TABLE I-continued
              Physical and optical characteristics of Branchiostoma lanceolatum-derived fluorescent
           proteins described here, and other green and yellow fluorescent proteins in common usage.

                    Ex      Em                               Brightness
 Protein           (nm)    (nm)         Et          qil      (% EGFP)     Photostability ~    pKa§ Oligomerization

 mEmerald#          487     509      57,500        0.68         116             101               6.0   monomer
 mEGFP#             488     507      56,000        0.60         100             150               6.0   monomer

 ~ata as reported previously2' 16 ;
 tMolar extinction coefficient (M- 1cm- 1) determined by alkali denaturation method 16 ;
 tFluorescence quantum yield (see Methods);
 ilHalf-time for photobleaching under widefield illumination starting from 1000 photons/s emitted per fluorescent protein
 chromophore, as measured in live cells (see Methods)8, 17
 ND = not determined.

                                                                                             15
                                  EXAMPLES                                                         of were used as the template for construction of randomly
                                                                                                   mutagenized libraries using the GeneMorph II kit (Agilent
                           Example I-Modeling                                                      Technologies). Mutagenic PCR conditions were chosen such
                                                                                                   that the library would contain an average of 2 to 4 mutations
    The primary amino acid sequence of wild-type Lan YFP                                     20    per clone. 20 to 30 of the brightest clones identified by
 (b1FP-Y3, GenBank accession ACA48232) was used as                                                 random mutagenesis were sequenced, and any clones con-
 input to the I-TASSER structure prediction server (Roy, A.,                                       taining mutations predicted to revert the oligomeric state of
 Kucukural, A. & Zhang, Y. I-TASSER: a unified platform for                                        the protein were rejected. The remaining amino acid posi-
 automated protein structure and function prediction. Nature                                       tions identified by random mutagenesis were partially or
 Protocols 5, 725-738 (2010).) using default parameters. The                                 25    fully randomized by directed mutagenesis by overlap exten-
 top-scoring structure returned by I-TASSER was aligned to                                         sion PCR using degenerate primers, with library sizes typi-
 the published tetramer crystal structure of dsFP483 (PDB ID                                       cally between 500 and 25,000 unique clones. The brightest
 3CGL) [19] to create two dimer configurations, which were                                         clones from directed mutagenesis were sequenced, optically
 designated "A/B'' and "A/C" for the homologous DsRed                                              characterized, and evaluated for their oligomeric state by
 dimer configurations [20,21] PDB files containing these                                     30    size exclusion chromatography. Those clones which pos-
 starting dimer configurations were used as input to the                                           sessed superior optical properties while maintaining the
 RosettaDock server (Lyskov, S. & Gray, J. J. The Rosetta-                                         desired oligomeric state were used as the input for the next
 Dock server for local protein-protein docking. Nucleic Acids                                      round of directed evolution.
 Res 36, W233-8 (2008).) using default parameters. Several
 of the lowest energy configurations returned by the Roset-                                  35                   Example 4-Optical    Characterization
 taDock server for each dimer interface were used to identify
 the side chains most likely to be involved in critical dimer                                         For spectroscopy measurements, all samples and buffers
 interactions.                                                                                     were filtered or centrifuged immediately before use. Purified
                                                                                                   fluorescent protein (FP) samples were diluted into 10 mM
            Example 2---Cloning, Protein Expression, and                                     40    Tris, pH 7.4 buffer and fluorescein (F2-; Sigma, St. Louis,
                            Purification                                                           Mo.) was diluted into 0.lM NaOH. Absorbance measure-
                                                                                                   ments were collected with a Cary Bio 100 UV-Vis Spectro-
     All fluorescent protein coding sequences were inserted                                        photometer (Varian Inc., Walnut Creek, Calif.). Fluores-
 between BamHI and EcoRI sites in the constitutive expres-                                         cence measurements were collected with a Cary Eclipse
 sion vector pNCS which encodes an N-terminal 6xHis tag                                      45    Spectrophotometer (Varian Inc.). All measurements for
 and linker Fluorescent proteins were expressed in E. coli                                         absorbance were immediately preceded with a measured
 strain NEBTurbo (New England Biolabs) or Machl (Invit-                                            baseline with the appropriate blank buffer. Fluorescence pKa
 rogen) by growing cultures in 2xYT medium supplemented                                            values were determined by measuring fluorescence emission
 with ampicillin overnight at 37° C. and shaking at 250 rpm.                                       of heavily diluted purified dialyzed fluorescent protein
 Fluorescent proteins were purified by Ni2+-aflinity chroma-                                 50    samples in 100 mM mixed citrate-Tris-glycine buffer with
 tography as previously described I. Proteins were eluted in                                       pH ranging from 3 to 11.
 50 mM Tris pH 7.5 or 50 mM sodium phosphate buffer pH
 7.5 containing 250 mM imidazole. For all further charac-                                                   Example 5. Size Exclusion Chromatography
 terization experiments, eluted fluorescent proteins were buf-
 fer-exchanged using Amicon Ultra0.5 10 kD MWCO ultra-                                       55        Purified and dialyzed fluorescent protein samples were
 filtration units (Millipore) into the same buffer without                                         diluted into 50 mM Tris-HCl pH 7.5, 100 mM NaCl and
 imidazole. Proteins were found to be stable when stored at                                        filtered through 0.2 µm filters immediately prior to injection
 4° C. indefinitely or when frozen at -20° C. or -80° C.                                           into a Shimadzu Nexera UHPLC equipped with a Waters
                                                                                                   BEH200 1.7 µm 4.6x150 mm size exclusion colunm and
                     Example 3-Directed                   Evolution                          60    4.6x30 mm guard colunm. Samples were run in the same
                                                                                                   buffer at a flow rate of0.3 ml per minute for a total run time
    Multiple rounds of directed evolution and screening were                                       of 20 minutes. Fluorescence of the eluted protein was
 performed as previously described [23,24], with a summary                                         detected with an RF-20Axs fluorescence detector (Shi-
 of techniques following here. Screening of PP-expressing E.                                       madzu) with 480 nm and 540 nm excitation and 530 nm and
 coli colonies was done by eye using a blue LED lamp and                                     65    620 nm emission wavelengths. Each Lan YFP or variant
 longpass yellow filter. For each round of directed evolution,                                     sample was co-injected with mCherry [24], which had been
 one to three of the brightest clones from the previous round                                      purified under identical conditions and which served as a

                                                                          Exhibit 1 - Page 15
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.33 Page 16 of 109


                                                  US 10,221,221 B2
                             11                                                                   12
 monomeric size standard. A control run of mCherry alone             evenly bright nuclei was located. The neutral density was
 displayed no bleedthrough into the yellow emission channel.         then removed from the light path and the region was
                                                                     photobleached continuously with a 65 ms exposure time for
       Example 6. Quantum Yield (cp) and Extinction                  15 minutes for a total of 4 700 frames. Images were collected
                     Coefficient (E)                            5    with a Qimaging Retiga EXi camera (Photometrics, Tucson,
                                                                     Ariz.). Multiple regions were photobleached to ensure that
    A relatively concentrated stock sample of FP or F2- was          data for 30 nuclei could be averaged. The raw data was
 prepared and its full absorbance spectrum was measured              collected using NIS-Elements software (Nikon) and then
 with 0.5 nm step size. This was done in the same cuvette to         analyzed with Simple PCI software (Hamamatsu, Hama-
 be used for fluorescence spectra measurement. Identically      10   matsu City, Japan).
 absorbing solutions (target ODs0.05) were separately pre-              Confocal photobleaching measurements were collected
 pared in quadruplicate for the FP and F2- (cp=0.925) [25]           on an Olympus FVl 000 confocal microscope with an Olym-
 and their emission spectra were measured with 488 nm                pus PLAPO 40x oil-immersion objective (NA=l.0). A 488
 excitation. The excitation and emission bandwidths were 2.5         nm Argon-ion laser line (Melles Griot, Albuquerque, N.
 nm and 5 nm, respectively with 1.0 nm step size. Emission      15   Mex.) was confirmed to be attuned to an output power of
 was collected for 490-750 nm and the integrated intensities         1005 µWat the objective with a FieldMax II-TO power
 for each sample were calculated using the fluorimeter's             meter (Coherent, Santa Clara, Calif.). The microscope was
 software. The average integrated intensities and their asso-        set to a zoom of 2x, a pinhole size of 500 µm, a photomul-
 ciated absorbance values were used to calculate quantum             tiplier voltage of 450\7, an offset of 8, and a scan time of 4
 yields as previously described [24].                           20   µs/pixel. Emission was collected with detector slit settings
    Absorbance spectra of purified FP samples were mea-              of 505-605 nm. Utilizing an output of minimum laser power,
 sured in quadruplicate (0.5 nm step size) and were used to          a region of evenly bright nuclei was located. The laser power
 determine the mean peak absorbance value. A baseline                was raised back to 1005 µW and each region was photo-
 absorbance spectrum was then measured with buffer diluted           bleached continuously for -8 minutes for a total of 300
 1:1 with 2M NaOH (IM final concentration). A double-           25   frames, with multiple regions being bleached to ensure data
 concentration sample was prepared in half the cuvette vol-          for 30 nuclei. Raw data was collected with the FluoView
 ume, mixed 1:1 with 2M NaOH, and its absorbance was                 software (Olympus) and then analyzed with Simple PCI
 immediately measured. Data was acquired for NaOH-dena-              software (Hamamatsu).
 tured protein between 430 and 460 nm (with a peak -447                 All photobleaching data were scaled to represent the
 nm) and a full UV-Vis spectrum was measured for the last       30   equivalent of an emission rate of 1000 photons/s per fluo-
 sample to ensure the protein fully denatured. Extinction            rescent protein chromophore at time zero as previously
 coefficients were determined as described previously [26,           described6,11, a condition which produces a half-time of
 27], assuming that the denatured chromophore absorbed               150s for EGFP.
 with an extinction coefficient equivalent to a denatured
 avGFP chromophore (44,000 M-1 cm-1).                           35        Example 9. Acceptor Photobleaching FRET (AP
                                                                                             FRET)
            Example 7. Excitation and Emission
                                                                        FRET constructs of mTurquoise-mNeonGreen, mTur-
    For excitation spectra, fluorescence emission was moni-          quoise-mVenus and mCerulean-mVenus all contained a 10
 tared at 535 nm. For emission spectra, fluorescence excita-    40   amino acid linker -SGLRSPPVAT between FPs12. All
 tion was 465 nm with a 5.0 nm bandpass throughout.                  acceptor photobleaching measurements were performed on
                                                                     an Olympus FV 1000 confocal microscope with a UPLAPO
                 Example 8. Photobleaching                           40x oil immersion objective (NA=l.0). A 515 nm Ar-ion
                                                                     laser line was used with a 458/515 dichroic mirror to excite
    Laser-scanning confocal and widefield microscopy pho-       45   and photobleach the mNeonGreen or mVenus in each FRET
 tobleaching experiments utilized fusions of the appropriate         pair. Emission during acceptor photo bleaching was collected
 fluorescent protein to human histone H2B to allow for               in one channel spanning 528-553 nm to ensure bleaching of
 localized fluorescence in the nucleus. HeLa S3 cells were           all fluorescence. For each of the FRET constructs, a 405 nm
 cultured in Dulbecco's modified Eagle's medium (DMEM;               diode laser line was used with a 405/488 dichroic for
 Invitrogen) supplemented with 12.5% fetal bovine serum         50   excitation of the CFP with one emission channel spanning
 (FBS; HyClone). The cells were then seeded onto 35 mm               450-485 nm. The detector gain was set to 685 volts, the
 Delta T imaging dishes (Bioptechs) for live cell imaging.           offset was set to 8 and the scan speed was set to 8.0 µs/pixel.
 Approximately 24 hours after being seeded, cells were then          Each experiment was performed with a pinhole size of 500
 transfected with 1 µg of DNA using Effectene (Qiagen) and           µm.
 maintained in a 5% CO2 incubator for at least 24 hours         55      For FRET efficiency measurements in live cells, a full
 before imaging.                                                     view image of the donor was acquired before and after
    Widefield photobleaching was performed on a Nikon                acceptor photobleaching of the entire cell. A region of
 TE2000 inverted microscope equipped with a Nikon Plan               interest (ROI) was drawn over identical areas of the cell in
 Fluorite 40x dry objective (NA=0.85) and an X-Cite Exacte           each image and the average intensities of these regions were
 metal halide lamp (Lumen Dynamics, Mississauga, Ont).          60   calculated using the microscope's software. The following
 Photobleaching was conducted using a Brightline FITC-               formula was used to calculate the FRET efficiency of each
 HYQ filter cube (Chroma, Bellows Falls, Vt.) and a Newport          construct: FE=l-(Average intensity donor PreAP/Average
 1918-C (Newport, Rochester, N.Y.) optical power meter was           intensity donor PostAP) [29]
 used to verify that the illumination power at the objective            For FRET efficiency measurements in fixed cells, a full
 was 4.3 mW. Power moderation was achieved by using             65   view image of the donor was acquired before and after
 neutral density filters contained within the lamp. With neu-        acceptor photo bleaching. An ROI was drawn over an evenly
 tral density (ND32) in place, a region containing 10-20             bright part of the cell and acceptor photobleached. The

                                                 Exhibit 1 - Page 16
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.34 Page 17 of 109


                                                     US 10,221,221 B2
                              13                                                                    14
 average intensities of these regions were calculated using the         Clontech, Mountain View, Calif.; NM_0Oll0l.3); ~-catenin
 microscope's software and the above FE formula was again               (20), Xhol and BamHI (mouse ~-catenin cDNA source:
 used to calculate FRET efficiency.                                     Origene, Rockville, Md.; NM_001165902.1); 20 amino acid
                                                                        famesylation signal from c-Ha-Ras (CAAX; 5), Agel and
       Example 10. Frequency Domain Fluorescence                   5    BspEI (c-Ha-Ras cDNA source: Clontech, Mountain View,
           Lifetime Measurements (FD-FLIM)                              Calif.; NM_001130442.1); CAFl (10), Agel and BspEI
                                                                        (mouse chromatin assembly factor cDNA source: Akash
     The fluorescence lifetime measurements were made using             Gunjan, Florida State University; NM_013733.3); caveolin
 a ISS ALBA FastFLIM system (ISS Inc., Champaign, Ill.)                 1 (10), NheI and Bg!II (human caveolin 1 cDNA source:
 coupled to an Olympus IX71 microscope equipped with a             10   Origene; NM_001753); endosomes (14), NheI and BspEI
 60x/1.2 NA water-immersion objective lens. A Pathology                 (endosomes cDNA source: Clontech; NM_004040.2); fascin
 Devices (Pathology Devices, Inc.) stage top environmental              (10), BspEI and BamHI (human fascin cDNA source: Ori-
 control system maintains temperature at 36° C. and CO2 at              gene; NM_003088.2); fibrillarin (7), Agel and BspEI (fibril-
 5%. A 5 mW 448 nm diode laser was modulated by the                     larin cDNA source: Evrogen,             Moscow, Russia;
 FastFLIM module of the ALBA system at the fundamental             15   NM_001436.3); filamin A (14), BspEI and HindIII (human
 frequency of 20 MHz13. The modulated laser is coupled to               filamin cDNA source: David Calderwood, Yale University;
 the ALBA scanning system, which is controlled by the                   NM_001456.3); human lysosomal membrane glycoprotein
 VistaVision software (ISS Inc., Champaign, Ill.). The fluo-            1 (20), BamHI and Natl (LAMPI; George Patterson, NIH,
 rescence signals emitted from the specimen are routed by a             Bethesda Md., U.S.A.; NM_012857.1); human light chain
 beam splitter through the 530/43 nm (acceptor emission) and       20   clathrin (15), NheI and Bg!II (human clathrin light chain
 the 480/40 (donor emission) band-pass emission filters. The            cDNA source: George Patterson, NIH; NM_001834.2);
 signals are then detected using two identical avalanche                human myotilin, Agel and BspEI (MYOT; Origene;
 photodiodes (APD). The phase delays and modulation ratios              NM_006790.1); PCNA (19), Agel and BspEI (proliferating
 of the emission relative to the excitation are measured at             cell nuclear antigen cDNA source: David Gilbert, FSU;
 seven modulation frequencies (20, 40, 60, 80, 100, 120, 140       25   NM_002592.2); plastin (10), BspEI and Xhol (human plas-
 MHz) for each pixel of an image.                                       tin 1 (fimbrin) cDNA source: Origene; NM_002670.1);
     The system is calibrated with the 50 µM Coumarin 6                 canine Rab4a, Bg!II and BamHI (Rab4a cDNA source: Viki
 dissolved in ethanol (lifetime 2.5 ns) to provide the software         Allen, U. Manchester, UK; NM_004578.2); LC3B (7), Agel
 with a reference standard to estimate the lifetime values              and BspEI (rat LC3B cDNA source: Jenny M. Tam, Harvard
 from the experimental data [30]. Additionally, a second           30   University; U05784.1); talin (22) Agel and BspEI (mouse
 reference standard, 10 mM HPTS (8-hydroxypyrene-1,3,6-                 talin   1 cDNA source: Clare Waterman, NIH;
 trisulfonic acid) dissolved in phosphate buffer (PB) pH 7.8            NM_011602.5); a-tubulin (18), NheI and Bg!II (human
 (lifetime of 5.4 ns) is used to check that the system is               a-tubulin cDNA source: Clontech, Mountain View, Calif.;
 accurately reporting the fluorescence lifetime of a known              NM_006082).
 sample. The distribution of the lifetimes for all the pixels in   35      To prepare mNeonGreen N-terminal fusions (number of
 the image is determined using the phasor (polar) plot method           linker amino acids in parenthesis), the following digests
 [31'32]. For live-cell imaging, transfected cells grown in             were performed: human non-muscle a-actinin, EcoRI and
 chambered coverglass (2 well, Thermo Scientific) were                  Natl (cDNA source, Tom Keller, Florida State University
 identified by epifluorescence microscopy, and then imaged              (FSU), Tallahassee, Fla., U.S.A.; NM_001130005.1);
 by FD-FLIM using the 448 nm laser line. The laser power           40   human calnexin, Agel and Natl (Origene; NM_0Ol 746.3);
 was adjusted to achieve approximately 100,000 counts per               c-src (7), BamHI and Eco RI (chicken c-src cDNA source:
 second in the donor emission channel, and frame averaging              Marilyn      Resh,     Sloan-Kettering,     New      York;
 was used to accumulate approximately 200 peak counts per               XM_001232484.1); connexin-43 (7), BamHI and Natl (rat
 pixel. The data were analyzed with the Vista Vision software           Cx43 cDNA source: Matthias Falk, Lehigh U;
 (ISS Inc., Champaign, Ill.) using a region average for each       45   NM_001004099.1); EB3 (7), Bg!II and BamHI (EB3 cDNA
 selected square region of interest (ROI, typically 1-2 µm).            source:     Lynne    Cassimeris,     Lehigh     University;
                                                                        NM_012326.2); human keratin 18, EcoRI and Natl (Open
         Example 11. Fusion Plasmid Construction                        Biosystems, Huntsville,Ala., U.S.A.; NM_199187.1); lamin
                                                                        Bl (10), EcoRI and BamHI (human lamin Bl cDNA source:
    mNeonGreen fluorescent protein expression vectors were         50   George Patterson, NIH; NM_005573.2); Lifeact (7), BamHI
 constructed using Cl and Nl (Clontech-style) cloning vec-              and Natl (Lifeact cDNA source: IDT, Coralville, Iowa);
 tors. The mNeonGreen cDNA was amplified with a 5' primer               mouse marmosidase 2 (112 N-terminal amino acids, MAN-
 encoding an Agel site and a 3' primer encoding either a                NII; 10), NheI and BamHI (cDNA source: Jennifer Lippin-
 BspEI (Cl) or Natl (Nl) site for generating cloning vectors            cott-Schwartz, NIH; NM_008549.2); myosin IIA (14) NheI
 to create C-terminal and N-terminal fusions (with regards to      55   and Bg!II (mouse myosin IIA cDNA source: Origene;
 the FP), respectively. Purified and digested PCR products              NM_022410.2); human nucleoporin 50 kDa, BamHI and
 were ligated into similarly digested EGFP-Cl and EGFP-Nl               Natl (NUP50 cDNA source: Origene; NM_007172.2);
 cloning vector backbones. To obtain targeting fusion vec-              human pyruvate dehydrogenase, Agel and Natl (human
 tors, the appropriate cloning vector and a previously                  PDHAl cDNA source: Origene; NM_000284); human per-
 assembled EGFP or mEmerald fusion vector were digested,           60   oxisomal membrane protein, Natl and Agel (PMP cDNA
 either sequentially or doubly, with the appropriate enzymes            source: Origene; NM_018663.1); human MAP Tau (10),
 and ligated together after gel purification.                           Agel and Natl (MAP Tau cDNA source: Origene;
    Thus, to prepare mNeonGreen C-terminal fusions (num-                NM_016841); human TfR (20), BamHI and Natl (transfer-
 ber of linker amino acids in parenthesis), the following               rin receptor cDNA source: George Patterson, NIH;
 digests were performed: annexin A4 (12), NheI and BspEI           65   NM_NM_003234); human TPX2 (10), Agel and Natl
 (Alen Piljic, EMBL, Heidelberg, Germany; NM_00l 153.3);                (TPX2 cDNA source: Patricia Wadsworth, University of
 ~-actin (7), NheI and Bg!II (human ~-actin cDNA source:                Massachusetts, Amherst; NM_012112.4); mouse VASP

                                                   Exhibit 1 - Page 17
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.35 Page 18 of 109


                                                    US 10,221,221 B2
                              15                                                                 16
 (10), NheI and BamHI (cDNA source: Clare Waterman,                5. Miyawaki, A. Development of probes for cellular func-
 NIH; NM_009499); vascular epithelial cadherin (10), Agel             tions using fluorescent proteins and fluorescence reso-
 and Natl (human VE cadherin cDNA source: Origene,                    nance energy transfer. Annu. Rev. Biochem. 80, 357-373
 Rockville, Md.; NM_00l 795.3), vimentin (7), BamHI and               (2011 ).
 Natl (human vimentin cDNA source: Robert Goldman,               5 6. Campbell, R. E. et al. A monomeric red fluorescent
 Northwestern University; NM_003380.3), zyxin (6), BamHI              protein. Proc Natl Acad Sci USA 99, 7877-7882 (2002).
 and Natl (human zyxin cDNA source: Origene, Rockville,            7. Shaner, N. C. et al. Improved monomeric red, orange and
 Md.; NM_003461). All DNA for transfection was prepared               yellow fluorescent proteins derived from Discosoma sp.
 using the Plasmid Maxi kit (QIAGEN, Valencia, Calif.). To            red fluorescent protein. Nat Biotechnol 22, 1567-1572
                                                                10
 ensure proper localization, mNeonGreen fusion proteins               (2004).
 were characterized by transfection in HeLa (S3 or CCL2            8. Shaner, N. C. et al. Improving the photostability of bright
 line) or MDCK cells (ATCC; Manassas, Va.) using Effectene            monomeric orange and red fluorescent proteins. Nature
 (QIAGEN; Valencia, Calif.) and -1 µg vector. Transfected             Methods 5, 545-551 (2008).
 cells were grown on coverslips in DMEM/F12, fixed after 48     15
                                                                   9. Merzlyak, E. M. et al. Bright monomeric red fluorescent
 hours, and mounted with Gelvatol. Epifluorescence images             protein with an extended fluorescence lifetime. Nature
 were captured with a Nikon 80i microscope using widefield            Methods 4, 555-557 (2007).
 illumination and a Chroma FITC filter set to confirm proper       10. Karasawa, S., Araki, T., Yamamoto-Hino, M. &
 localization.                                                        Miyawaki, A. A green-emitting fluorescent protein from
                                                                20    Galaxeidae coral and its monomeric version for use in
                    Example 12. Microscopy                            fluorescent labeling. J Biol Chem 278, 34167-34171
                                                                      (2003).
    All filters for fluorescence screening and imaging were        11. Li, G., Zhang, Q.-J., Zhong, J. & Wang, Y.-Q. Evolu-
 purchased from Chroma Technology (Bellows Falls, Vt.),               tionary and functional diversity of green fluorescent pro-
 Omega Filters (Brattleboro, Vt.) or Semrock, Inc. (Roches- 25        teins in cephalochordates. Gene 446, 41-49 (2009).
 ter, N.Y.). HeLa epithelial (CCL-2, ATCC, Manassas, Va.,          12. Karasawa, S., Araki, T., Nagai, T., Mizuno, H. &
 U.S.A.) and grey fox lung fibroblast (CCL-168, ATCC) cells           Miyawaki, A. Cyan-emitting and orange-emitting fluo-
 were grown in a 50:50 mixture of DMEM (Dulbecco's                    rescent proteins as a donor/acceptor pair for fluorescence
 modified Eagle's medium) and Ham's F12 with 12.5%                    resonance energy transfer. Biochem J 381, 307-312
 Cosmic calf serum (Thermo Scientific; Logan, Utah) and 30            (2004).
 transfected with Effectene (QIAGEN). Imaging was per-             13. Roy,A., Kucukural,A. & Zhang, Y. I-TASSER: a unified
 formed in Delta-T culture chambers (Bioptechs; Butler, Pa.)          platform for automated protein structure and function
 under a humidified atmosphere of 5% CO2 in air. Imaging              prediction. Nature Protocols 5, 725- 738 (2010).
 in widefield mode was performed with a Nikon (Melville,           14. Malo, G. D. et al. Crystal structure and Raman studies
 N.Y.) TE-2000 inverted microscope equipped with Omega 35             of dsFP483, a cyan fluorescent protein from Discosoma
 QuantaMax™ filters and a Photometrics (Tucson, Ariz.)                striata. J Mal Biol 378, 871-886 (2008).
 Cascade II camera or an Olympus IX71 inverted microscope          15. Lyskov, S. & Gray, J. J. The RosettaDock server for local
 equipped with Semrock BrightLine™ filters and a Hama-                protein-protein docking Nucleic Acids Res 36, W233-8
 matsu (Bridgewater, N.J.) ImagEM™ camera. Laser-scan-                (2008).
 ning confocal microscopy was conducted using a Nikon 40 16. Shaner, N.C., Steinbach, P.A. & Tsien, R. Y. A guide to
 Cl Si and an Olympus FVl000, both equipped with argon-               choosing fluorescent proteins. Nature Methods 2, 905-909
 ion (457 and 488 nm) and helium-neon or diode (543 and               (2005).
 561 nm respectively) lasers and proprietary filter sets. Spin-    17. Chalfie, M. & Kain, S. R. Green Fluorescent Protein:
 ning disk confocal microscopy was performed on an Olym-              Properties, Applications, and Protocols. (Wiley-Inter-
 pus DSUIX81 equipped with a Lumen 200 illuminator 45                 science: Hoboken, N.J., 2006).
 (Prior Scientific; Boston, Mass.), a Hamamatsu 9100-13            18. Roy,A., Kucukural,A. & Zhang, Y. I-TASSER: a unified
 EMCCD camera, Semrock filters and ten-position filter                platform for automated protein structure and function
 wheels driven by a Lambda 10-3 controller (Sutter). In some          prediction. Nature Protocols 5, 725- 738 (2010).
 cases, cell cultures expressing fluorescent protein fusions       19. Malo, G. D. et al. Crystal structure and Raman studies
 were fixed after imaging in 2% (w/v) paraformaldehyde 50             of dsFP483, a cyan fluorescent protein from Discosoma
 (Electron Microscopy Sciences; Hatfield, Pa.) and washed             striata. J Mal Biol 378, 871-886 (2008).
 several times in PBS containing 0.05 M glycine before             20. Campbell, R. E. et al. A monomeric red fluorescent
 mounting with a polyvinyl alcohol-based medium.                      protein. Proc Natl Acad Sci USA 99, 7877-7882 (2002).
                                                                   21. Yarbrough, D., Wachter, R. M., Kallio, K., Matz, M. V.
                         REFERENCES                             55    & Remington, S. J. Refined crystal structure ofDsRed, a
                                                                      red fluorescent protein from coral, at 2.0-A resolution.
 1. Tsien, R. Y. The green fluorescent protein. Annu. Rev.            Proc Natl Acad Sci USA 98, 462-467 (2001).
    Biochem. 67, 509-544 (1998).                                   22. Lyskov, S. & Gray, J. J. The RosettaDock server for local
 2. Shaner, N.C., Patterson, G. H. & Davidson, M. W.                  protein-protein docking Nucleic Acids Res 36, W233-8
    Advances in fluorescent protein technology. J. Cell. Sci. 60      (2008).
     120, 4247-4260 (2007).                                        23. Shaner, N. C. et al. Improving the photostability of bright
 3. Goedhart, J. et al. Structure-guided evolution of cyan            monomeric orange and red fluorescent proteins. Nature
    fluorescent proteins towards a quantum yield of93%. Nat           Methods 5, 545-551 (2008).
    Comms 3, 751 (2012).                                           24. Shaner, N. C. et al. Improved monomeric red, orange and
 4. Markwardt, M. L. et al. An Improved Cerulean Fluores- 65          yellow fluorescent proteins derived from Discosoma sp.
    cent Protein with Enhanced Brightness and Reduced                 red fluorescent protein. Nat Biotechnol 22, 1567-1572
    Reversible Photoswitching. PLoS ONE 6, el 7896 (2011 ).           (2004).

                                                   Exhibit 1 - Page 18
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.36 Page 19 of 109


                                                              US 10,221,221 B2
                                     17                                                                      18
 25. Magde, D., Wong, R. & Seybold, P. G. Fluorescence                           29. Subach, 0. M., Cranfill, P. J., Davidson, M. W. &
   quantum yields and their relation to lifetimes of rhod-                         Verkhusha, V. V. An Enhanced Monomeric Blue Fluores-
   amine 6G and fluorescein in nine solvents: improved                             cent Protein with the High Chemical Stability of the
   absolute standards for quantum yields. Photochemistry                           Chromophore. PLoS ONE 6, e28674 (2011).
   and Photobiology 75, 327-334 (2002).                                     5    30. Sun, Y., Day, R. N. & Periasamy, A. Investigating
 26. Gross, L.A., Baird, G. S., Hoffman, R. C., Baldridge, K.
                                                                                   protein-protein interactions in living cells using fluores-
   K. & Tsien, R. Y. The structure of the chromophore within
                                                                                   cence lifetime imaging microscopy. Nature Protocols 6,
   DsRed, a red fluorescent protein from coral. Proc Natl
                                                                                    1324-1340 (2011).
   Acad Sci USA 97, 11990-11995 (2000).
 27. Chalfie, M. & Kain, S. R. Green Fluorescent Protein:                        31. Colyer, R. A., Lee, C. & Gratton, E. A novel fluorescence
                                                                            10
   Properties, Applications, and Protocols. (Wiley-Inter-                          lifetime imaging system that optimizes photon efficiency.
   science: Hoboken, N.J., 2006).                                                  Microsc. Res. Tech. 71, 201-213 (2008).
 28. Shaner, N.C., Steinbach, P.A. & Tsien, R. Y. A guide to                     32. Redford, G. I. & Clegg, R. M. Polar plot representation
   choosing fluorescent proteins. Nature Methods 2, 905-909                        for frequency-domain analysis of fluorescence lifetimes. J
   (2005).                                                                         Fluoresc 15, 805-815 (2005).

                                                 SEQUENCE LISTING


   <160> NUMBER OF SEQ ID NOS, 6

   <210>       SEQ ID NO 1
   <211>       LENGTH, 236
   <212>       TYPE, PRT
   <213>       ORGANISM, Artificial Sequence
   <220>       FEATURE,
   <223>       OTHER INFORMATION, Description            of Artificial      Sequence,      Synthetic
               polypeptide

   <400> SEQUENCE, 1

   Met Val       Ser   Lys Gly Glu Glu Asp Asn Met Ala             Ser   Leu Pro Ala      Thr
   1                       5                   10                                15

   His   Glu Leu His         Ile   Phe Gly Ser    Ile   Asn Gly Val Asp Phe Asp Met
                 20                               25                    30

   Val Gly Gln Gly Thr Gly Asn Pro Asn Asp Gly Tyr Glu Glu Leu Asn
           35                  40                  45

   Leu Lys Ser         Thr Lys Gly Asp Leu Gln Phe Ser             Pro   Trp Ile      Leu Val
       50                          55                              60

   Pro His       Ile   Gly Tyr Gly Phe His       Gln Tyr Leu Pro         Tyr Pro Asp Gly
   65                          70                        75                          80

   Met Ser       Pro   Phe Gln Ala     Ala Met Val Asp Gly Ser           Gly Tyr Gln Val
                             85                    90                            95

   His Arg Thr Met Gln Phe Glu Asp Gly Ala                   Ser   Leu Thr Val        Asn Tyr
               100                 105                                          110

   Arg Tyr Thr Tyr Glu Gly Ser             His    Ile   Lys Gly Glu Ala Gln Val           Lys
           115                             120                      125

   Gly Thr Gly Phe Pro Ala Asp Gly Pro Val                   Met Thr Asn Ser          Leu Thr
       130                 135                                   140

   Ala Ala Asp Trp Cys Arg Ser             Lys Lys Thr Tyr Pro Asn Asp Lys Thr
   145                 150                             155                 160

   Ile   Ile     Ser   Thr Phe Lys Trp Ser        Tyr Thr Thr Gly Asn Gly Lys Arg
                           165                        170                 175

   Tyr Arg Ser         Thr Ala Arg Thr Thr Tyr Thr Phe Ala               Lys Pro Met Ala
                       180                 185                               190

   Ala Asn Tyr Leu Lys Asn Gln Pro Met Tyr Val                     Phe Arg Lys Thr Glu
           195                 200                                     205

   Leu Lys His         Ser   Lys Thr Glu Leu Asn Phe Lys Glu Trp Gln Lys Ala
       210                           215                 220

   Phe Thr Asp Val           Met Gly Met Asp Glu Leu Tyr Lys
   225                           230                 235


   <210> SEQ ID NO 2



                                                            Exhibit 1 - Page 19
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.37 Page 20 of 109


                                                                             US 10,221,221 B2
                                          19                                                                                   20
                                                                                    -continued
 <211>    LENGTH, 711
 <212>    TYPE, DNA
 <213>    ORGANISM, Artificial Sequence
 <220>    FEATURE,
 <223>    OTHER INFORMATION, Description                        of     Artificial          Sequence,         Synthetic
          polynucleotide

 <400>        SEQUENCE, 2

 atggtgagca           agggcgagga      ggataacatg          gcctctctcc          cagcgacaca          tgagttacac              60

 atctttggct           ccatcaacgg      tgtggacttt          gacatggtgg         gtcagggcac           cggcaatcca             120

 aatgatggtt           atgaggagtt      aaacctgaag          tccaccaagg         gtgacctcca           gttctccccc             180

 tggattctgg           tccctcatat      cgggtatggc          ttccatcagt          acctgcccta          ccctgacggg             240

 atgtcgcctt           tccaggccgc      catggtagat          ggctccggat          accaagtcca          tcgcacaatg             300

 cagtttgaag           atggtgcctc      ccttactgtt          aactaccgct          acacctacga          gggaagccac             360

 atcaaaggag           aggcccaggt      gaaggggact          ggtttccctg          ctgacggtcc          tgtgatgacc             420

 aactcgctga           ccgctgcgga      ctggtgcagg          tcgaagaaga          cttaccccaa          cgacaaaacc             480

 atcatcagta           cctttaagtg      gagttacacc          actggaaatg         gcaagcgcta           ccggagcact             540

 gcgcggacca           cctacacctt      tgccaagcca          atggcggcta          actatctgaa          gaaccagccg             600

 atgtacgtgt           tccgtaagac      ggagctcaag          cactccaaga          ccgagctcaa          cttcaaggag             660

 tggcaaaagg           cctttaccga      tgtgatgggc          atggacgagc          tgtacaagta          a                      711


 <210>        SEQ ID NO 3
 <211>        LENGTH, 6
 <212>        TYPE, PRT
 <213>        ORGANISM, Artificial Sequence
 <220>        FEATURE,
 <223>        OTHER INFORMATION, Description                    of     Artificial          Sequence,         Synthetic
              6xHis tag

 <400>        SEQUENCE, 3

 His   His      His    His    His   His
 1                            5


 <210>    SEQ ID NO 4
 <211>    LENGTH, 10
 <212>    TYPE, PRT
 <213>    ORGANISM, Artificial Sequence
 <220>    FEATURE,
 <223>    OTHER INFORMATION, Description                        of     Artificial          Sequence,         Synthetic
          peptide

 <400>        SEQUENCE, 4

 Ser   Gly      Leu Arg Ser         Pro   Pro      Val   Ala   Thr
 1                      5                                      10


 <210>        SEQ ID NO 5
 <211>        LENGTH, 219
 <212>        TYPE, PRT
 <213>        ORGANISM: Branchiostoma                lanceolatum

 <400>        SEQUENCE, 5

 Met Ser        Leu Pro       Ala   Thr   His      Glu   Leu His       Ile    Phe Gly       Ser       Phe Asn
 1                            5                              10                                       15

 Gly Val        Asp Phe Asp Met Val                Gly Arg Gly         Thr Gly Asn Pro                Asn Asp
                    20                                 25                          30

 Gly   Tyr      Glu    Glu    Leu Asn Leu Lys            Ser   Thr     Lys Gly Ala          Leu Gln         Phe
                35                        40                                   45

 Ser   Pro      Trp    Ile    Leu Val     Pro      Gln   Ile   Gly     Tyr Gly       Phe His          Gln   Tyr



                                                                         Exhibit 1 - Page 20
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.38 Page 21 of 109


                                                                     US 10,221,221 B2
                                       21                                                                    22
                                                                            -continued
       50                              55                             60

 Leu Pro       Phe Pro Asp Gly Met Ser             Pro   Phe Gln Ala         Ala    Met Lys Asp
 65                        70                                  75                           80

 Gly Ser      Gly Tyr Gln Val          His   Arg Thr Met Gln Phe Glu Asp Gly Ala
                      85                             90                  95

 Ser   Leu Thr Ser         Asn Tyr Arg Tyr Thr Tyr Glu Gly Ser                      His   Ile   Lys
                     100                   105                                      110

 Gly Glu Phe Gln Val             Ile   Gly Thr Gly Phe Pro Ala Asp Gly Pro Val
         115                               120                 125

 Met Thr Asn Ser           Leu Thr Ala       Ala Asp Trp Cys Val Thr Lys Met Leu
     130                               135                   140

 Tyr Pro Asn Asp Lys Thr Ile                 Ile   Ser   Thr Phe Asp Trp Thr Tyr Thr
 145                 150                                     155                 160

 Thr Gly Ser         Gly Lys Arg Tyr Gln Ser             Thr Val Arg Thr Asn Tyr Thr
                         165                             170                 175

 Phe Ala       Lys Pro Met Ala Ala Asn Ile Leu Lys Asn Gln Pro Met Phe
                   180                 185                 190

 Val   Phe Arg Lys Thr Glu Leu Lys His                   Ser   Lys Thr Glu Leu Asn Phe
           195                 200                                     205

 Lys Glu Trp Gln Lys Ala               Phe Thr Asp Val         Met
     210                               215


 <210> SEQ ID NO 6
 <211> LENGTH, 236
 <212> TYPE, PRT
 <213> ORGANISM, Artificial Sequence
 <220> FEATURE,
 <223> OTHER INFORMATION, Description                     of Artificial            Sequence,     Synthetic
       polypeptide

 <400>       SEQUENCE, 6

 Met Val       Ser   Lys Gly Glu Glu Asp Asn Met Ala                  Ser    Leu Pro Ala        Thr
 1                       5                   10                                      15

 His   Glu Leu His         Ile   Phe Gly Ser       Phe Asn Gly Val Asp Phe Asp Met
               20                                  25                  30

 Val   Gly Arg Gly Thr Gly Asn Pro Asn Asp Gly Tyr Glu Glu Leu Asn
           35                  40                  45

 Leu Lys Ser         Thr Lys Gly Asp Leu Gln Phe Ser                  Pro    Trp    Ile   Leu Val
     50                          55                                   60

 Pro   Gln     Ile   Gly Tyr Gly Phe His           Gln Tyr Leu Pro           Phe Pro Asp Gly
 65                          70                            75                            80

 Met Ser       Pro   Phe Gln Ala       Ala   Met Lys Asp Gly Ser             Gly Tyr Gln Val
                           85                        90                              95

 His   Arg Thr Met Gln Phe Glu Asp Gly Ala                     Ser    Leu Thr Ser         Asn Tyr
               100                 105                                              110

 Arg Tyr Thr Tyr Glu Gly Ser                 His   Ile   Lys Gly Glu Phe Gln Val                Lys
         115                                 120                     125

 Gly Thr Gly Phe Pro Ala Asp Gly Pro Val                       Met Thr Asn Ser            Leu Thr
     130                 135                                       140

 Ala Ala Asp Trp Cys Val Thr Lys Met Leu Tyr Pro Asn Asp Lys Thr
 145                 150                 155                 160

 Ile   Ile     Ser   Thr Phe Asp Trp Thr Tyr Thr Thr Gly Asn Gly Lys Arg
                         165                 170                 175

 Tyr Gln Ser         Thr Ala Arg Thr Thr Tyr Thr Phe Ala                     Lys Pro Met Ala
                     180                 185                                     190




                                                                 Exhibit 1 - Page 21
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.39 Page 22 of 109


                                                               US 10,221,221 B2
                                     23                                                                         24
                                                                      -continued
 Ala   Asn   Ile   Leu Lys Asn Gln         Pro   Met Phe Val    Phe Arg      Lys   Thr   Glu
             195                           200                         205

 Leu Lys His       Ser   Lys   Thr   Glu   Leu Asn Phe   Lys Glu       Trp   Gln   Lys Ala
       210                           215                        220

 Phe   Thr Asp Val       Met Gly     Met Asp Glu     Leu Tyr    Lys
 225                           230                       235




    The invention claimed is:                                                      tion selected from the group consisting of: R25Q, A45D,
    1. A non-naturally occurring isolated monomeric or                             S163N, F151, Q56H, F67Y, K79V, Sl00V, F115A, T141S,
 dimeric IanYFP fluorescent protein comprising a polypep-                          M143K, V171A, and 1185Y.
 tide having at least 95% sequence identity to the amino acid                 15      4. The non-naturally occurring isolated monomeric or
 sequence of SEQ ID NO: 1, wherein the protein comprises                           dimeric lanYFP fluorescent protein of claim 1, wherein the
 at least one mutation selected from the group consisting of:                      protein comprises at least one mutation selected from the
 F15I, R25Q, A45D, Q56H, F67Y, K79V, Sl00V, F115A,                                 group consisting of: Il 1SK and Nl 74 T, at least one mutation
 I118K, V140R, T141S, M143K, L144T, D156K, T158S,
                                                                                   selected from the group consisting of: V140R, L144T,
 S163N, Q168R, V171A, N174T, I185Y, and F192Y.
                                                                             20    D156K, T158S, Q168R, and F192Y, and at least one muta-
    2. The non-naturally occurring IanYFP fluorescent protein
                                                                                   tion selected from the group consisting of: R25Q, A45D,
 of claim 1, wherein the protein is a monomer.
    3. An isolated non-naturally occurring monomeric poly-
                                                                                   S163N, F151, Q56H, F67Y, K79V, Sl00V, F115A, T141S,
 peptide encoded by a nucleic acid having at least 90:"                            M143K, V171A, and I185Y.
                                                                                      5. The non-naturally occurring isolated monomeric or
 sequence identity to SEQ ID NO: 2 SEQ ID. No. 2, wherem                     25
 the nucleotide sequence encodes for a polypeptide which                           dimeric IanYFP fluorescent protein of any of claim 1, 3 or
                                                                                   4, wherein the protein comprises a polypeptide having at
 comprises at least one mutation selected from the group
 consisting of: Il 1SK or Nl 74 T, at least one mutation                           least 97% sequence identity to the amino acid sequence of
 selected from the group consisting of: V140R, L144T,                              SEQ ID NO: 1.
 D156K, T158S, Q168R, and F192Y, and at least one muta-                                                  * * * * *




                                                           Exhibit 1 - Page 22
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.40 Page 23 of 109




                             Exhibit 2 - Page 23
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.41 Page 24 of 109




                             Exhibit 2 - Page 24
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.42 Page 25 of 109




                             Exhibit 2 - Page 25
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.43 Page 26 of 109




                             Exhibit 2 - Page 26
    Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.44 Page 27 of 109


                                                                                         Resource

An Infectious cDNA Clone of SARS-CoV-2
Graphical Abstract                                                 Authors
                                                                   Xuping Xie, Antonio Muruato,
                                                                   Kumari G. Lokugamage, ...,
                                                                   James W. LeDuc, Vineet D. Menachery,
                                                                   Pei-Yong Shi

                                                                   Correspondence
                                                                   xuxie@UTMB.edu (X.X.),
                                                                   vimenach@UTMB.edu (V.D.M.),
                                                                   peshi@UTMB.edu (P.-Y.S.)

                                                                   In Brief
                                                                   Severe acute respiratory syndrome
                                                                   coronavirus 2 (SARS-CoV-2) has caused
                                                                   a devastating global pandemic. Xie et al.
                                                                   generated an infectious cDNA clone of
                                                                   SARS-CoV-2 and a mNeonGreen reporter
                                                                   virus. Recombinant SARS-CoV-2 and
                                                                   reporter virus replicate as efficiently as
                                                                   the original clinical isolate.




Highlights
d   A reverse genetic system has been established for SARS-
    CoV-2

d   Recombinant SARS-CoV-2 replicates as efficiently as the
    original clinical isolate

d   A stable mNeonGreen reporter SARS-CoV-2 has been
    developed

d   The mNeonGreen SARS-CoV-2 can be used to screen
    antiviral inhibitors




            Xie et al., 2020, Cell Host & Microbe 27, 841–848
            May 13, 2020 ª 2020 Elsevier Inc.
            https://doi.org/10.1016/j.chom.2020.04.004                                             ll
                                                 Exhibit 3 - Page 27
        Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.45 Page 28 of 109

                                                                                                                          ll

Resource
An Infectious cDNA Clone of SARS-CoV-2
Xuping Xie,1,* Antonio Muruato,1,2 Kumari G. Lokugamage,2 Krishna Narayanan,2 Xianwen Zhang,1 Jing Zou,1
Jianying Liu,2 Craig Schindewolf,2 Nathen E. Bopp,3 Patricia V. Aguilar,3,4,5 Kenneth S. Plante,2,4 Scott C. Weaver,2,4,5,6,7,8
Shinji Makino,2,5,10 James W. LeDuc,2,9 Vineet D. Menachery,2,5,7,* and Pei-Yong Shi1,5,8,10,11,12,*
1Department    of Biochemistry and Molecular Biology, University of Texas Medical Branch, Galveston, TX, USA
2Department    of Microbiology and Immunology, University of Texas Medical Branch, Galveston, TX, USA
3Department of Pathology, University of Texas Medical Branch, Galveston, TX, USA
4World Reference Center for Emerging Viruses and Arboviruses, University of Texas Medical Branch, Galveston, TX, USA
5Institute for Human Infection and Immunity, University of Texas Medical Branch, Galveston, TX, USA
6Institute for Translational Sciences, University of Texas Medical Branch, Galveston, TX, USA
7Department of Pathology and Center for Biodefense & Emerging Infectious Diseases, University of Texas Medical Branch, Galveston,

TX, USA
8Sealy Institute for Vaccine Sciences, University of Texas Medical Branch, Galveston, TX, USA
9Galveston National Laboratory, University of Texas Medical Branch, Galveston, TX, USA
10Sealy Center for Structural Biology & Molecular Biophysics, University of Texas Medical Branch, Galveston, TX, USA
11Department of Pharmacology & Toxicology, University of Texas Medical Branch, Galveston, TX, USA
12Lead Contact

*Correspondence: xuxie@UTMB.edu (X.X.), vimenach@UTMB.edu (V.D.M.), peshi@UTMB.edu (P.-Y.S.)
https://doi.org/10.1016/j.chom.2020.04.004


SUMMARY

The ongoing pandemic of COVID-19, caused by severe acute respiratory syndrome coronavirus 2 (SARS-
CoV-2), underscores the urgency to develop experimental systems for studying this virus and identifying
countermeasures. We report a reverse genetic system for SARS-CoV-2. Seven complimentary DNA
(cDNA) fragments spanning the SARS-CoV-2 genome were assembled into a full-genome cDNA. RNA tran-
scribed from the full-genome cDNA was highly infectious after electroporation into cells, producing 2.9 3 106
plaque-forming unit (PFU)/mL of virus. Compared with a clinical isolate, the infectious-clone-derived SARS-
CoV-2 (icSARS-CoV-2) exhibited similar plaque morphology, viral RNA profile, and replication kinetics. Addi-
tionally, icSARS-CoV-2 retained engineered molecular markers and did not acquire other mutations. We
generated a stable mNeonGreen SARS-CoV-2 (icSARS-CoV-2-mNG) by introducing this reporter gene into
ORF7 of the viral genome. icSARS-CoV-2-mNG was successfully used to evaluate the antiviral activities of
interferon (IFN). Collectively, the reverse genetic system and reporter virus provide key reagents to study
SARS-CoV-2 and develop countermeasures.

INTRODUCTION                                                          a major threat to humankind and intervention strategies are be-
                                                                      ing rapidly pursued.
Severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2)            A key tool in responding to emergent viruses is the generation
emerged in early 2020 with human cases in Wuhan, China (Zhou          of reverse genetic systems to explore and characterize new
et al., 2020; Zhu et al., 2020). It has rapidly rampaged worldwide,   pathogens. Classically, reverse genetic systems for coronavi-
causing a pandemic of coronavirus disease (COVID-19) that             ruses have been complicated by their large genome size
ranges from fever and breathing difficulty to acute respiratory       (~30,000 nucleotides) and the existence of bacteriotoxic ele-
distress and death (Huang et al., 2020; Zhu et al., 2020). With       ments in their genome that make them difficult to propagate (Al-
over 300,000 people infected in less than 3 months, SARS-             mazán et al., 2014). Several approaches have been devised to
CoV-2 causes the most severe disease in older patients and            overcome this barrier, such as multiple plasmid systems to
people with co-morbidities, including heart disease, diabetes,        disrupt toxic elements and to reduce deletions and mutations
and other health conditions (Wu and McGoogan, 2020). Before           (Yount et al., 2002). Using this approach, researchers have
2019, six a- and b-coronaviruses were known to cause respira-         developed infectious clones for several coronaviruses, including
tory diseases of different severity, including four common cold       SARS-CoV, MERS-CoV, and others (Menachery et al., 2015;
coronaviruses (229E, NL63, OC43, and HKU1) and two highly             Menachery et al., 2016; Scobey et al., 2013; Yount et al.,
pathogenic coronaviruses (severe acute respiratory syndrome           2003). Thao et al., (2020) recently reported a yeast-based syn-
[SARS-CoV] and Middle East respiratory syndrome [MERS-                thetic genomics platform for rapid construction of infectious
CoV], which emerged in 2003 and since 2012, respectively) (As-        clones for murine hepatitis coronavirus (MHV-CoV), MERS-
siri et al., 2013; Huang et al., 2020). Importantly, with massive     CoV, and SARS-CoV-2. However, the yeast-platform-produced
hospitalization rates and high mortality, SARS-CoV-2 remains          SARS-CoV-2 has not been fully characterized for its biological

                                                               Cell Host & Microbe 27, 841–848, May 13, 2020 ª 2020 Elsevier Inc. 841

                                                             Exhibit 3 - Page 28
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.46 Page 29 of 109

             ll
                                                                                                                           Resource

   properties (e.g., replication kinetics) in comparison with its orig-   nylated genome-length RNA. To differentiate the infectious clone-
   inal clinical isolate. Such characterization is essential for          derived virus from the parental clinical isolate, we engineered
   ensuring the quality of the genetic system to rescue recombinant       three synonymous nucleotide mutations as markers.
   viruses that recapitulate the biological features of their corre-
   sponding clinical isolates. Once validated, the reverse genetic        Assembly of a SARS-CoV-2 Full-Length cDNA
   systems allow rapid characterization of novel viruses, develop-        We cloned each of the seven cDNA fragments into a plasmid and
   ment of reporter viruses, and generation of live-attenuated vac-       sequenced them to ensure no undesired mutations. For assembly
   cine candidates to respond to emerging infections. Together            of full-length cDNA, the seven cDNA plasmids were digested with
   with animal pathogenesis models, reverse genetic systems offer         BsaI or Esp3I. The resulting cDNA fragments were gel-purified
   powerful tools needed to characterize, understand, and respond         (Figure 1D) then in vitro ligated to assemble the genome-length
   to emerging virus outbreaks.                                           cDNA in three steps: (1) ligation of F1, F2, F3, and F4 to produce
      In response to the ongoing pandemic of SARS-CoV-2, we               F1–4 cDNA; (2) ligation of F5, F6, and F7 to produce F5–7 cDNA;
   have developed a robust reverse genetic system for SARS-               and (3) ligation of F1–4 and F5–7 to produce the full-length F1–7
   CoV-2 and a mNeonGreen reporter virus. Recombinant virus               cDNA. Agarose gel analysis of the ligation (3) reaction showed a
   derived from the system recapitulates the replication kinetics         major DNA product representing the size of genome-length
   of the original clinical isolates. In addition, the mNeonGreen re-     cDNA (~29.87 kb, indicated by an arrow in Figure 1E) in addition
   porter remains stable for at least five passages, allowing its         to several smaller intermediate cDNA products (indicated by cir-
   use in long-term studies. Using type I interferon (IFN), we demon-     cles). In vitro transcription using the cDNA template (directly from
   strated that the mNeonGreen virus could be reliably used to            ligation (3) without gel purification) generated multiple RNA bands,
   study viral replication and pathogenesis as well as to develop         among which a faint high molecular band might represent the
   vaccines and antiviral drugs.                                          genome-length RNA (indicated by an arrow in Figure 1F) together
                                                                          with several smaller RNA transcripts (indicated by circles).
   RESULTS
                                                                          Recovery of Recombinant SARS-CoV-2
   Design of a SARS-CoV-2 Full-Length cDNA                                To recover recombinant SARS-CoV-2 from the infectious cDNA
   We designed an in vitro ligation approach, similar to that used for    clone (icSARS-CoV-2), we electroporated in-vitro-transcribed
   constructing the infectious clones of SARS-CoV and MERS-CoV            genome-length RNA into Vero E6 cells. We directly electropo-
   (Scobey et al., 2013; Yount et al., 2003), to directionally assemble   rated the RNA transcription mixture from Figure 1F into cells
   the full-length complimentary DNA (cDNA) of the SARS-CoV-2             without purification. Given that N protein was reported to
   genome (Figure 1A). Our reverse genetic system was based on            enhance the infectivity of coronavirus RNA transcripts (Curtis
   the virus strain (2019-nCoV/USA_WA1/2020) isolated from the            et al., 2002; Yount et al., 2003; Yount et al., 2002), we co-electro-
   first reported SARS-CoV-2 case in the US (Harcourt et al., 2020;       porated an mRNA encoding the SARS-CoV-2 N protein with the
   Holshue et al., 2020). Viral RNA, extracted from the passage 4 vi-     full-length RNA. The transfected cells developed cytopathic ef-
   rus from Vero E6 cells, was used as a template for RT-PCR to pro-      fects (CPEs) on day 4 after transfection and produced infectious
   duce cDNA fragments. Seven contiguous cDNA fragments were              virus (denoted as passage 0 (P0) virus) with a titer of 2.9 3 106
   constructed to cover the entire viral genome (Figure 1B). Some         plaque-forming units (PFU)/mL (Figure 2A). It is worth empha-
   of the seven cDNA fragments were prepared through RT-PCR,              sizing that such a high titer of recombinant virus was produced
   whereas others were generated by chemical synthesis (see               directly from the electroporated cells without additional rounds
   Method Details). All cDNA fragments were individually cloned           of cell culture passaging, indicating the robustness of the system
   into plasmid vectors. For facilitating directional assembly of         and also suggesting a lack of any errors. Next, we compared the
   genome-length cDNA, each cDNA fragment was flanked by a                replication properties between the recombinant virus and the
   class IIS restriction endonuclease site (BsaI or Esp3I). The class     original clinical isolate. The wild-type icSARS-CoV-2 (icSARS-
   IIS endonucleases recognize asymmetric DNA sequences,                  CoV-2-WT) developed plaques similar to the original clinical
   cleave outside their recognition sequences, and generate unique        isolate (Figure 2B) and exhibited equivalent replication kinetics
   cohesive overhangs (Figure 1C). After digestion with BsaI or           on Vero E6 cells (Figure 2C). We did not extend the time points
   Esp3I, the seven fragments were directionally ligated to assemble      of replication beyond 48 h because CPEs were observed at
   the genome-length cDNA. The unique cohesive ends of each               40–48 h after infection. Northern blot analysis showed that viral
   fragment ensured one directional, seamless assembly of the             messenger RNA (mRNA) species from the clinical-isolate-in-
   seven fragments with the concomitant loss of the restriction           fected cells and the icSARS-CoV-2-infected cells were identical
   enzyme sites. Figure 1C depicts the details of the seven frag-         to the predicted set of genome-length RNA and eight subge-
   ments: F1 (T7 promoter sequence plus nucleotides 1–3,618), F2          nomic RNAs (Figure 2D). Full-genome sequencing showed that
   (nucleotides 3,619–7,504), F3 (nucleotides 7,505–11,984), F4 (nu-      the recombinant virus retained the three engineered synony-
   cleotides 11,985–17,591), F5 (nucleotides 17,592–22,048), F6           mous mutations with no other sequence changes, demon-
   (nucleotides 22,049–26,332), and F7 (nucleotides 26,333–               strating the rescued virus did not result from contamination by
   29,870 plus a poly(A)29 sequence). We engineered a T7 promoter         the parental virus isolate (Figure 2E). Furthermore, the DNA
   and a poly(A)29 tail at the upstream end of F1 and the downstream      sequencing chromatogram did not show any partial reversion
   end of F7, respectively. In vitro transcription of the ligated F1–F7   of the three engineered molecular markers (Figure 2F). Collec-
   DNA was expected to produce a 50 capped (because cap analog            tively, the results demonstrate that (1) the in-vitro-transcribed
   was included in the in vitro transcription reaction) and 30 polyade-   full-length RNA is highly infectious upon electroporation into

   842 Cell Host & Microbe 27, 841–848, May 13, 2020

                                                 Exhibit 3 - Page 29
          Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.47 Page 30 of 109

                                                                                                                                                    ll
Resource




Figure 1. Assembly of a Full-Length SARS-CoV-2 Infection cDNA Clone
(A) Genome structure SARS-CoV-2. The open reading frames (ORFs) from the full genome are indicated.
(B) Strategy for in vitro assembly of an infectious cDNA clone of SARS-CoV-2. The nucleotide sequences and genome locations of the cohesive overhangs are
indicated. The WT full-length (FL) cDNA of SARS-CoV-2 (IC WT) was directionally assembled using in vitro ligation.
(C) Diagram of the terminal sequences of each cDNA fragment recognized by BsaI and Esp3I.
(D) Gel analysis of the seven purified cDNA fragments. Individual fragments (F1–F7) were digested from corresponding plasmid clones and gel purified. Seven
purified cDNA fragments (50–100 ng) were analyzed on a 0.6% native agarose gel. The 1-kb DNA ladders are indicated.
(E) Gel analysis of cDNA ligation products. About 400 ng of purified ligation product was analyzed on a 0.6% native agarose gel. Triangle indicates the FL cDNA
product. Circles indicate the intermediate cDNA products.
(F) Gel analysis of RNA transcripts. About 1 mg of in-vitro-transcribed (IVT) RNAs were analyzed on a 0.6% native agarose gel. DNA ladders are indicated. Because
this is a native agarose gel, the DNA size is not directly corelated to the RNA size. Triangle indicates the genome-length RNA transcript. Circles show the shorter
RNA transcripts.


cells, and (2) the recombinant virus recapitulates the replication                 (mNG) gene into the ORF7 of viral genome (Figure 3A), similar to
properties of the original clinical isolate on Vero E6 cells.                      the SARS-CoV reporter (Sims et al., 2005). The same in vitro ligation
                                                                                   and transcription protocols (described above) were used to pre-
Development and Characterization of mNeonGreen                                     pare the mNG full-length RNA. After electroporation, we recovered
SARS-CoV-2                                                                         icSARS-CoV-2-mNG (6.9 3 106 PFU/mL). To examine whether the
Reporter viruses are useful tools to study viral replication and path-             reporter gene attenuates viral replication, we compared the repli-
ogenesis and to develop countermeasures. To establish a reporter                   cation properties between the WT and reporter viruses on Vero
SARS-CoV-2 infectious clone, we engineered an mNeonGreen                           E6 cells. The icSARS-CoV-2-mNG produced plaques similar to

                                                                                                   Cell Host & Microbe 27, 841–848, May 13, 2020 843

                                                                        Exhibit 3 - Page 30
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.48 Page 31 of 109

               ll
                                                                                                                                                   Resource




   Figure 2. Characterization of the IC WT
   (A) Bright-field images of the Vero E6 cells electroporated with RNA transcripts. CPEs appeared in the IC-WT-RNA-transfected cells on day 4 after transfection.
   The titer of the P0 virus (directly from the transfected cells) is shown in PFUs per ml.
   (B) Plaque morphology of the original clinical isolate (WA1 = 2019-nCoV/USA_WA1/2020) and the recombinant P1 IC WT virus. Plaques were developed in Vero
   E6 cells on day 2 after infection.
   (C) Replication kinetics. Vero E6 cells were infected with the clinical isolate or recombinant P1 IC WT virus at MOI 0.01. Viruses in culture fluids were quantified by
   plaque assay. Results from triplicate experiments were presented with error bars indicating standard deviations.
   (D) Northern blot analysis of FL and subgenomic RNAs. Numbers indicated the FL (band 1) and eight subgenomic RNAs (bands 2–9).
   (E) Sequence differences between the original clinical isolate WA1 and the recombinant P1 IC WT. The three silent nucleotide changes were engineered as
   molecular markers.
   (F) Chromatograms of Sanger sequencing results. The engineered molecular maker mutations are indicated.


   those of the icSARS-CoV-WT (compare Figure 3B with 2B). Indis-                       the RT-PCR products derived from both P1 and P5 mNG viruses
   tinguishable replication kinetics were observed for the icSARS-                      were larger than those from the WT icSARS-CoV-2 (Figure 4B,
   CoV-2-mNG and icSARS-CoV-WT (Figure 3C). Infection with                              lanes 1–3). Digestion of the RT-PCR products with BsrGI (located
   icSARS-CoV-2-mNG developed increasing numbers of mNG-                                upstream of the mNG insertion site) and StuI (in the mNG gene)
   positive cells over time (Figure 3D). Concurrently, the fluorescent                  developed distinct cleavage patterns between the reporter and
   signals increased from 12 to 48 h after infection (Figure 3E). At                    WT viruses, whereas P1 and P5 viruses produced an identical
   12–36 h after infection, the level of fluorescent signal correlated                  digestion pattern (Figure 4B, lanes 4–6). Finally, sequencing the
   with the initial multiplicities of infection (MOIs), whereas a reverse               P1 and P5 RT-PCR products confirmed the retention of the
   trend was observed at 48 h after infection, most likely due to earlier               mNG gene (data not shown). Altogether, the results demonstrate
   CPEs caused by the higher MOI. Full-genome sequencing showed                         the stability of icSARS-CoV-2-mNG after five rounds of passaging
   that icSARS-CoV-2-mNG retained the three engineered markers                          on Vero E6 cells. Given that Vero E6 cells are defective in type 1
   with no additional mutations (Figure 3F). These results indicate                     IFN production, it remains to be tested whether the reporter virus
   that icSARS-CoV-2-mNG is initially stable, maintains the WT repli-                   is stable when passaged on interferon-competent cell lines.
   cation, and expresses robust mNG in Vero E6 cells.
                                                                                        Application of icSARS-CoV-2-mNG
   Stability of icSARS-CoV-2-mNG                                                        To explore the utility of icSARS-CoV-2-mNG, we used the
   To examine the longer-term stability of icSARS-CoV-2-mNG, we                         reporter virus to rapidly screen the antiviral activity of a known in-
   serially passaged the reporter virus on Vero cells for 5 rounds                      hibitor of coronaviruses. We previously showed that pre-treat-
   (1–2 days per round). Cells infected with equal PFU of passage                       ment of Vero cells with type 1 IFN inhibits SARS-CoV-2 replica-
   1 (P1) or passage 5 (P5) viruses produced comparable numbers                         tion (Lokugamage et al., 2020). Here, we explored the dose-
   of mNG-positive cells (Figure 4A). Next, RT-PCR was performed                        responsive effect of IFN-a pre-treatment on icSARS-CoV-mNG
   to verify the retention of mNG in the P1 and P5 viral genomes by                     replication (Figure 4C). No mNG expression was visually
   using two primers targeting the insertion junctions (corresponding                   observed when the infected cells were pre-treated with the high-
   to nucleotides 25,068–28,099 of the viral genome). As expected,                      est dose of IFN-a (1,000 u/mL), whereas a dose-dependent

   844 Cell Host & Microbe 27, 841–848, May 13, 2020

                                                          Exhibit 3 - Page 31
          Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.49 Page 32 of 109

                                                                                                                                                     ll
Resource




Figure 3. Generation of a mNeonGreen SARS-CoV-2
(A) Assembly of the FL mNG SARS-CoV-2 cDNA. The mNG gene was placed downstream of the regulatory sequence of ORF7 to replace the ORF7 sequence
(Sims et al., 2005) in the subclone F7.
(B) Plaque morphology of the P1 IC mNG virus. Plaques were developed in Vero E6 cells on day 2 after infection.
(C) Replication kinetics. Vero E6 cells were infected with the IC WT or reporter icSARS-CoV-2-mNG (IC mNG) at MOI of 0.01. Viruses in culture medium were
quantified by plaque assay.
(D) Fluorescence microscopy analysis of P1-mNG-virus-infected cells. Vero E6 cells were infected with P1 mNG viruses at MOI of 0.3. Representative mNG-
positive (green) images are shown.
(E) Kinetics of fluorescence intensity. Vero E6 cells were infected with MOIs of 1.0, 0.3, or 0.1. After background signal subtraction, the fluorescence intensities
from 12 to 48 h after infection are shown. Results from triplicate experiments were presented with bars representing standard deviations.
(F) Summary of full-genome sequence of mNG virus (P1 IC mNG). Nucleotides different from the original clinical isolate (WA1) are indicated.


reduction of mNG signal was detected at an intermediate dose                       reverse genetic system is to facilitate antiviral testing and thera-
(111 u/mL) (Figure 4D). Quantification of the fluorescent readouts                 peutic development. The icSARS-CoV-2-mNG reporter virus al-
estimated a concentration inhibiting 50% of viral replication                      lows the use of fluorescence as a surrogate readout for viral
(EC50) of 101 u/mL, confirming the inhibition of SARS-CoV-2 by                     replication. Compared with a standard plaque assay or median
IFN-a (Figure 4E). This result is consistent with previous findings                tissue culture infectious dose (TCID50) quantification, the fluores-
that SARS-CoV-2 is sensitive to type 1 IFN inhibition. The reporter                cent readout shortens the assay turnaround time by several
virus assay required fewer days and less labor than with the con-                  days. In addition, the fluorescent readout offers a quantitative
ventional plaque-reduction assay. Collectively, the results indi-                  measure that is less labor-intensive than the traditional means
cate that icSARS-CoV-2-mNG could be reliably used to study                         of viral titer reduction. Furthermore, the mNG-virus-based assay
SARS-CoV-2 replication and to screen antiviral inhibitors.                         could be automated in a high-throughput format to screen com-
                                                                                   pounds against viral replication. As a proof-of-concept, we
DISCUSSION                                                                         demonstrated that, after treatments with type 1 IFN, the reporter
                                                                                   virus reliably revealed efficacy in a rapid and efficient manner. In
We report the development of a full-length infectious clone and a                  addition, the stability of the mNG reporter virus allows it to be
reporter virus for SARS-CoV-2. One of the key utilities for the                    used for longer-term studies and in vivo without fear of losing

                                                                                                    Cell Host & Microbe 27, 841–848, May 13, 2020 845

                                                                         Exhibit 3 - Page 32
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.50 Page 33 of 109

               ll
                                                                                                                                              Resource




   Figure 4. Stability and Application of mNeonGreen Virus
   The stability of mNG virus was analyzed by comparing the fluorescent signals between the cells infected with P1 and P5 reporter viruses. The presence of mNG
   gene in the P1 and P5 reporter viruses was also verified using RT-PCR. The application of mNG virus was examined by testing the antiviral activity of IFN-a
   treatment.
   (A) Fluorescence microscopy analysis of the P1- and P5-mNG-virus-infected cells. Vero E6 cells were infected with P1 or P5 virus at an MOI of 0.3. The cells were
   monitored for mNG-positive signals at 24 h after infection. Color representations are as follows: green, mNG; blue, nucleus.
   (B) Gel analysis of mNG virus stability. The top graphic depicts the theoretical results of RT-PCR followed by restriction enzyme digestion. The bottom graphic
   shows the gel analysis of the RT-PCR products before (lanes 1–3) and after BsrGI/StuI digestion (lanes 4–6). About 100 ng DNA samples were analyzed on a 0.6%
   agarose gel. The DNA sizes are indicated.
   (C) Schematic diagram of IFN-a treatment.
   (D) Representative fluorescence images of reporter-virus-infected cells after IFN-a treatment. The doses of IFN-a treatment are indicated.
   (E) Dose response curve of mNG signal inhibited by IFN-a. The Hillslope and EC50 values are indicated. Results from triplicate experiments were presented with
   bars representing standard deviations.


   its fluorescent marker. Thus, this reporter virus offers a huge                      Our reverse genetic system also allows exploration of
   advantage for the research community and pharmaceutical                           research questions fundamental to understanding the SARS-
   companies to develop therapeutics for COVID-19.                                   CoV-2 pandemic. As additional genomic sequences become
      Our reverse genetic system represents a major reagent in                       available, evolutionary mutations can be interrogated for their ef-
   the pursuit of understanding SARS-CoV-2 and COVID-19.                             fect on viral transmission and disease outcome. For example, a
   Compared with the clinical isolate, the recombinant WT SARS-                      382-nucleotide deletion covering almost the entire ORF8 of
   CoV-2 has no deficit in terms of viral RNA species produced, pla-                 SARS-CoV-2 was observed in eight hospitalized patients in
   que morphology, or replication kinetics. Therefore, it might be                   Singapore; virus isolation of the deletion strains has not been re-
   used as an equivalent to the clinical strain, and mutant viruses                  ported in the study (Su et al., 2020). A four-amino-acid insertion
   can be generated to characterize mutational effect on viral infec-                (conferring a possible furin cleavage site) was reported in the
   tion. This approach has allowed researchers to identify key viral                 spike (S) protein of SARS-CoV-2 but is absent in the S protein
   antagonists of innate immunity for SARS-CoV and MERS-CoV                          of SARS-CoV and other group-2B CoVs (Coutard et al., 2020).
   (Menachery et al., 2015; Totura and Baric, 2012). Several of                      Using the infectious clone, we can now evaluate the effect of
   these mutant viruses have subsequently been employed as                           these genetic changes by removing the reported sequences
   live-attenuated vaccine candidates for SARS-CoV and MERS-                         from SARS-CoV-2 and examining their effect on virus replication
   CoV (de Wit et al., 2016; Schindewolf and Menachery, 2019).                       and S protein processing. In addition, mouse models for SARS-
   Using our system, this knowledge might now be applied to the                      CoV-2 have been limited by the absence of viruses capable of
   current SARS-CoV-2. Characterizing these mutations might pro-                     binding to mouse angiotensin-converting enzyme 2 (ACE2)
   vide insight into SARS-CoV-2 pathogenesis.                                        (Zhu et al., 2020). Point mutations in the receptor binding domain

   846 Cell Host & Microbe 27, 841–848, May 13, 2020

                                                        Exhibit 3 - Page 33
         Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.51 Page 34 of 109

                                                                                                                                                      ll
Resource

of the SARS-CoV-2 S protein might facilitate mouse adaptation                     DECLARATION OF INTERESTS
and development of a model that recapitulates human diseases                      X.X., V.D.M, and P.-Y.S. have filed a provisional patent on the reverse genetic
in a standard mouse strain. Altogether, the above questions are a                 system of SARS-CoV-2. Other authors have no conflicts of interest to declare.
few examples of how our infectious clone can be used to
advance SARS-CoV-2 research.                                                      Received: March 22, 2020
   In summary, we have developed a robust reverse genetic                         Revised: March 30, 2020
system for SARS-CoV-2 that can be used to study viral replica-                    Accepted: April 1, 2020
                                                                                  Published: April 13, 2020
tion and pathogenesis. We have also established an mNG
reporter SARS-CoV-2 that is a reliable surrogate for high-
                                                                                  REFERENCES
throughput drug discovery. The reverse genetic system repre-
sents a major tool for the research community and significantly                   Almazán, F., Sola, I., Zuñiga, S., Marquez-Jurado, S., Morales, L., Becares, M.,
advances opportunities for countermeasure development for                         and Enjuanes, L. (2014). Coronavirus reverse genetic systems: infectious
COVID-19.                                                                         clones and replicons. Virus Res. 189, 262–270.
                                                                                  Assiri, A., Al-Tawfiq, J.A., Al-Rabeeah, A.A., Al-Rabiah, F.A., Al-Hajjar, S., Al-
                                                                                  Barrak, A., Flemban, H., Al-Nassir, W.N., Balkhy, H.H., Al-Hakeem, R.F.,
STAR+METHODS                                                                      et al. (2013). Epidemiological, demographic, and clinical characteristics of
                                                                                  47 cases of Middle East respiratory syndrome coronavirus disease from
Detailed methods are provided in the online version of this paper                 Saudi Arabia: a descriptive study. Lancet Infect. Dis. 13, 752–761.
and include the following:                                                        Coutard, B., Valle, C., de Lamballerie, X., Canard, B., Seidah, N.G., and
                                                                                  Decroly, E. (2020). The spike glycoprotein of the new coronavirus 2019-
   d   KEY RESOURCES TABLE                                                        nCoV contains a furin-like cleavage site absent in CoV of the same clade.
   d   LEAD CONTACT AND MATERIALS AVAILABILITY                                    Antiviral Res. 176, 104742.
   d   EXPERIMENTAL MODEL AND SUBJECT DETAILS                                     Curtis, K.M., Yount, B., and Baric, R.S. (2002). Heterologous gene expression
       B Virus and Cell Lines                                                     from transmissible gastroenteritis virus replicon particles. J. Virol. 76,
                                                                                  1422–1434.
   d   METHOD DETAILS
       B Cloning the SARS-CoV-2 cDNAs                                             de Wit, E., van Doremalen, N., Falzarano, D., and Munster, V.J. (2016). SARS
                                                                                  and MERS: recent insights into emerging coronaviruses. Nat. Rev. Microbiol.
       B Assembly of a Full-Length SARS-CoV-2 cDNA
                                                                                  14, 523–534.
       B RNA Transcription, Electroporation, Virus Production
                                                                                  Harcourt, J., Tamin, A., Lu, X., Kamili, S., Sakthivel, S.K., Murray, J., Queen, K.,
          and Quantification
                                                                                  Tao, Y., Paden, C.R., Zhang, J., et al. (2020). Severe Acute Respiratory
       B Interferon Treatment                                                     Syndrome Coronavirus 2 from Patient with 2019 Novel Coronavirus Disease,
       B RNA Extraction, RT-PCR and Sanger Sequencing                             United States. Emerg. Infect. Dis. https://doi.org/10.3201/eid2606.200516.
       B Northern Blot                                                            Holshue, M.L., DeBolt, C., Lindquist, S., Lofy, K.H., Wiesman, J., Bruce, H.,
   d   QUANTIFICATION AND STATISTICAL ANALYSIS                                    Spitters, C., Ericson, K., Wilkerson, S., Tural, A., et al.; Washington State
   d   DATA AND CODE AVAILABILITY                                                 2019-nCoV Case Investigation Team (2020). First Case of 2019 Novel
                                                                                  Coronavirus in the United States. N. Engl. J. Med. 382, 929–936.
                                                                                  Huang, C., Wang, Y., Li, X., Ren, L., Zhao, J., Hu, Y., Zhang, L., Fan, G., Xu, J.,
ACKNOWLEDGMENTS
                                                                                  Gu, X., et al. (2020). Clinical features of patients infected with 2019 novel coro-
                                                                                  navirus in Wuhan, China. Lancet 395, 497–506.
We thank Natalie Thornburg and other colleagues from the Centers for Disease
Control and Prevention for providing the clinical virus isolate. We also thank    Lokugamage, K.G., Hage, A., Schindewolf, C., Rajsbaum, R., and Menachery,
colleagues at University of Texas Medical Branch (UTMB) for support and dis-      V.D. (2020). SARS-CoV-2 sensitive to type I interferon pretreatment. bioRxiv.
cussions. Research was supported by grants from NIA and NIAID of the NIH          https://doi.org/10.1101/2020.03.07.982264.
(U19AI100625 and R00AG049092 to V.D.M.; R24AI120942 (WRCEVA) to                   Menachery, V.D., Yount, B.L., Jr., Debbink, K., Agnihothram, S., Gralinski,
S.C.W.; AI114657 and AI146081 to S.M.; and 5UC7AI094660 to J.W.L.).               L.E., Plante, J.A., Graham, R.L., Scobey, T., Ge, X.Y., Donaldson, E.F., et al.
Research was also supported by a STARs Award provided by the University           (2015). A SARS-like cluster of circulating bat coronaviruses shows potential
of Texas System to V.D.M., trainee funding provided by the McLaughlin             for human emergence. Nat. Med. 21, 1508–1513.
Fellowship Fund at UTMB, and an IHII Pilot grant to S.M. P.-Y.S. was sup-         Menachery, V.D., Yount, B.L., Jr., Sims, A.C., Debbink, K., Agnihothram, S.S.,
ported by NIH grants AI142759, AI145617, AI127744, AI136126, AI134907             Gralinski, L.E., Graham, R.L., Scobey, T., Plante, J.A., Royal, S.R., et al. (2016).
and UL1TR001439 and by awards from the Kleberg Foundation, the John S.            SARS-like WIV1-CoV poised for human emergence. Proc. Natl. Acad. Sci.
Dunn Foundation, the Amon G. Carter Foundation, the Gilson Longenbaugh            USA 113, 3048–3053.
Foundation, and the Summerfield Robert Foundation. A.M. is supported by
                                                                                  Narayanan, K., Huang, C., Lokugamage, K., Kamitani, W., Ikegami, T., Tseng,
a Clinical and Translational Science Award NRSA (TL1) Training Core
                                                                                  C.T., and Makino, S. (2008). Severe acute respiratory syndrome coronavirus
(TL1TR001440) from the NIH.
                                                                                  nsp1 suppresses host gene expression, including that of type I interferon, in
                                                                                  infected cells. J. Virol. 82, 4471–4479.
AUTHOR CONTRIBUTIONS                                                              Schindewolf, C., and Menachery, V.D. (2019). Middle East Respiratory
                                                                                  Syndrome Vaccine Candidates: Cautious Optimism. Viruses 11, E74.
Conceptualization, X.X., V.D.M., and P.-Y.S.; Methodology, X.X., A.M., K.G.L.,
K.N., X.Z., J.Z., J.L., C.S., N.B., P.A., K.S.P., S.W, S.M., J.W.L., V.D.M, and   Scobey, T., Yount, B.L., Sims, A.C., Donaldson, E.F., Agnihothram, S.S.,
P.-Y.S.; Investigation, X.X., A.M., K.G.L., K.N., X.Z., J.Z., J.L., C.S., N.B.,   Menachery, V.D., Graham, R.L., Swanstrom, J., Bove, P.F., Kim, J.D., et al.
and P.A.; Resources, K.S.P., S.W., and C.-T.K.T.; Data Curation, X.X., A.M.,      (2013). Reverse genetics with a full-length infectious cDNA of the Middle
K.G.L., K.N., J.L., and N.B.; Writing-Original Draft, X.X., K.N., V.D.M., and     East respiratory syndrome coronavirus. Proc. Natl. Acad. Sci. USA 110,
P.-Y.S.; Writing-Review & Editing, X.X., V.D.M., and P.-Y.S.; Visualization,      16157–16162.
X.X., A.M., K.G.L., N.B., and P.-Y.S.; Supervision, X.X., V.D.M., and P.-Y.S.;    Shan, C., Xie, X., Muruato, A.E., Rossi, S.L., Roundy, C.M., Azar, S.R., Yang,
Funding Acquisition, P.A., S.W., S.J., J.W.L., V.D.M., and P.-Y.S.                Y., Tesh, R.B., Bourne, N., Barrett, A.D., et al. (2016). An Infectious cDNA

                                                                                                   Cell Host & Microbe 27, 841–848, May 13, 2020 847

                                                                        Exhibit 3 - Page 34
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.52 Page 35 of 109

                ll
                                                                                                                                                     Resource
   Clone of Zika Virus to Study Viral Virulence, Mosquito Transmission, and               Wu, Z., and McGoogan, J.M. (2020). Characteristics of and Important Lessons
   Antiviral Inhibitors. Cell Host Microbe 19, 891–900.                                   From the Coronavirus Disease 2019 (COVID-19) Outbreak in China: Summary
   Shaner, N.C., Lambert, G.G., Chammas, A., Ni, Y., Cranfill, P.J., Baird, M.A.,         of a Report of 72314 Cases From the Chinese Center for Disease Control and
   Sell, B.R., Allen, J.R., Day, R.N., Israelsson, M., et al. (2013). A bright mono-      Prevention. JAMA. https://doi.org/10.1001/jama.2020.2648.
   meric green fluorescent protein derived from Branchiostoma lanceolatum.
   Nat. Methods 10, 407–409.                                                              Yount, B., Denison, M.R., Weiss, S.R., and Baric, R.S. (2002). Systematic as-
                                                                                          sembly of a full-length infectious cDNA of mouse hepatitis virus strain A59.
   Sims, A.C., Baric, R.S., Yount, B., Burkett, S.E., Collins, P.L., and Pickles, R.J.
                                                                                          J. Virol. 76, 11065–11078.
   (2005). Severe acute respiratory syndrome coronavirus infection of human cili-
   ated airway epithelia: role of ciliated cells in viral spread in the conducting air-
                                                                                          Yount, B., Curtis, K.M., Fritz, E.A., Hensley, L.E., Jahrling, P.B., Prentice, E.,
   ways of the lungs. J. Virol. 79, 15511–15524.
                                                                                          Denison, M.R., Geisbert, T.W., and Baric, R.S. (2003). Reverse genetics with
   Su, Y.C.F., Anderson, D.E., Young, B.E., Zhu, F., Linster, M., Kalimuddin, S.,
                                                                                          a full-length infectious cDNA of severe acute respiratory syndrome coronavi-
   Low, J.G.H., Yan, Z., Jayakumar, J., Sun, L., et al. (2020). Discovery of a
                                                                                          rus. Proc. Natl. Acad. Sci. USA 100, 12995–13000.
   382-nt deletion during the early evolution of SARS-CoV-2. bioRxiv. https://
   doi.org/10.1101/2020.03.11.987222.
                                                                                          Zhou, P., Yang, X.L., Wang, X.G., Hu, B., Zhang, L., Zhang, W., Si, H.R., Zhu,
   Thao, T.T.N., Labroussaa, F., Ebert, N., V’kovski, P., Stalder, H., Portmann, J.,      Y., Li, B., Huang, C.L., et al. (2020). A pneumonia outbreak associated with a
   Kelly, J., Steiner, S., Holwerda, M., Kratzel, A., et al. (2020). Rapid reconstruc-    new coronavirus of probable bat origin. Nature 579, 270–273.
   tion of SARS-CoV-2 using a synthetic genomics platform. bioRxiv. https://doi.
   org/10.1101/2020.02.21.959817.                                                         Zhu, N., Zhang, D., Wang, W., Li, X., Yang, B., Song, J., Zhao, X., Huang, B.,
   Totura, A.L., and Baric, R.S. (2012). SARS coronavirus pathogenesis: host              Shi, W., Lu, R., et al.; China Novel Coronavirus Investigating and Research
   innate immune responses and viral antagonism of interferon. Curr. Opin.                Team (2020). A Novel Coronavirus from Patients with Pneumonia in China,
   Virol. 2, 264–275.                                                                     2019. N. Engl. J. Med. 382, 727–733.




   848 Cell Host & Microbe 27, 841–848, May 13, 2020

                                                            Exhibit 3 - Page 35
         Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.53 Page 36 of 109

                                                                                                                           ll
Resource

STAR+METHODS

KEY RESOURCES TABLE



REAGENT or RESOURCE                                   SOURCE                                         IDENTIFIER
Bacterial and Virus Strains
E. coli strain Top10                                  ThermoFisher Scientific                        Cat#C404006
TransforMax EPI300 Chemically Competent E. coli     Lucigen Corporation, Middleton, WI 53562       Cat#C300C105
SARS-CoV strain 2019-nCoV/USA_WA1/2020 (WA1)          World Reference Center of Emerging             N/A
                                                      Viruses and Arboviruses (WRCEVA) at the
                                                      University of Texas Medical Branch
Chemicals, Peptides, and Recombinant Proteins
IFN-a A Protein, Recombinant human                    Millipore Sigma                                Cat#IF007
Critical Commercial Assays
T7 mMessage mMachine kit                              Thermo Fisher Scientific                       Cat#AM1344
Ingenio Electroporation solution                     Mirus Bio LLC                                  Cat#MIR 50117
SuperScript IV First-Strand Synthesis System         Thermo Fisher Scientific                       Cat#18091300
Platinum SuperFi II DNA Polymerase                   Thermo Fisher Scientific                       Cat#12361010
Experimental Models: Cell Lines
Vero E6 cells                                         ATCC                                           Cat# CRL-1586; RRID: CVCL_0574
Oligonucleotides
primer Cov-T7-N-F (TACTGTAATACGA CTCAC                Integrated DNA Technologies                    N/A
TATAGGATGTCTGATAATGGACCCCAAAATC)                      (Skokie, Illinois)
primer polyT-N-R (TTTTTTTTTTTTTTTT TTT TTTT           Integrated DNA Technologies                    N/A
TTTTTTTTTTTTTTTAGGCCT GAGTTGAGTCAGCAC)                (Skokie, Illinois)
Recombinant DNA
pUC57-CoV2-F1                                         This paper                                     N/A
pCC1-CoV2-F2                                          This paper                                     N/A
pCC1-CoV2-F3                                          This paper                                     N/A
pUC57-CoV2-F4                                         This paper                                     N/A
pUC57-CoV2-F5                                         This paper                                     N/A
pUC57-CoV2-F6                                         This paper                                     N/A
pCC1-CoV2-F7                                          This paper                                     N/A
pCC1-CoV2-F7-mNG                                      This paper                                     N/A
Synthesized mNeonGreen gene (sequence-optimized)      This paper and Shaner et al., 2013             N/A
Software and Algorithms
ImageJ                                                NIH                                            N/A
Prism 8.0 software                                    GraphPad                                       N/A
Illustrator CC                                        Adobe                                          N/A



LEAD CONTACT AND MATERIALS AVAILABILITY

Further information and requests for resources and reagents should be directed to and will be fulfilled by the Lead Contact, Pei-Yong
Shi (peshi@utmb.edu). Plasmids and virus generated in this study will be made available on request, but we might require a payment
and/or a completed Materials Transfer Agreement if there is potential for commercial application.

EXPERIMENTAL MODEL AND SUBJECT DETAILS

Virus and Cell Lines
The stock of SARS-CoV-2 strain 2019-nCoV/USA_WA1/2020 was derived from the first patient diagnosed in the US. The virus isolate
was originally provided by Dr. Natalie Thornburg from the Centers for Disease Control and Prevention in Atlanta, GA as described


                                                                                 Cell Host & Microbe 27, 841–848.e1–e3, May 13, 2020 e1

                                                            Exhibit 3 - Page 36
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.54 Page 37 of 109

             ll
                                                                                                                            Resource

   previously (Holshue et al., 2020), and amplified on Vero E6 cells at the World Reference Center for Emerging Viruses and Arboviruses
   (WRCEVA) at the University of Texas Medical Branch at Galveston (UTMB). The P5 passage was used in this study.
     African green monkey kidney epithelial cells (Vero E6; CRL-1586) were purchased from the American Type Culture Collection
   (ATCC, Bethesda, MD) and maintained in a high-glucose Dulbecco’s modified Eagle’s medium (DMEM) supplemented with 10% fetal
   bovine serum (FBS; HyClone Laboratories, South Logan, UT) and 1% penicillin/streptomycin (P/S). Cells were grown at 37 C with 5%
   CO2. All culture media and antibiotics were purchased from ThermoFisher Scientific (Waltham, MA). All cell lines were tested negative
   for mycoplasma.

   METHOD DETAILS

   Cloning the SARS-CoV-2 cDNAs
   Two approaches were taken to rapidly obtain stable cDNAs of SARS-CoV-2. First, the cDNAs of fragments F1, F4, F5, and F6 were
   successfully synthesized from the GenScript company (Piscataway, NJ) and cloned into a high-copy plasmid pUC57. The F1 con-
   tains a T7 promoter sequence at the upstream of the 50 end of the SARS-CoV-2 sequence. Other cDNA fragments were also syn-
   thesized but found unstable after cloning into plasmid pUC57. For overcoming this hurdle, the cDNAs of fragments F2, F3, and
   F7 were obtained by reverse transcription and PCR (RT-PCR). RT was performed by using the SuperScript IV First-Strand Synthesis
   System (ThermoFisher Scientific) with random hexamer primers and extracellular viral RNA (extracted from the supernatants of
   SARS-CoV-2-infected Vero E6 cells). The cDNA was used as a template to amplify the fragments F2, F3, and F7 by high fidelity
   PCR with the Platinum SuperFi II DNA Polymerase (ThermoFisher Scientific) according to the manufacturer’s instructions. A poly(T)29
   sequence was introduced by PCR to the 30 end of the untranslated region of viral genome. The amplicons were cloned into a single-
   copy vector pCC1BAC (Epicenter) to increase the stability of the cDNA plasmids when propagated in E. coli. To ensure a seamless
   assembly of the full-length cDNA, we introduced two cleavage sites of class IIS restriction enzymes (BsaI and Esp3I) at both ends of
   each sibling cDNA during PCR or gene synthesis. To differentiate the infectious clone-derived virus from the parental clinical isolate
   2019-nCoV/USA_WA1/2020, we engineered three silent mutations at nucleotide positions 7,486 (A-to-T change), 7,489 (T-to-A
   change), and 18,058 (T-to-C change). For constructing the pCC1-F7-mNG, the gene of mNeonGreen (sequence-optimized) was syn-
   thesized and inserted at the downstream of the regulatory sequence of ORF7a to replace the entire ORF7a, according to the study as
   described previously (Sims et al., 2005). All subclones were finally validated by Sanger sequencing.

   Assembly of a Full-Length SARS-CoV-2 cDNA
   To assemble the full-length cDNA, we digested individual cDNA plasmids and purified each cDNA fragment. Specifically, F1, F2, F3
   and F4 cDNA fragments were obtained by digesting the corresponding plasmids with enzyme BsaI. F5 and F6 fragments were ob-
   tained by digesting the plasmids with enzymes Esp3I and PvuI. F7 and F7-mNG cDNA fragments were obtained by digesting the
   corresponding plasmids by Esp3I and SnaBI. PvuI and SnaBI were included in the digestion to eliminate undesired DNA bands
   that co-migrated with the targeted fragments on agarose gels. All fragments after restriction enzyme digestion were separated on
   0.6% agarose gels, visualized under a darkreader lightbox (Clare Chemical Research, Dolores, CO), excised, and purified using
   the QIAquick Gel Extraction Kit (QIAGEN, Germantown, MD). To assemble the full-length cDNA, we ligated the seven cDNA frag-
   ments in a three-step manner. First, equimolar amounts of F1 (0.61 mg), F2 (0.65 mg), F3 (0.75 mg), and F4 (0.94 mg) were ligated in
   a PCR tube using T4 DNA ligase in a 40 ml-reaction at 4 C for 18 h, resulting in F1-4 DNA. Second, equimolar amounts of fragments
   F5 (0.75 mg), F6 (0.72 mg), and F7 (0.60 mg) were ligated in a separate PCR tube to produce F5-7 DNA using the same ligation con-
   ditions. Third, without any DNA purification, the two reactions (containing F1-4 and F5-7) were combined (total 80 ml) and topped with
   additional T4 ligase (2 ml), buffer (2 ml) and nuclease-free water (16 ml) to a 100 mL reaction. The final reaction was incubated at 4 C for
   18 h to produce the full-length F1-7 DNA. Afterward, the full-length cDNA was phenol/chloroform extracted, isopropanol precipi-
   tated, and resuspended in 10 mL nuclease-free water.

   RNA Transcription, Electroporation, Virus Production and Quantification
   RNA transcript was in vitro synthesized by the mMESSAGE mMACHINE T7 Transcription Kit (ThermoFisher Scientific) according to
   the manufacturer’s instruction with some modifications. A 50 mL reaction was set up by adding 1 mg DNA template and 7.5 mL GTP
   (cap analog-to-GTP ratio of 1:1). The reaction was incubated at 32 C for 5 h. After removing the template DNA by nuclease per man-
   ufacturer’s protocol, the RNA was phenol/chloroform extracted and isopropanol precipitated. A SARS-CoV-2 N gene transcript was
   in vitro transcribed from a DNA template using the mMESSAGE mMACHINE T7 Transcription Kit with a 2:1 ratio of cap analog to GTP.
   The N gene DNA template was prepared by PCR using primer Cov-T7-N-F (tactgTAATACGACTCACTATAGGatgtctgataatggaccc-
   caaaatc; the uppercase sequence represents T7 promoter; the underlined sequence represents the 50 end of N gene) and primer
   polyT-N-R [(t)37aggcctgagttgagtcagcac].
      RNA transcripts were electroporated into Vero E6 cells using a protocol as previously described (Shan et al., 2016) with some mod-
   ifications. Twenty micrograms of total RNA transcripts (containing both full-length RNA and short RNAs) and 20 mg N gene transcript
   were mixed and added to a 4-mm cuvette containing 0.8 mL of Vero E6 cells (8 3 106) in Ingenio Electroporation Solution (Mirus).
   Single electrical pulse was given with a GenePulser apparatus (Bio-Rad) with setting of 270V at 950 mF. After 5 min recovery at room
   temperature, the electroporated cells were seeded into a T-75 flask and incubated at 37 C with 5% CO2. On the next day, the culture
   fluid was replaced with 2% FBS DMEM medium. The cells were monitored daily for virus-mediated cytopathic effect (CPE). One

   e2 Cell Host & Microbe 27, 841–848.e1–e3, May 13, 2020

                                                  Exhibit 3 - Page 37
        Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.55 Page 38 of 109

                                                                                                                             ll
Resource

milliliter of the P0 virus was inoculated to a T-175 flask containing 80% confluence Vero E6 cells. The infected cells were incubated at
37 C with 5% CO2 for 2-3 days. Culture supernatants (P1) were harvested when CPE occurred. The amount of infectious virus was
determined by a standard plaque assay on Vero E6 cells. All virus cultures were performed in a biosafety level 3 (BSL-3) laboratory
with redundant fans in the biosafety cabinets. All personnel wore powered air purifying respirators (Breathe Easy, 3M) with Tyvek
suits, aprons, booties, and double gloves.

Interferon Treatment
Vero E6 cells were plated as 1.5 3 104 cells/well in a black 96-well plate (Greiner). For interferon treatment, at 6 h post-seeding, cells
were treated with various doses of IFN-a (Millipore Sigma). After 14 h of treatment, the culture fluids were replaced with 2% FBS me-
dium, and P1 IC mNG viruses were added to the cells at MOI 0.3 with additional IFN-a at corresponding concentrations. At 24 h post-
infection, Hoechst 33342 (ThermoFisher Scientific) was added to a final concentration of 0.1% to counterstain the nucleus. The green
fluorescence signals were detected by Cytation 5 (BioTek) and the infection rate was calculated according to the manufacturer’s
instructions.

RNA Extraction, RT-PCR and Sanger Sequencing
250 mL of culture fluids were mixed with three volumes of TRIzol LS Reagent (Thermo Fisher Scientific). Viral RNAs were extracted per
manufacturer’s instructions. The final RNAs were dissolved in 30 mL nuclease-free water. 11 mL of RNA sample was used for reverse
transcription by using the SuperScript IV First-Strand Synthesis System (ThermoFisher Scientific) with random hexamer primers.
Nine DNA fragments covering the entire viral genome were amplified by PCR with specific primers. The resulting DNAs were cleaned
up by the QIAquick PCR Purification Kit and Sanger sequencing was performed by GENEWIZ (South Plainfield, NJ).

Northern Blot
Vero E6 cells were infected with clinical isolate WA1 or the infectious clone-derived SARS-CoV-2 (IC WT) at MOI 0.01. At 48 h post-
infection, total intracellular RNAs were isolated using TRIzol reagent (Invitrogen). Northern blot analysis was performed using total
intracellular RNAs as described previously (Narayanan et al., 2008). A digoxigenin (DIG)-labeled random-primed probe, correspond-
ing to nucleotides 28,999 to 29,573 of the SARS-CoV-2 genome, was used to detect SARS-CoV-2 mRNAs and visualized by DIG
luminescent detection kit (Roche, Indianapolis, IN) according to the manufacturer’s protocol.

QUANTIFICATION AND STATISTICAL ANALYSIS

All numerical data are presented as the mean ± SD (standard deviations). Group comparisons of viral growth kinetics in Figures 2 and
3 were performed using multiple t test with Bonferroni-Dunn correction in software Prism 8.0 (GraphPad). *p < 0.05, significant;
**p < 0.01, significant; p > 0.05, ns (not significant). The 50% effective concentration (EC50) in Figure 4 was estimated by using a
four-parameter logistic regression model from the GraphPad Prism 8 software (GraphPad Software Inc., San Diego CA). Minimal
adjustment was made in the software ImageJ to enhance the contrast for bright-field images in Figures 1, 2, and 3. Blue- and
green-fluorescence images were merged in ImageJ. Figures were finally assembled using the software Adobe illustrator CC.

DATA AND CODE AVAILABILITY

All data are present in this study.




                                                                               Cell Host & Microbe 27, 841–848.e1–e3, May 13, 2020 e3

                                                             Exhibit 3 - Page 38
bioRxiv preprint doi: https://doi.org/10.1101/2020.05.21.109546. this version posted May 22, 2020. The copyright holder for this preprint (which
    Case    3:20-cv-01958-H-AHG
          was                                       DocumentIt 1-2
               not certified by peer review) is the author/funder. is madeFiled     10/05/20
                                                                            available             PageID.56
                                                                                      under a CC-BY-NC-ND           Page license
                                                                                                           4.0 International  39 of. 109



                A high-throughput neutralizing antibody assay for COVID-19 diagnosis and

                                                          vaccine evaluation


         Antonio E. Muruato1,2#, Camila R. Fontes-Garfias1#, Ping Ren3#, Mariano A. Garcia-Blanco1,4,5,
                                Vineet D. Menachery2,3,6, Xuping Xie1*, Pei-Yong Shi1,6,7,8*



     1
         Department of Biochemistry and Molecular Biology, University of Texas Medical Branch,
     Galveston TX, USA
     2
         Department of Microbiology and Immunology, University of Texas Medical Branch, Galveston
     TX, USA
     3
         Department of Pathology, University of Texas Medical Branch, Galveston TX, USA
     4
         Programme in Emerging Infectious Diseases, Duke-NUS Medical School, Singapore,
     Singapore
     5
         Department of Internal Medicine, University of Texas Medical Branch, Galveston, TX, USA
     6
         Institute for Human Infections and Immunity, University of Texas Medical Branch, Galveston,
     TX, USA
     7
         Sealy Institute for Vaccine Sciences, University of Texas Medical Branch, Galveston, TX, USA
     8
         Sealy Center for Structural Biology & Molecular Biophysics, University of Texas Medical
     Branch, Galveston, TX, USA


     *C.F.-G., A.E.M., and P.R. contributed equally to this study


     *Correspondence: X.X. (xuxie@UTMB.edu) or P.-Y.S. (peshi@UTMB.edu)


     Running title: A high-throughput SARS-CoV-2 neutralizing assay


     Keywords: SARS-CoV-2, COVID-19, SARS-CoV, diagnosis, vaccine, coronavirus




                                                                       1

                                                         Exhibit 4 - Page 39
 bioRxiv preprint doi: https://doi.org/10.1101/2020.05.21.109546. this version posted May 22, 2020. The copyright holder for this preprint (which
     Case    3:20-cv-01958-H-AHG
           was                                       DocumentIt 1-2
                not certified by peer review) is the author/funder. is madeFiled     10/05/20
                                                                             available             PageID.57
                                                                                       under a CC-BY-NC-ND           Page license
                                                                                                            4.0 International  40 of. 109



1     Abstract

2               Virus neutralization remains the gold standard for determining antibody efficacy.

3     Therefore, a high-throughput assay to measure SARS-CoV-2 neutralizing antibodies is urgently

4     needed for COVID-19 serodiagnosis, convalescent plasma therapy, and vaccine development.

5     Here we report on a fluorescence-based SARS-CoV-2 neutralization assay that detects SARS-

6     CoV-2 neutralizing antibodies in COVID-19 patient specimens and yields comparable results to

7     plaque reduction neutralizing assay, the gold standard of serological testing. Our approach

8     offers a rapid platform that can be scaled to screen people for antibody protection from COVID-

9     19, a key parameter necessary to safely reopen local communities.

10

11    Text

12              The ongoing coronavirus disease 2019 (COVID-19) pandemic is caused by severe acute

13    respiratory syndrome coronavirus 2 (SARS-CoV-2), first reported in Wuhan, China in late

14    20191,2. As of May 18, 2020, COVID-19 has caused 4.8 million confirmed infections and over

15    318,028 deaths worldwide (https://www.worldometers.info/coronavirus/). Many areas of the

16    world have been in lockdown mode to curb the viral transmission, but the reality is that COVID-

17    19 is here to stay until a safe and efficacious vaccine becomes available. The pandemic’s

18    catastrophic economic impact is pushing governments to reopen their economies, and this

19    creates a public health quandary. At this time, our only option is to minimize viral transmission

20    through social distancing and contact tracing, which relies on the diagnosis of viral RNA through

21    RT-PCR (https://www.fda.gov/media/134922/download). Proper public health policy would be

22    greatly enhanced if we had a reliable and facile assay to measure the immune protection among

23    COVID-19 recovered patients.

24              Coronavirus          infections      typically      induce      neutralizing        antibody       responses3.         The

25    seroconversion rates in COVID-19 patients are 50% and 100% on day 7 and 14 post symptom

                                                                        2

                                                          Exhibit 4 - Page 40
 bioRxiv preprint doi: https://doi.org/10.1101/2020.05.21.109546. this version posted May 22, 2020. The copyright holder for this preprint (which
     Case    3:20-cv-01958-H-AHG
           was                                       DocumentIt 1-2
                not certified by peer review) is the author/funder. is madeFiled     10/05/20
                                                                             available             PageID.58
                                                                                       under a CC-BY-NC-ND           Page license
                                                                                                            4.0 International  41 of. 109



26    onset, respectively4. Given the unknown scale of asymptomatic infections, there is a pressing

27    need for serological diagnosis to determine the real number of infections. Such information is

28    essential for defining the case-fatality rate and for making the policy on the scale and duration of

29    social lockdowns. The serological assays are also required to identify donors with high-titers for

30    convalescent plasma for therapy, and to define correlates of protection from SARS-CoV-2.

31    While viral RNA-based testing for active infection is the current standard, surveying antibody

32    protection is a necessary part of any return to social normality.

33              For serodiagnosis, several COVID-19 assay platforms have achieved FDA emergency

34    use authorizations (EUA), including ELISA5 (https://www.fda.gov/media/137029/download),

35    lateral flow immunoassay (https://www.fda.gov/media/136625/download), and Microsphere

36    Immunoassay (https://www.fda.gov/media/137541/download). These assays measure antibody

37    binding to SARS-CoV-2 spike protein. Since not all spike-binding antibodies can block viral

38    infection, these assay platforms do not functionally measure antibody inhibition of SARS-CoV-2

39    infection. An ideal serological assay should measure neutralizing antibody levels, which should

40    predict protection from reinfection. Conventionally, neutralizing antibodies are measured by

41    plaque reduction neutralization test (PRNT). Although PRNT and ELISA results generally

42    corelate with each other, the lack of complete fidelity of ELISA continues to make PRNT the

43    gold-standard for determining immune protection6,7. However, due to its low throughput, PRNT

44    is not practical for large scale serodiagnosis and vaccine evaluation. This is a major gap for

45    COVID-19 surveillance and vaccine development.

46              To address the above gap, we developed a fluorescence-based assay that rapidly and

47    reliably measures neutralization of a reporter SARS-CoV-2 by antibodies from patient

48    specimens. The assay was built on a stable mNeonGreen SARS-CoV-2 where the

49    mNeonGreen gene was engineered at the OFR7 of the viral genome8. Fig. 1a depicts the

50    flowchart of the reporter neutralization assay in a 96-well format. Briefly, patient sera were


                                                                        3

                                                          Exhibit 4 - Page 41
 bioRxiv preprint doi: https://doi.org/10.1101/2020.05.21.109546. this version posted May 22, 2020. The copyright holder for this preprint (which
     Case    3:20-cv-01958-H-AHG
           was                                       DocumentIt 1-2
                not certified by peer review) is the author/funder. is madeFiled     10/05/20
                                                                             available             PageID.59
                                                                                       under a CC-BY-NC-ND           Page license
                                                                                                            4.0 International  42 of. 109



51    serially diluted and incubated with the reporter virus. After incubation at 37°C for 1 h, Vero E6

52    cells (pre-seeded in a 96-well plate) were infected with the virus/serum mixtures at a multiplicity

53    of infection (MOI) of 0.5. At 16 h post-infection, the mNeonGreen-positive cells were quantitated

54    using a high-content imaging reader (Fig. 1a). Forty COVID-19 serum specimens from RT-PCR-

55    confirmed patients and ten non-COVID-19 serum samples (archived before COVID-19

56    emergence) were analyzed using the reporter virus. After reporter viral infection, the cells turned

57    green in the absence of serum (Fig. 1b, bottom panel); in contrast, incubation of the reporter

58    virus with COVID-19 patient serum decreased the number of fluorescent cells (top panel). A

59    dose response curve was obtained between the number of fluorescent cells and the fold of

60    serum dilution (Fig. 1c), which allowed for determination of the dilution fold that neutralized 50%

61    of fluorescent cells (NT50). The reporter assay rapidly diagnosed fifty specimens in less than 20

62    h: all forty COVID-19 sera (specimens 1-40) showed positive NT50 of 80 to 5152, and all ten

63    non-COVID-19 sera (specimens 41-50) showed negative NT50 of <20 for (Fig. 1d).

64              To validate the reporter virus neutralization results, we performed the conventional

65    PRNT on the same set of patient specimens. In agreement with the reporter virus results, the

66    forty positive sera showed PRNT50 of 40 to 3200, and the ten negative sera exhibited PRNT50 of

67    <20 (Fig. 1d). A strong correlation was observed between the reporter virus and PRNT results,

68    with a correlation efficiency R2 of 0.9 (Fig. 1e). The results demonstrate that when diagnosing

69    patient specimens, the reporter virus assay delivers neutralization results comparable to the

70    PRNT assay, the gold standard of serological testing.

71              Next, we evaluated the specificity of reporter neutralization assay using potentially cross-

72    reactive sera and interfering substances (Table 1). Two groups of specimens were tested for

73    cross reactivity. Group I included 138 clinical sera from patients with antigens or antibodies

74    against different viruses, bacteria, and parasites. Group II consisted of 19 samples with albumin,

75    elevated bilirubin, cholesterol, rheumatoid factor, and autoimmune nuclear antibodies. None of


                                                                        4

                                                          Exhibit 4 - Page 42
  bioRxiv preprint doi: https://doi.org/10.1101/2020.05.21.109546. this version posted May 22, 2020. The copyright holder for this preprint (which
      Case    3:20-cv-01958-H-AHG
            was                                       DocumentIt 1-2
                 not certified by peer review) is the author/funder. is madeFiled     10/05/20
                                                                              available             PageID.60
                                                                                        under a CC-BY-NC-ND           Page license
                                                                                                             4.0 International  43 of. 109



76     the specimens cross neutralized mNeonGreen SARS-CoV-2 (Table 1), including the four

77     common cold coronaviruses (NL63, 229E, OC43, and HUK1). The latter result is consistent with

78     the recent reports that sera from common cold coronavirus patients did not cross react with

79     SARS-CoV-25,9. However, more specimens are required to further validate the cross reactivity,

80     particularly between SARS-CoV-2 and other human coronaviruses, including SARS-CoV-1 and

81     MERS-CoV.

82               In this study, we developed a rapid fluorescence-based high-throughput assay for

83     COVID-19 serodiagnosis. The reporter virus assay is superior to antigen/antibody binding

84     assays because it measures functional SARS-CoV-2 neutralizing activity in the specimens.

85     When diagnosing patient sera, the reporter virus assay generated NT50 values comparable to

86     the conventional PRNT assay. Compared with the PRNT assay, our reporter neutralization test

87     has shortened the assay turnaround time by several days and increased the testing capacity to

88     high throughput. Previously, lentiviruses or vesicular stomatitis virus (VSV) pseudotyped with

89     SARS-CoV-2 spike protein have been reported for neutralization assays10. One weakness of the

90     spike pseudotyped assay is that it lacks the same composition of an actual virion, including the

91     SARS-CoV-2 M or E proteins. In addition, the spike protein conformation, either the trimer or

92     monomer, may be different in the pseudotypted virus as compared with the authentic SARS-

93     CoV-2 virion.

94               Since mNeonGreen SARS-CoV-2 is stable and replicates like wild-type virus, our

95     reporter neutralization assay provides an ideal model for high-throughput serological testing. As

96     the mNeonGreen SARS-CoV-2 grows to >107 PFU/ml in cell culture8, the reporter virus can be

97     easily scaled up for testing large sample volumes. Besides mNeonGreen, we have begun to

98     develop other reporter SARS-CoV-2 (e.g., luciferase or mCherry) that can also be used for such

99     serological testing. Although the current study performed the assay in a 96-well format, the

100    assay can be readily adapted to 384- and 1536-well formats. Despite the strengths of high



                                                                         5

                                                           Exhibit 4 - Page 43
  bioRxiv preprint doi: https://doi.org/10.1101/2020.05.21.109546. this version posted May 22, 2020. The copyright holder for this preprint (which
      Case    3:20-cv-01958-H-AHG
            was                                       DocumentIt 1-2
                 not certified by peer review) is the author/funder. is madeFiled     10/05/20
                                                                              available             PageID.61
                                                                                        under a CC-BY-NC-ND           Page license
                                                                                                             4.0 International  44 of. 109



101    throughput and reliability, the current reporter neutralization assay must be performed in

102    biosafety level 3 (BSL3) containment. Efforts are ongoing to engineer an attenuated version of

103    SARS-CoV-2 so that the assay could be performed at a BSL2 facility. Nevertheless, the

104    mNeonGreen reporter assay offers a rapid, high-throughput platform to test COVID-19 patient

105    sera not previously available.

106              Because neutralizing titer is a key parameter to predict immunity, the reporter

107    neutralization assay should be useful for high-throughput evaluation of COVID-19 vaccines and

108    for identification of high neutralizing convalescent plasma for therapy. Indeed, treatment of

109    severe COVID-19 patients with convalescent plasma shows clinical benefits11. For vaccine

110    development, a standardized neutralizing assay will facilitate down selection of various

111    candidates for clinical development. Furthermore, the reporter assay could be used over time to

112    monitor the waning of protective neutralizing titers in COVID-19 patients and to study the

113    correlates of protection from SARS-CoV-2. Thus, the ability to rapidly measure neutralizing

114    antibody levels in populations is essential for guiding policymakers to reopen the economy and

115    society, deploy healthcare workers, and prepare for SARS-CoV-2 reemergence.

116

117    References
118
119    1         Zhou, P. et al. A pneumonia outbreak associated with a new coronavirus of probable bat
120              origin. Nature 579, 270-273, doi:10.1038/s41586-020-2012-7 (2020).
121    2         Zhu, N. et al. A Novel Coronavirus from Patients with Pneumonia in China, 2019. N Engl
122              J Med 382, 727-733, doi:10.1056/NEJMoa2001017 (2020).
123    3         Huang, A. T. et al. A systematic review of antibody mediated immunity to coronaviruses:
124              antibody kinetics, correlates of protection, and association of antibody responses with
125              severity of disease. medRiv (2020).
126    4         Wolfel, R. et al. Virological assessment of hospitalized patients with COVID-2019.
127              Nature, doi:10.1038/s41586-020-2196-x (2020).
128    5         Amanat, F. et al. A serological assay to detect SARS-CoV-2 seroconversion in humans.
129              Nat Med, doi:10.1038/s41591-020-0913-5 (2020).
130    6         Perera, R. A. et al. Serological assays for severe acute respiratory syndrome
131              coronavirus 2 (SARS-CoV-2), March 2020. Euro Surveill 25, doi:10.2807/1560-
132              7917.ES.2020.25.16.2000421 (2020).




                                                                         6

                                                           Exhibit 4 - Page 44
  bioRxiv preprint doi: https://doi.org/10.1101/2020.05.21.109546. this version posted May 22, 2020. The copyright holder for this preprint (which
      Case    3:20-cv-01958-H-AHG
            was                                       DocumentIt 1-2
                 not certified by peer review) is the author/funder. is madeFiled     10/05/20
                                                                              available             PageID.62
                                                                                        under a CC-BY-NC-ND           Page license
                                                                                                             4.0 International  45 of. 109



133    7         Okba, N. M. A. et al. Severe Acute Respiratory Syndrome Coronavirus 2-Specific
134              Antibody Responses in Coronavirus Disease 2019 Patients. Emerg Infect Dis 26,
135              doi:10.3201/eid2607.200841 (2020).
136    8         Xie, X. et al. An infectious cDNA clone of SARS-CoV-2. Cell Host Microbe,
137              doi:10.1016/j.chom.2020.04.004 (2020).
138    9         Khan, S. et al. Analysis of Serologic Cross-Reactivity Between Common Human
139              Coronaviruses and SARS-CoV-2 Using Coronavirus Antigen Microarray. bioRxiv (2020).
140    10        Nie, J. et al. Establishment and validation of a pseudovirus neutralization assay for
141              SARS-CoV-2. Emerg Microbes Infect 9, 680-686, doi:10.1080/22221751.2020.1743767
142              (2020).
143    11        Shen, C. et al. Treatment of 5 Critically Ill Patients With COVID-19 With Convalescent
144              Plasma. JAMA, doi:10.1001/jama.2020.4783 (2020).
145    12        Shan, C. et al. Evaluation of a Novel Reporter Virus Neutralization Test for Serological
146              Diagnosis of Zika and Dengue Virus Infection. J Clin Microbiol 55, 3028-3036,
147              doi:10.1128/JCM.00975-17 (2017).
148    13        Shan, C. et al. A Rapid Zika Diagnostic Assay to Measure Neutralizing Antibodies in
149              Patients. EBioMedicine 17, 157-162, doi:10.1016/j.ebiom.2017.03.006 (2017).
150




                                                                         7

                                                           Exhibit 4 - Page 45
  bioRxiv preprint doi: https://doi.org/10.1101/2020.05.21.109546. this version posted May 22, 2020. The copyright holder for this preprint (which
      Case    3:20-cv-01958-H-AHG
            was                                       DocumentIt 1-2
                 not certified by peer review) is the author/funder. is madeFiled     10/05/20
                                                                              available             PageID.63
                                                                                        under a CC-BY-NC-ND           Page license
                                                                                                             4.0 International  46 of. 109




151
152    Figure 1. A high-throughput neutralizing antibody assay for COVID-19 diagnosis. (a)

153    Assay flowchart. mNeonGreen SARS-CoV-2 was neutralized with COVID-19 patient sera. Vero

154    E6 cells were infected with the reporter virus/serum mixture with an MOI of 0.5. The

155    fluorescence of infected cells was quantified to estimate the NT50 value for each serum. (b)

156    Representative images of reporter virus-infected Vero E6 cells. Images for a positive

157    neutralizing serum (top panel) and no serum control (bottom panel) are presented. (c)

158    Neutralization curves. Representative neutralization curves are presented for three positive sera

159    and one negative sera. (d) Summary of NT50 values of fifty patient sera. The NT50 values from

160    both reporter virus and conventional PRNT assays are presented. (e) Correlation analysis of



                                                                         8

                                                           Exhibit 4 - Page 46
  bioRxiv preprint doi: https://doi.org/10.1101/2020.05.21.109546. this version posted May 22, 2020. The copyright holder for this preprint (which
      Case    3:20-cv-01958-H-AHG
            was                                       DocumentIt 1-2
                 not certified by peer review) is the author/funder. is madeFiled     10/05/20
                                                                              available             PageID.64
                                                                                        under a CC-BY-NC-ND           Page license
                                                                                                             4.0 International  47 of. 109



161    NT50 values between the reporter virus and PRNT assays. The correlation efficiency R2 is

162    indicated.




                                                                         9

                                                           Exhibit 4 - Page 47
  bioRxiv preprint doi: https://doi.org/10.1101/2020.05.21.109546. this version posted May 22, 2020. The copyright holder for this preprint (which
      Case    3:20-cv-01958-H-AHG
            was                                       DocumentIt 1-2
                 not certified by peer review) is the author/funder. is madeFiled     10/05/20
                                                                              available             PageID.65
                                                                                        under a CC-BY-NC-ND           Page license
                                                                                                             4.0 International  48 of. 109




163    Table 1. Cross reactivity of mNeonGreen SARS-CoV-2 neutralization assay
164
             *Immune sera and #interfering substances                               Sample            Cross reactivity
                                                                                    number
                       Anti-Chikungunya virus                                          4                       0
                 Cryptococcus neoformans antigen                                       2                       0
                        Anti-Cytomegalovirus                                          8                        0
                          Anti-Dengue virus                                            5                       0
        Anti-Epstein Barr Virus: capsid or nuclear antigen                            8                        0
                        Anti-Hepatitis A virus                                         5                       0
               Anti-Hepatitis B virus: surface antigen                                14                       0
                        Anti-Hepatitis C virus                                         3                       0
                     Anti-Herpes simplex virus 1                                      7                        0
                     Anti-Herpes simplex virus 2                                      5                        0
                      Human coronavirus 229E                                           1                       0
                     Human coronavirus HKU1                                            3                       0
                      Human coronavirus NL63                                           1                       0
                     Human coronavirus OC43                                            4                       0
               Anti-Human immunodeficiency virus 1                                    7                        0
                           Human rhinovirus                                           3                        0
                           Influenza B virus                                           2                       0
                          Anti-Measles virus                                           7                       0
                           Anti-Mumps virus                                           5                        0
                        Parainfluenza virus 2                                          1                       0
                        Parainfluenza virus 4                                          1                       0
                         Anti-Parvovirus B19                                          4                        0
                           Anti-Rubella virus                                         9                        0
                             Anti-Syphilis                                            4                        0
                           Anti-Toxoplasma                                            2                        0
                          Anti-Typhus Fever                                           1                        0
                        Varicella zoster virus                                        13                       0
                            West Nile Virus                                            3                       0
                Anti-Yellow fever virus: vaccination                                  2                        0
                            Anti-Zika virus                                           4                        0
                         #
                           Albumin (4.5 g/dL)                                          3                       0
           #
             Elevated bilirubin conjugated (>0.4 mg/dL)                                3                       0
         #
           Elevated bilirubin unconjugated (>0.8 mg/dL)                                3                       0
                #
                  Elevated cholesterol (>200 mg/dL)                                    3                       0
            #
              Elevated rheumatoid factor (>100 IU/mL)                                  3                       0
                         #
                           Nuclear antibodies                                          4                       0
165
166    *A total of 138 sera with antigens or antibodies against different infections (or immunizations)
167    were tested against mNeonGreen SARS-CoV-2 neutralization assay. The immune sera are
168    listed in alphabetical order.
169    #
         Tested interfering substances and autoimmune disease nuclear antibodies.




                                                                        10

                                                           Exhibit 4 - Page 48
  bioRxiv preprint doi: https://doi.org/10.1101/2020.05.21.109546. this version posted May 22, 2020. The copyright holder for this preprint (which
      Case    3:20-cv-01958-H-AHG
            was                                       DocumentIt 1-2
                 not certified by peer review) is the author/funder. is madeFiled     10/05/20
                                                                              available             PageID.66
                                                                                        under a CC-BY-NC-ND           Page license
                                                                                                             4.0 International  49 of. 109



170    Methods

171              mNeonGreen SARS-CoV-2. The virus stock of mNeonGreen SARS-CoV-2 was

172    produced using an infectious cDNA clone of SARS-CoV-2 in which the ORF7 of the viral

173    genome was replaced with reporter mNeonGreen gene8. After rescued from the genome-length

174    viral RNA-electroporated cells, the viral stock was prepared by amplifying the mNeonGreen

175    SARS-CoV-2 on Vero E6 cells for one or two rounds. The titer of the virus stock was determined

176    by a standard plaque assay.

177              Human sera and interfering substances. All suman serum specimens were obtained

178    at the University of Texas Medical Branch (UTMB). All specimens were de-identified from

179    patient information. A total of forty de-identified convalescent sera from COVID-19 patients

180    (confirmed with viral RT-PCR positive) were tested in this study. Ten non-COVID-19 sera,

181    collected before COVID-19 emergence12,13, were also tested in the reporter virus and PRNT

182    assays. For testing cross reactivity, a total of 138 de-identified specimens from patients with

183    antigens or antibodies against different viruses, bacteria, and parasites were tested in the

184    mNeonGreen SARS-COV-2 neutralization assay (Table 1). For testing interfering substances,

185    nineteen de-identified serum specimens with albumin, elevated bilirubin, cholesterol, rheumatoid

186    factor, and autoimmune nuclear antibodies were tested in the reporter neutralization assay. All

187    human sera were heat-inactivated at 56°C for 30 min before testing.

188              mNeonGreen SARS-CoV-2 reporter neutralization assay. Vero E6 cells (1.2×104) in

189    50 µl of DMEM (Gibco) containing 2% FBS (Hyclone) and 100 U/ml Penicillium-Streptomycin

190    (P/S; Gibco) were seeded in each well of black µCLEAR flat-bottom 96-well plate (Greiner Bio-

191    one™). The cells were incubated overnight at 37°C with 5% CO2. On the following day, each

192    serum was 2-fold serially diluted in 2% FBS and 100 U/ml P/S DMEM, and incubated with

193    mNeonGreen SARS-CoV-2 at 37°C for 1 h. The virus-serum mixture was transferred to the

194    Vero E6 cell plate with the final multiplicity of infection (MOI) of 0.5. For each serum, the starting

195    dilution was 1/20 with nine 2-fold dilutions to the final dilution of 1/5120. After incubating the

                                                                        11

                                                           Exhibit 4 - Page 49
  bioRxiv preprint doi: https://doi.org/10.1101/2020.05.21.109546. this version posted May 22, 2020. The copyright holder for this preprint (which
      Case    3:20-cv-01958-H-AHG
            was                                       DocumentIt 1-2
                 not certified by peer review) is the author/funder. is madeFiled     10/05/20
                                                                              available             PageID.67
                                                                                        under a CC-BY-NC-ND           Page license
                                                                                                             4.0 International  50 of. 109



196    infected cells at 37°C for 16 h, 25 μl of Hoechst 33342 Solution (400-fold diluted in Hank’s

197    Balanced Salt Solution; Gibco) were added to each well to stain cell nucleus. The plate was

198    sealed with Breath-Easy sealing membrane (Diversified Biotech), incubated at 37°C for 20 min,

199    and quantified for mNeonGreen fluorescence on CytationTM 7 (BioTek). The raw images (2×2

200    montage) were acquired using 4× objective, processed, and stitched using the default setting.

201    The total cells (indicated by nucleus staining) and mNeonGreen-positive cells were quantified

202    for each well. Infection rates were determined by dividing the mNeonGreen-positive cell number

203    to total cell number. Relative infection rates were obtained by normalizing the infection rates of

204    serum-treated groups to those of non-serum-treated controls. The curves of the relative

205    infection rates versus the serum dilutions (log10 values) were plotted using Prism 8 (GraphPad).

206    A nonlinear regression method was used to determine the dilution fold that neutralized 50% of

207    mNeonGreen fluorescence (NT50). Each serum was tested in duplicates. All mNeonGreen

208    SARS-CoV-2 reporter neutralization assay was performed at the BSL-3 facility at UTMB.

209              Plaque reduction neutralization test (PRNT). Vero E6 cells (1.2×106 per well) were

210    seeded to 6-well plates. On the following day, 100 PFU of infectious clone-derived wild-type

211    SARS-CoV-2 was incubated with serially diluted serum (total volume of 200 µl) at 37°C for 1 h.

212    The virus-serum mixture was added to the pre-seeded Vero E6 cells. After 1 h 37°C incubation,

213    2 ml of 2% high gel temperature agar (SeaKem) in DMEM containing 5% FBS and 1% P/S was

214    added to the infected cells. After 2 days of incubation, 2 ml neutral red (1 g/l in PBS; Sigma)

215    was added to the agar-covered cells. After another 5-h incubation, neutral red was removed.

216    Plaques were counted for NT50 calculation. Each serum was tested in duplicates. The PRNT

217    assay was performed at the BSL-3 facility at UTMB.

218              Statistical analysis. The correlation of the NT50 values from mNeonGreen reporter

219    SARS-CoV-2 assay and the PRNT50 values from plaque neutralization assay was analyzed

220    using a linear regression model in the software Prism 8 (GraphPad).


                                                                        12

                                                           Exhibit 4 - Page 50
  bioRxiv preprint doi: https://doi.org/10.1101/2020.05.21.109546. this version posted May 22, 2020. The copyright holder for this preprint (which
      Case    3:20-cv-01958-H-AHG
            was                                       DocumentIt 1-2
                 not certified by peer review) is the author/funder. is madeFiled     10/05/20
                                                                              available             PageID.68
                                                                                        under a CC-BY-NC-ND           Page license
                                                                                                             4.0 International  51 of. 109



221

222    Data availability

223              The results presented in the study are available upon request from the corresponding

224    authors. The mNeonGreen reporter SARS-CoV-2 has been deposited to the World Reference

225    Center for Emerging Viruses and Arboviruses (https://www.utmb.edu/wrceva) at UTMB for

226    distribution.

227

228    Acknowledgements

229              We thank colleagues at UTMB for helpful discussion during the course of this project.

230    P.-Y.S. was supported by NIH grants AI142759, AI134907, AI145617, and UL1TR001439, and

231    awards from the Sealy & Smith Foundation, Kleberg Foundation, John S. Dunn Foundation,

232    Amon G. Carter Foundation, Gilson Longenbaugh Foundation, and Summerfield Robert

233    Foundation. M.A.G.-B. was supported by NIH grant CA204806 and the Vacek Distinguished

234    Chair. V.D.M. was supported by NIH grants U19AI100625, R00AG049092, R24AI120942, and

235    STARs Award from the University of Texas System. A.E.M. is supported by a Clinical and

236    Translational Science Award NRSA (TL1) Training Core (TL1TR001440) from NIH. C.R.F.-G. is

237    supported by the predoctoral fellowship from the McLaughlin Fellowship Endowment at

238    UTMB.

239

240    Author contributions

241              P.R., M.A.G.-B., V.D.M., X.X., and P.-Y.S conceived the study. A.E.M. and C.R.F.-G.

242    performed the experiments and analyzed the results. P.R. prepared the serum specimens.

243    M.A.G.-B., V.D.M., X.X., and P.-Y.S wrote the manuscript.

244
                                                                        13

                                                           Exhibit 4 - Page 51
  bioRxiv preprint doi: https://doi.org/10.1101/2020.05.21.109546. this version posted May 22, 2020. The copyright holder for this preprint (which
      Case    3:20-cv-01958-H-AHG
            was                                       DocumentIt 1-2
                 not certified by peer review) is the author/funder. is madeFiled     10/05/20
                                                                              available             PageID.69
                                                                                        under a CC-BY-NC-ND           Page license
                                                                                                             4.0 International  52 of. 109



245    Competing interests

246              UTMB has filed a patent on the reverse genetic system and reporter SARS-CoV-2.




                                                                        14

                                                           Exhibit 4 - Page 52
                              UNITED STATES
        Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.70 Page 53 of 109

                  SECURITIES AND EXCHANGE COMMISSION
                                                     Washington, D.C. 20549


                                                       FORM 6-K
             REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a‑16 OR 15d‑16 UNDER THE
                                  SECURITIES EXCHANGE ACT OF 1934

                                              FOR THE MONTH OF JULY 2020
                                         COMMISSION FILE NUMBER 001-39081


                                                     BioNTech SE
                                            (Translation of registrant’s name into English)

                                                     An der Goldgrube 12 D-
                                                     55131 Mainz Germany
                                                        +49 6131-9084-0
                                               (Address of principal executive offices)
Indicate by check mark whether the registrant files or will file annual reports under cover Form 20‑F or Form 40‑F: Form
20‑F ☒ Form 40‑F ☐

Indicate by check mark if the registrant is submitting the Form 6‑K in paper as permitted by Regulation S‑T Rule 101(b)(1): ☐

Indicate by check mark if the registrant is submitting the Form 6‑K in paper as permitted by Regulation S‑T Rule 101(b)(7): ☐




                                                    Exhibit 5 - Page 53
                         DOCUMENTS
        Case 3:20-cv-01958-H-AHG   INCLUDED
                                 Document 1-2ASFiled
                                                PART10/05/20
                                                     OF THIS FORM  6-K
                                                              PageID.71 Page 54 of 109

On July 1, 2020, BioNTech SE (the “Company”) issued a press release, announcing data from an ongoing Phase 1/2 study of
mRNA-based vaccine candidate against SARS-CoV-2. The manuscript describing the preliminary data is now available on a
preprint server. The press release is attached hereto as Exhibit 99.1, and the manuscript is attached hereto as Exhibit 99.2.




                                                  Exhibit 5 - Page 54
                                        SIGNATURE
         Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.72 Page 55 of 109
          Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report
 to be signed on its behalf by the undersigned, thereunto duly authorized.

                                                                  BioNTech SE


                                                                  By:     /s/ Dr. Sierk Poetting
                                                                          Name: Dr. Sierk Poetting
                                                                          Title: Chief Financial Officer


Date: July 1, 2020




                                                    Exhibit 5 - Page 55
                                EXHIBIT
  Case 3:20-cv-01958-H-AHG Document     INDEX
                                    1-2 Filed 10/05/20 PageID.73 Page 56 of 109

Exhibit      Description of Exhibit

99.1         Press Release dated July 1, 2020 - Pfizer and BioNTech Announce Early Positive Data from an
             Ongoing Phase 1/2 Study of mRNA-based Vaccine Candidate Against SARS-CoV-2.
99.2         Phase 1/2 Study to Describe the Safety and Immunogenicity of a COVID-19 RNA Vaccine
             Candidate (BNT162b1) in Adults 18 to 55 Years of Age: Interim Report.




                                      Exhibit 5 - Page 56
                                                                                                                                Exhibit 99.1
          Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.74 Page 57 of 109




    Pfizer and BioNTech Announce Early Positive Data from an Ongoing Phase 1/2 Study of
                    mRNA-based Vaccine Candidate Against SARS-CoV-2
     •     In an ongoing U.S. Phase 1/2 placebo-controlled, observer-blinded clinical trial, nucleoside-modified messenger RNA vaccine
           candidate (BNT162b1) expressing the SARS-CoV-2 receptor binding domain (RBD) is being evaluated in 45 subjects
     •     At day 28 (7 days after dose 2), all subjects who received 10 µg or 30 µg of BNT162b1 had significantly elevated RBD-binding
           IgG antibodies with geometric mean concentrations (GMCs) of 4,813 units/ml and 27,872 units/ml which are 8- and 46.3-times,
           respectively, the GMC of 602 units/ml in a panel of 38 sera of convalescent patients who had contracted SARS-CoV-2
     •     At day 28 (7 days after dose 2), all subjects who received 10 µg or 30 µg of BNT162b1 had SARS-CoV-2 neutralizing antibodies
           with geometric mean titers (GMTs) of 168 and 267, which are 1.8- and 2.8-times, respectively, the GMT of the convalescent
           serum panel
     •     Local reactions and systemic events after immunization with 10 µg and 30 µg of BNT162b1 were dose-dependent, generally mild
           to moderate, and transient. No serious adverse events were reported
     •     Further data from the ongoing Phase 1/2 clinical trial of four vaccine candidates will enable selection of a lead candidate and dose
           level for a large, global Phase 2b/3 safety and efficacy study that may begin as early as July 2020
     •     Efforts to manufacture the leading candidates, at risk, are gearing up. In case the safety and efficacy study is successful, and the
           vaccine receives regulatory approval, the companies are expecting to manufacture up to 100 million doses by the end of 2020
           and potentially more than 1.2 billion doses by the end of 2021


NEW YORK, USA, and Mainz, GERMANY, July 1, 2020 — Pfizer Inc. (NYSE: PFE) and BioNTech SE (Nasdaq: BNTX, “BioNTech” or “the
Company”) today announced preliminary U.S. data from the most advanced of four investigational vaccine candidates from their BNT162
mRNA-based vaccine program, Project Lightspeed, against SARS-CoV-2, the virus causing the current global pandemic. The BNT162
program is evaluating at least four experimental vaccines, each of which represents a unique combination of mRNA format and target
antigen. The manuscript describing the preliminary clinical data for the nucleoside-modified messenger RNA (modRNA) candidate,
BNT162b1, which encodes an optimized SARS-CoV-2 receptor binding domain (RBD) antigen, is available on an online preprint server at
www.medrxiv.org and is concurrently undergoing scientific peer-review for potential publication. Overall, the preliminary data demonstrated
that BNT162b1 could be administered in a dose that was well tolerated and generated dose dependent immunogenicity, as measured by
RBD-binding IgG concentrations and SARS-CoV-2 neutralizing antibody titers.
“We are encouraged by the clinical data of BNT162b1, one of four mRNA constructs we are evaluating clinically, and for which we have
positive, preliminary, topline findings,” said Kathrin U. Jansen, Ph.D., Senior Vice President and Head of Vaccine Research &
Development, Pfizer. “We are dedicated to develop potentially groundbreaking vaccines and medicines, and in the face of this global health
crisis, we approach this goal with the utmost urgency. We look forward to publishing our clinical data in a peer-reviewed journal as quickly as
possible.”




                                                         Exhibit 5 - Page 57
“These preliminary data are encouraging, showing that BNT162b1 which exploits RBD SARS-CoV-2 as a target antigen is able to produce
           Case
neutralizing       3:20-cv-01958-H-AHG
             antibody                               Document
                      responses in humans at or above    the levels1-2   Filed
                                                                    observed    10/05/20 sera
                                                                             in convalescent PageID.75
                                                                                                – and that it Page
                                                                                                              does so58  of 109 low dose
                                                                                                                      at relatively
levels. We look forward to providing further data updates on BNT162b1,” said Ugur Sahin, M.D., CEO and Co-founder of BioNTech.
The ongoing U.S. Phase 1/2 randomized, placebo-controlled, observer-blinded study is evaluating the safety, tolerability, and immunogenicity
of escalating dose levels of BNT162b1. The initial part of the study included 45 healthy adults 18 to 55 years of age. Preliminary data for
BNT162b1 was evaluated for 24 subjects who received two injections of 10 µg and 30 µg, 12 subjects who received a single injection of 100
µg, and 9 subjects who received 2 doses of placebo control.
The participants received two doses, 21 days apart, of placebo, 10 µg or 30 µg of BNT162b1, or received a single dose of 100 µg of the
vaccine candidate. Because of a strong vaccine booster effect, the highest neutralizing titers were observed seven days after the second
dose of 10 µg or 30 µg on day 28 after vaccination. The neutralizing GMTs were 168 and 267 for the 10 µg and 30 µg dose levels,
respectively, corresponding to 1.8- and 2.8-times the neutralizing GMT of 94 observed in a panel of 38 sera from subjects who had
contracted SARS-CoV-2.
In all 24 subjects who received 2 vaccinations at 10 µg and 30 µg dose levels of BNT162b1, elevation of RBD-binding IgG concentrations
was observed after the second injection with respective GMCs of 4,813 units/ml and 27,872 units/ml at day 28, seven days after
immunization. These concentrations are 8- and 46.3-times the GMC of 602 units/ml in a panel of 38 sera from subjects who had contracted
SARS-CoV-2.
At day 21 after a single injection, the 12 subjects who received 100 µg of BNT162b1 had an RBD-binding IgG GMC of 1,778 units/ml and a
SARS-CoV neutralizing GMT of 33, which are 3-times and 0.35-times, respectively, the GMC and GMT of the convalescent serum panel.
At the 10 µg or 30 µg dose levels, adverse reactions, including low grade fever, were more common after the second dose than the first
dose. Following dose 2, 8.3% of participants who received 10 µg and 75.0% of participants who received 30 µg BNT162b1 reported fever ≥
38.0 °C. Local reactions and systemic events after injection with 10 µg and 30 µg of BNT162b1 were dose-dependent, generally mild to
moderate, and transient. The most commonly reported local reaction was injection site pain, which was mild to moderate, except in one of 12
subjects who received a 100 µg dose, which was severe. No serious adverse events were reported. Given higher numbers of subjects
experiencing local reactions and systemic events after a single 100 µg dose with no significant increases in immunogenicity compared to the
30 µg dose level, the 12 participants in the 100 µg group were not administered a second dose.
These preliminary data, together with additional preclinical and clinical data being generated, will be used by the two companies to determine
a dose level and select among multiple vaccine candidates to seek to progress to a large, global Phase 2b/3 safety and efficacy trial. That
trial may involve up to 30,000 healthy participants and is anticipated to begin in late July 2020, if regulatory approval to proceed is received.
The preliminary clinical data from this ongoing study has been submitted for potential publication in a peer-reviewed journal and is available
on an online preprint manuscript server.
The BNT162b1 candidate remains under clinical study and is not currently approved for distribution anywhere in the world. If the ongoing
studies are successful and the vaccine candidate receives regulatory approval, the companies expect to manufacture up to 100 million doses
by the end of 2020 and potentially more than 1.2 billion doses by the end of 2021. In that event, BioNTech and Pfizer would work jointly to
distribute the potential COVID-19 vaccine worldwide (excluding China, where BioNTech has a collaboration with Fosun Pharma for BNT162
for both clinical development and commercialization). The development of the vaccine is also supported by partners like Acuitas
Therapeutics. The Canadian company provides lipid nanoparticles (LNP) for the formulation of various mRNA vaccines.


                                                                                                                                               2




                                                          Exhibit 5 - Page 58
Pfizer Conference Call and Webcast Information
         Case
To view and listen3:20-cv-01958-H-AHG              Document
                   to the webcast, visit our web site            1-2 Filed 10/05/20
                                                      at www.pfizer.com/investors. ParticipantsPageID.76
                                                                                                are advised to Page   59 of
                                                                                                               pre-register    109 of the
                                                                                                                            in advance
conference call.
You can also listen to the conference call by dialing either (866) 669-8582 in the United States and Canada or (702) 495-1304 outside of the
United States and Canada. The password is “PFIZER 2020”.

BioNTech Conference Call and Webcast Information
BioNTech SE will host a conference call to review the Phase 1/2 clinical results for BNT162. Details for the call will be available shortly.
Please check on https://investors.biontech.de/investors-media for exact timing of the call.
To participate in the conference call, please dial the following numbers 10-15 minutes prior to the start of the call and provide the Conference
ID: 7176269.
United States international:          +1 646 741 3167
United States domestic (toll-free):   +1 877 870 9135
Germany:                              +49 692 2222 625
Participants may also access the slides and the webcast of the conference call via the “Events & Presentations” page of the Investor
Relations section of the Company’s website at https://biontech.de/. A replay of the webcast will be available shortly after the conclusion of the
call and archived on the Company’s website for 30 days following the call.

About Pfizer: Breakthroughs That Change Patients’ Lives
At Pfizer, we apply science and our global resources to bring therapies to people that extend and significantly improve their lives. We strive to
set the standard for quality, safety and value in the discovery, development and manufacture of health care products, including innovative
medicines and vaccines. Every day, Pfizer colleagues work across developed and emerging markets to advance wellness, prevention,
treatments and cures that challenge the most feared diseases of our time. Consistent with our responsibility as one of the world's premier
innovative biopharmaceutical companies, we collaborate with health care providers, governments and local communities to support and
expand access to reliable, affordable health care around the world. For more than 150 years, we have worked to make a difference for all
who rely on us. We routinely post information that may be important to investors on our website at www.Pfizer.com. In addition, to learn more,
please visit us on www.Pfizer.com and follow us on Twitter at @Pfizer and @Pfizer News, LinkedIn, YouTube and like us on Facebook at
Facebook.com/Pfizer.

Pfizer Disclosure Notice
The information contained in this release is as of July 1, 2020. Pfizer assumes no obligation to update information or forward-looking
statements contained in this release as the result of new information or future events or developments.

                                                                                                                                               3




                                                          Exhibit 5 - Page 59
This release contains forward-looking information about Pfizer’s efforts to combat COVID-19, the BNT162 mRNA vaccine program, and a
            Case
collaboration         3:20-cv-01958-H-AHG
                 between                               Document
                           BioNTech and Pfizer to develop             1-2 COVID-19
                                                               a potential    Filed 10/05/20           PageID.77
                                                                                         vaccine, including              Page
                                                                                                               their potential   60 of and
                                                                                                                               benefits, 109anticipated
publication of data and the expected timing of clinical trials, that involves substantial risks and uncertainties that could cause actual results to
differ materially from those expressed or implied by such statements. Risks and uncertainties include, among other things, the uncertainties
inherent in research and development, including the ability to meet anticipated clinical endpoints, commencement and/or completion dates
for clinical trials, regulatory submission dates, regulatory approval dates and/or launch dates, as well as the possibility of unfavorable new
preclinical or clinical trial data and further analyses of existing preclinical or clinical trial data; risks associated with preliminary data; the risk
that clinical trial data are subject to differing interpretations and assessments, including during the peer review/publication process, in the
scientific community generally, and by regulatory authorities; whether the scientific journal publications referenced above will occur and, if so,
when and with what modifications; whether regulatory authorities will be satisfied with the design of and results from these and future
preclinical and clinical studies; whether and when any biologics license applications may be filed in any jurisdictions for any potential vaccine
candidates under the collaboration; whether and when any such applications may be approved by regulatory authorities, which will depend
on myriad factors, including making a determination as to whether the product’s benefits outweigh its known risks and determination of the
product’s efficacy and, if approved, whether any such vaccine candidates will be commercially successful; decisions by regulatory authorities
impacting labeling, manufacturing processes, safety and/or other matters that could affect the availability or commercial potential of any such
vaccine candidates, including development of products or therapies by other companies; manufacturing capabilities or capacity; including
whether the estimated numbers of doses can be manufactured within the projected time periods indicated; uncertainties regarding the ability
to obtain recommendations from vaccine technical committees and other public health authorities regarding any such vaccine candidates and
uncertainties regarding the commercial impact of any such recommendations; and competitive developments.
A further description of risks and uncertainties can be found in Pfizer’s Annual Report on Form 10-K for the fiscal year ended December 31,
2019 and in its subsequent reports on Form 10-Q, including in the sections thereof captioned “Risk Factors” and “Forward-Looking
Information and Factors That May Affect Future Results,” as well as in its subsequent reports on Form 8-K, all of which are filed with the U.S.
Securities and Exchange Commission and available at www.sec.gov and www.pfizer.com.

About BioNTech
Biopharmaceutical New Technologies is a next generation immunotherapy company pioneering novel therapies for cancer and other serious
diseases. The Company exploits a wide array of computational discovery and therapeutic drug platforms for the rapid development of novel
biopharmaceuticals. Its broad portfolio of oncology product candidates includes individualized and off-the-shelf mRNA-based therapies,
innovative chimeric antigen receptor T cells, bi-specific checkpoint immuno-modulators, targeted cancer antibodies and small molecules.
Based on its deep expertise in mRNA vaccine development and in-house manufacturing capabilities, BioNTech and its collaborators are
developing multiple mRNA vaccine candidates for a range of infectious diseases alongside its diverse oncology pipeline. BioNTech has
established a broad set of relationships with multiple global pharmaceutical collaborators, including Genmab, Sanofi, Bayer Animal Health,
Genentech, a member of the Roche Group, Genevant, Fosun Pharma, and Pfizer. For more information, please visit www.BioNTech.de.


                                                                                                                                                      4




                                                             Exhibit 5 - Page 60
BioNTech Forward-looking statements
This pressCase
            release3:20-cv-01958-H-AHG                Document
                     contains “forward-looking statements”         1-2 within
                                                            of BioNTech   Filedthe
                                                                                 10/05/20
                                                                                     meaning of PageID.78        PageLitigation
                                                                                                 the Private Securities     61 of 109
                                                                                                                                    Reform Act of
1995. These forward-looking statements may include, but may not be limited to, statements concerning: BioNTech’s efforts to combat
COVID-19; the timing to initiate clinical trials of BNT162 and anticipated publication of data from these clinical trials; collaborations between
BioNTech and Pfizer, and BioNTech and Fosun Pharma, to develop a potential COVID-19 vaccine; the nature of the clinical data, which is
subject to ongoing peer review, regulatory review and market interpretation; and the ability of BioNTech to supply the quantities of BNT162 to
support clinical development and, if approved, market demand. Any forward-looking statements in this press release are based on BioNTech
current expectations and beliefs of future events, and are subject to a number of risks and uncertainties that could cause actual results to
differ materially and adversely from those set forth in or implied by such forward-looking statements. These risks and uncertainties include,
but are not limited to: competition to create a vaccine for Covid-19 and potential difficulties. For a discussion of these and other risks and
uncertainties, see BioNTech’s Annual Report on Form 20-F filed with the SEC on March 31, 2020, which is available on the SEC’s website at
www.sec.gov. All information in this press release is as of the date of the release, and BioNTech undertakes no duty to update this
information unless required by law.


Pfizer Media Relations
Amy Rose
+1 (212) 733-7410
Amy.Rose@pfizer.com

Pfizer Investor Relations
Chuck Triano
+1 (212) 733-3901
Charles.E.Triano@Pfizer.com

BioNTech Media Relations
Jasmina Alatovic
+49 (0)6131 9084 1513 or +49 (0)151 1978 1385
Media@biontech.de

BioNTech Investor Relations
Sylke Maas, Ph.D.
+49 (0)6131 9084 1074
Investors@biontech.de




                                                                                                                                               5




                                                          Exhibit 5 - Page 61
                                                                                                                       Exhibit 99.2
         Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.79 Page 62 of 109
 Phase 1/2 Study to Describe the Safety and Immunogenicity of a COVID-19 RNA Vaccine Candidate (BNT162b1) in
 Adults 18 to 55 Years of Age: Interim Report
 Mark J. Mulligan1*, Kirsten E. Lyke2*, Nicholas Kitchin*3,a, Judith Absalon3,b, Alejandra Gurtman3,b, Stephen Lockhart3,a,
 Kathleen Neuzil2, Vanessa Raabe1, Ruth Bailey3,a, Kena A. Swanson3,b, Ping Li3,c, Kenneth Koury3,b, Warren Kalina3,b, David
 Cooper3,b, Camila Fontes- Garfias6,Pei-Yong Shi6, Ӧzlem Türeci7, Kristin R. Tompkins3,b, Edward E. Walsh4, Robert Frenck5,
 Ann R. Falsey4, Philip R. Dormitzer3,b, William C. Gruber3,b, Uğur Şahin7, and Kathrin U. Jansen3,b
 *contributed equally


 1New York University Langone Vaccine Center and New York University Grossman School of Medicine, New York, NY.
 2Universityof Maryland School of Medicine, Center for Vaccine Development and Global Health, Baltimore, MD. 3Vaccine
 Research and Development, Pfizer, aHurley, UK, bPearl River, NY, cCollegeville, P.A, 4University of Rochester and
 Rochester General Hospital, Rochester, NY. 5Cincinnati Children’s Hospital, Cincinnati, OH. 6University of Texas Medical
 Branch, Galveston, TX. 7BioNTech, Mainz, Germany.


 Abstract
 In March 2020, the WHO declared a pandemic of coronavirus disease 2019 (COVID-19), due to severe acute respiratory
 syndrome coronavirus 2 (SARS-CoV-2). 1 With >8.8 million cases and >450,000 deaths reported globally, a vaccine is urgently
 needed. We report the available safety, tolerability, and immunogenicity data from an ongoing placebo-controlled, observer-
 blinded dose escalation study among healthy adults, 18-55 years of age, randomized to receive 2 doses, separated by 21 days, of 10
 µg, 30 µg, or 100 µg of BNT162b1, a lipid nanoparticle-formulated, nucleoside-modified, mRNA vaccine that encodes trimerized
 SARS-CoV-2 spike glycoprotein RBD. Local reactions and systemic events were dose-dependent, generally mild to moderate,
 and transient. RBD-binding IgG concentrations and SARS-CoV-2 neutralizing titers in sera increased with dose level and after a
 second dose. Geometric mean neutralizing titers reached 1.8- to 2.8-fold that of a panel of COVID-19 convalescent human sera.
 These results support further evaluation of this mRNA vaccine candidate.
 Main
 In December 2019, a pneumonia outbreak of unknown cause occurred in Wuhan, China. By January 2020, a novel coronavirus was
 identified as the etiologic agent. Within a month, the genetic sequence of the virus became available (MN908947.3). SARS-CoV-2
 infections and the resulting disease, COVID-19, has spread globally. On 11 March 2020, the World Health Organization (WHO)
 declared the COVID-19 outbreak a pandemic. To date, the United States has reported the most cases globally.2 No vaccines are
 available to prevent SARS-CoV-2 infection or COVID-19 disease.



Final – submission v2.0                                     Pa ge| 1




                                                     Exhibit 5 - Page 62
         Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.80 Page 63 of 109
 The RNA vaccine platform has enabled rapid vaccine development in response to this pandemic. RNA vaccines provide
 flexibility in the design and expression of vaccine antigens that can mimic antigen structure and expression during natural
 infection. RNA is required for protein synthesis, does not integrate into the genome, is transiently expressed, and is metabolized
 and eliminated by the body’s natural mechanisms and, therefore, is considered safe. 3,4,5,6 RNA-based prophylactic infectious
 disease vaccines and RNA therapeutics have been shown to be safe and well-tolerated in clinical trials. In general, vaccination
 with RNA elicits a robust innate immune response. RNA directs expression of the vaccine antigen in host cells and has intrinsic
 adjuvant effects.7 A strength of the RNA vaccine manufacturing platform, irrespective of the encoded pathogen antigen, is the
 ability to rapidly produce large quantities of vaccine doses against a new pathogen. 8,9

 Vaccine RNA can be modified by incorporating 1-methyl-pseudouridine which dampens innate immune sensing and increases
 mRNA translation in vivo.10, 10 The BNT162b1 vaccine candidate now being studied clinically incorporates such nucleoside
 modified RNA (modRNA) and encodes the receptor binding domain (RBD) of the SARS-CoV-2 spike protein, a key target of
 virus neutralizing antibodies. 11 The RBD antigen expressed by BNT162b1 is modified by the addition of a T4 fibritin-derived
 “foldon” trimerization domain to increase its immunogenicity 12 by multivalent display.13 The vaccine RNA is formulated in
 lipid nanoparticles (LNPs) for more efficient delivery into cells after intramuscular injection. 14 BNT162b1 is one of several
 RNA- based SARS-CoV-2 vaccine candidates being studied in parallel to select the candidate to advance to a safety and
 efficacy trial. Here, we present available data, through 14 days after a second dose in adults 18-55 years of age, from an
 ongoing Phase 1/2 vaccine study with BNT162b1, which is also being assessed in adults 65 to 85 years of age
 (ClinicalTrials.gov identifier: NCT04368728).
 Available Results
 Study Design and Demographics
 Between 04 May 2020 and 19 June 2020, 76 subjects were screened, and 45 participants were randomized and vaccinated.
 Twelve participants per dose level (10 μg and 30 μg), were vaccinated with BNT162b1 on Days 1 and 21 and 12 participants
 received a 100 μg dose on Day 1. Nine participants received placebo (Figure 1). The study population consisted of healthy
 male and nonpregnant female participants with a mean age of 35.4 years (range 19 to 54 years); 51.1% were male and 48.9%
 were female. Most participants were white (82.2%) and non-Hispanic/non-Latino (93.3%) (Extended Data Table 1).


 Safety and Tolerability
 In the 7 days following either Dose 1 or 2, pain at the injection site was the most frequent prompted local reaction, reported after
 Dose 1 by 58.3% (7/12) in the 10 µg, 100.0% (12/12 each) in the 30 μg and 100 µg BNT162b1 groups, and by 22.2% (2/9) of
 placebo recipients. After Dose 2, pain was reported by 83.3% and 100.0% of BNT162b1 recipients at the 10 μg and 30 μg dose
 levels, respectively, and by 16.7 % of placebo recipients. All local reactions



Final – submission v2.0                                       Pa ge| 2




                                                       Exhibit 5 - Page 63
         Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.81 Page 64 of 109
 were mild or moderate in severity except for one report of severe pain following Dose 1 of 100 µg BNT162b1 (Figure 2).

 The most common systemic events reported in the 7 days after each vaccination in both BNT162b1 and placebo recipients were
 mild to moderate fatigue and headache. Reports of fatigue and headache were more common in the BNT162b1 groups
 compared to placebo. Additionally, chills, muscle pain, and joint pain were reported among BNT162b1 recipients and not in
 placebo recipients. Systemic events increased with dose level and were reported in a greater number of subjects after the second
 dose (10 µg and 30 µg groups). Following Dose 1, fever (defined as ≥38.0 °C) was reported by 8.3% (1/12) of participants each
 in the 10 µg and 30 µg groups and in 50.0% (6/12) of BNT162b1 recipients in the 100 µg group. Based on the reactogenicity
 reported after the first dose of 100 µg, and the second dose of 30 µg, participants who received an initial 100 μg dose did not
 receive a second 100 μg dose. Following Dose 2, 8.3% (1/12) of participants in the 10 µg group and 75.0% (9/12) of
 participants in the 30 µg group reported fever ≥38.0 °C. Fevers generally resolved within 1 day of onset. No Grade 4 systemic
 events or fever were reported. (Figures 3a & 3b). Most local reactions and systemic events peaked by Day 2 after vaccination
 and resolved by Day 7.

 Adverse events (Extended Data Table 1) were reported by 50.0% (6/12) of participants who received either 10 µg or 30 µg of
 BNT162b1, by 58.3% (7/12) of those who received 100 µg of BNT162b1, and by 11.1% (1/9) of placebo recipients. Two
 participants reported a severe adverse event: Grade 3 pyrexia 2 days after vaccination in the 30 µg group, and sleep disturbance
 1 day after vaccination in the 100 µg group. Related AEs were reported by 25% (3/12 in the 10 µg groups) to 50% (6/12 each in
 30 µg and 100 µg groups) of BNT162b1 recipients and by 11.1% (1/9) of placebo recipients. No serious adverse events were
 reported.
 No Grade 1 or greater change in routine clinical laboratory values or laboratory abnormalities were observed for most subjects
 after either of the BNT162b1 vaccinations. Of those with laboratory changes, the most changes were decreases in lymphocyte
 count after Dose 1 in 8.3% (1/12), 45.5% (5/11), and 50.0% (6/12) of 10 µg, 30 µg, or 100 µg, recipients respectively, of
 BNT162b1. One participant each in the 10 µg group (8.3% [1/12]) and 30 µg group (9.1% [1/11]) dose levels and 4
 participants at the 100 µg group (33.3% [4/12]) had Grade 3 decreases in lymphocytes. These post Dose 1 decreases in
 lymphocyte count, were transient and returned to normal 6-8 days after vaccination (Extended Data Figure 1). In addition,
 Grade 2 neutropenia was noted 6-8 days after the second dose of 10 µg or 30 µg BNT162b1, in 1 participant each. These two
 subjects continue to be followed in the study and no adverse events or clinical manifestation of neutropenia have been reported
 to date. None of the postvaccination abnormalities observed were associated with clinical findings.
 Immunogenicity
 RBD-binding IgG concentrations and SARS-CoV-2 neutralizing titers were assessed at baseline and at 7 and 21 days after the
 first dose and 7 (Day 28) and 14 days (Day 35) after the second dose of BNT162b1 (Figure 4a). By 21 days after the first dose
 (for all three dose levels), geometric mean concentrations (GMCs) of RBD-binding IgG were 534-1,778 U/mL. In comparison,
 a panel of 38 SARS-CoV-2 infection/COVID-19 convalescent sera drawn at least 14 days after PCR-confirmed diagnosis from
 patients 18-83 years of age had an RBD-



Final – submission v2.0                                    Pa ge| 3




                                                    Exhibit 5 - Page 64
         Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.82 Page 65 of 109
 binding IgG GMC of 602 U/mL. By 7 days after the second dose (for the 10 µg and 30 µg dose levels) RBD-binding IgG
 GMCs had increased to 4,813-27,872 U/mL. RBD binding antibody concentrations among participants who received one dose
 of 100 µg BNT162b1 did not increase beyond 21 days after the first vaccination. In the participants who received the 10 µg
 and 30 µg doses of BNT162b1, highly elevated RBD-binding antibody concentrations persisted to the last time point evaluated
 (Day 35, 14 days after the second dose). These RBD-binding antibody concentrations were 5,880-16,166 U/mL compared to
 602 U/mL in the human convalescent serum panel.
 For all doses, modest increases in SARS-CoV-2 neutralizing geometric mean titers (GMTs) were observed 21 days after Dose 1
 (Figure 4b). Substantially greater serum neutralizing GMTs were achieved 7 days after the second 10 µg or 30 µg dose, reaching
 168-267, compared to 94 for the convalescent serum panel. The kinetics and durability of neutralizing titers are being monitored.


 Discussion
 The RNA-based SARS-CoV-2 vaccine candidate BNT162b1 administered at 10 µg, 30 µg, and 100 µg to healthy adults 18-55
 years of age exhibited a tolerability and safety profile consistent with those previously observed for mRNA-based vaccines. 5 A
 clear dose-level response was observed after Doses 1 and 2 in adults 18-55 years of age. Based on the tolerability profile of the
 first dose at the 100 µg dose level and the second dose of 30 µg, participants randomized to the 100 µg group did not receive a
 second vaccination. Reactogenicity was generally higher after the second dose in the other two dosing levels, however
 symptoms were transient and resolved within a few days. Transient decreases in lymphocytes (Grades 1-3) were observed
 within a few days after vaccination, with lymphocyte counts returning to baseline within 6-8 days in all participants. These
 laboratory abnormalities were not associated with clinical findings. RNA vaccines are known to induce type I interferon which
 has been associated with transient migration of lymphocytes into tissues.15, 16, 17,18
 Robust immunogenicity was observed after vaccination with BNT162b1. RBD-binding IgG concentrations were detected at
 21 days after the first dose and substantially increased 7 days after the second dose given at Day 21. After the first dose, the
 RBD-binding IgG GMCs (10 µg dose recipients) were similar to those observed in a panel of 38 convalescent, human
 serology samples obtained at least 14 days after PCR-confirmed following SARS-CoV-2 infection/COVID-19 asymptomatic
 donors. Post-dose 1 GMCs were similar to those of the 30 µg and 100 µg groups but substantially higher than those in the
 convalescent serum panel. After Dose 2 with 10 µg or 30 µg BNT162b1, the RBD-binding IgG GMCs were ~8.0-fold to ~50-
 fold that of the convalescent serum panel GMC.
 Neutralization titers were measurable after a single vaccination at Day 21 for all dose levels. At Day 28 (7 days after Dose 2),
 substantial SARS-CoV-2 neutralization titers were observed. The virus neutralizing GMTs after the 10 µg and 30 µg Dose 2
 were, respectively, 1.8-fold and 2.8- fold the GMT of the convalescent serum panel. Assuming that neutralization titers induced
 by natural infection provide protection from COVID-19 disease, comparing vaccine-induced SARS-CoV-2 neutralization titers
 to those from sera of convalescent humans quantifies the



Final – submission v2.0                                     Pa ge| 4




                                                     Exhibit 5 - Page 65
         Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.83 Page 66 of 109
 magnitude of the vaccine-elicited response and the vaccine’s potential to provide protection. Since the 100 µg dose level cohort
 was not boosted, no corresponding data for immunogenicity after a second vaccination are available however there were no
 substantial differences in immunogenicity between the 30 µg and 100 µg dose levels after Dose 1. This observation suggests
 that a well-tolerated and immunogenic dose level may be between 10 µg and 30 µg for this vaccine candidate.
 Our study had several limitations. While we used convalescent sera as a comparator, the kind of immunity (T cells versus B
 cells or both) and level of immunity needed to protect from COVID-19 are unknown. Further, this analysis of available data did
 not assess immune responses or safety beyond 2 weeks after the second dose of vaccine. Both are important to inform the
 public health use of this vaccine. Follow-up will continue for all participants and will include collection of serious adverse
 events for 6 months, and COVID-19 infection and multiple additional immunogenicity measurements through up to two years.
 While our population of healthy adults 55 years of age and younger is appropriate for a Phase 1/2 study, it does not accurately
 reflect the population at highest risk for COVID-19. Adults 65 years of age and over have already been enrolled in this study
 and results will be reported as they become available. Later phases of this study will prioritize enrollment of more diverse
 populations, including those with chronic underlying health conditions and from racial/ethnic groups adversely affected by
 COVID-19. 19
 These clinical findings for the BNT162b1 RNA-based vaccine candidate are encouraging and strongly support accelerated
 clinical development and at-risk manufacturing to maximize the opportunity for the rapid production of a SARS-CoV-2
 vaccine to prevent COVID-19 disease.
 Role of the funding source: BioNTech is the Sponsor of the study. Pfizer was responsible for the design, data collection,
 data analysis, data interpretation, and writing of the report. The corresponding authors had full access to all the data in the
 study and had final responsibility for the decision to submit the data for publication. All study data were available to all
 authors.
 Data Sharing Statement: Upon request, and subject to review, Pfizer will provide the data that support the findings of this
 study. Subject to certain criteria, conditions and exceptions, Pfizer may also provide access to the related individual
 anonymized participant data.
 See https://www.pfizer.com/science/clinical-trials/trial-data-and-results for more information.



Final – submission v2.0                                      Pa ge| 5




                                                      Exhibit 5 - Page 66
           Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.84 Page 67 of 109




 Figure 1 | Disposition of participants. Participants not assigned (n-20) = participants who were screened but not randomized because enrollment had closed.




Final – submission v2.0                                                     Pa ge| 6




                                                                   Exhibit 5 - Page 67
           Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.85 Page 68 of 109




 Figure 2 | Local reactions reported within 7 days of vaccination, all dose levels. Solicited injection-site (local) reactions were: pain at injection site (mild: does not
 interfere with activity; moderate: interferes with activity; severe: prevents daily activity; Grade 4: emergency room visit or hospitalization) and redness and swelling
 (mild: 2.0 to 5.0 cm in diameter; moderate: >5.0 to 10.0 cm in diameter; severe: >10.0 cm in diameter; Grade 4: necrosis or exfoliative dermatitis for redness, and necrosis
 for swelling). Data were collected with the use of electronic diaries for 7 days after each vaccination.




Final – submission v2.0                                                       Pa ge| 7




                                                                     Exhibit 5 - Page 68
           Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.86 Page 69 of 109
 a




 b




 Figure 3 | a. Systemic events and medication use reported within 7 days after vaccination 1, all dose levels and b. after vaccination 2, 10 µg and 30 µg
 dose levels. Solicited systemic events were: fatigue, headache, chills, new or worsened muscle pain, new or worsened joint pain (mild: does not interfere with activity;
 moderate: some interference with activity; severe: prevents daily activity), vomiting (mild: 1 to 2 times in 24 hours; moderate: >2 times in 24 hours; severe: requires
 intravenous hydration), diarrhea (mild: 2 to 3 loose stools in 24 hours; moderate: 4 to 5 loose stools in 24 hours; severe: 6 or more loose stools in 24 hours); Grade 4
 for all events: emergency room visit or hospitalization; and fever (mild: 38.0°C to 38.4°C; moderate: 38.5°C to 38.9°C; severe: 39.0°C to 40.0°C; Grade 4: >40.0°C).
 Medication: proportion of participants reporting use of antipyretic or pain medication. Data were collected with the use of electronic diaries for 7 days after each
 vaccination.




Final – submission v2.0                                                       Pa ge| 8




                                                                     Exhibit 5 - Page 69
        Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.87 Page 70 of 109
 a




 b




Final – submission v2.0                   Pa ge| 9




                                     Exhibit 5 - Page 70
           Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.88 Page 71 of 109
 Figure 4 | Immunogenicity of BNT162b1. Subjects in groups of 15 were immunized with the indicated dose levels of BNT162b1 (n=12) or with placebo (n=3) on days 1
 (all dose levels and placebo) and 21 (10 µg and 30 µg dose levels and placebo). Reponses in placebo recipients are combined. The 28 day bleed is 7 days after the second
 immunization. Sera were obtained before immunization (Day 1) and 7, 21, and 28 days after the first immunization. Human COVID-19 convalescent sera (HCS, n=38)
 were obtained at least 14 days after PCR-confirmed diagnosis and at a time when the donors were asymptomatic. a. GMCs of recombinant RBD-binding IgG. Lower limit
 of quantitation (LLOQ) 1.15. b. 50% SARS-CoV-2 neutralizing GMTs. Each data point represents a serum sample, and each vertical bar represents a geometric mean with
 95% confidence interval. The number above the bars are either the GMC or GMT for the group. Arrows indicate timing of vaccination (blood draws conducted prior to
 vaccination).




Final – submission v2.0                                                     P a g e | 10




                                                                    Exhibit 5 - Page 71
         Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.89 Page 72 of 109
 Methods
 Study design: This study was conducted in healthy men and nonpregnant women 18 to 55 years of age to assess the safety,
 tolerability, and immunogenicity of ascending dose levels of various BNT162 mRNA vaccine candidates. In the part of the
 study reported here, assessment of three dose levels (10 μg, 30 μg, or 100 μg) of the BNT162b1 candidate was conducted at
 two sites in the United States. This study utilized a sentinel cohort design with progression and dose escalation taking place
 after review of data from the sentinel cohort at each dose level.
 Eligibility: Key exclusion criteria included individuals with known infection with human immunodeficiency virus, hepatitis C
 virus, or hepatitis B virus; immunocompromised individuals and those with a history of autoimmune disease; those with
 increased risk for severe COVID-19; previous clinical or microbiological diagnosis of COVID-19; receipt of medications
 intended to prevent COVID-19; previous vaccination with any coronavirus vaccine; a positive serological test for SARS-CoV-2
 IgM and/or IgG at the screening visit; and a SARS-CoV-2 NAAT-positive nasal swab within 24 hours before study vaccination.
 The final protocol and informed consent document were approved by institutional review boards for each of the participating
 investigational centers This study was conducted in compliance with all International Council for Harmonisation (ICH) Good
 Clinical Practice (GCP) guidelines and the ethical principles of the Declaration of Helsinki. A signed and dated informed
 consent form was required before any study-specific activity was performed.
 Endpoints: In this report, results from the following study primary endpoints are presented: the proportion of participants
 reporting prompted local reactions, systemic events, and use of antipyretic and/or pain medication within 7 days after
 vaccination, AEs and serious adverse events (SAEs) (available through up to ~45 days after Dose 1), and the proportion of
 participants with clinical laboratory abnormalities 1 and 7 days after vaccination and grading shifts in laboratory assessments
 between baseline and 1 and 7 days after Dose 1 and between Dose 2 and 7 days after Dose 2. Secondary endpoints included:
 SARS-CoV-2 neutralizing geometric mean titers (GMTs); SARS-CoV-2 RBD-binding IgG geometric mean concentrations
 (GMCs) 7 and 21 days after Dose 1 and 7 and 14 days after Dose 2.
 Procedures: Study participants were randomly assigned to a vaccine group using an interactive web-based response
 technology system with each group comprising 15 participants (12 active vaccine recipients and 3 placebo recipients).
 Participants were to receive two 0.5-mL doses of either BNT162b1 or placebo, administered by intramuscular injection into
 the deltoid muscle.
 BNT162b1 incorporates a Good Manufacturing Practice (GMP)-grade mRNA drug substance that encodes the trimerized
 SARS-CoV-2 spike glycoprotein RBD antigen. The mRNA is formulated with lipids as the mRNA-LNP drug product. The
 vaccine was supplied as a buffered- liquid solution for IM injection and was stored at -80 °C. The placebo was a sterile saline
 solution for injection (0.9% sodium chloride injection, in a 0.5-mL dose).
 Safety assessments: Safety assessments included a 4-hour observation after vaccination (for the first 5 participants
 vaccinated in each group), or a 30-minute observation (for the remainder of participants) for immediate AEs. The safety
 assessments also included self-reporting of



Final – submission v2.0                                    P a g e | 11




                                                     Exhibit 5 - Page 72
         Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.90 Page 73 of 109
 prompted local reactions (redness, swelling, and pain at the injection site), systemic events (fever, fatigue, headache, chills,
 vomiting, diarrhea, muscle pain, and joint pain), and the use of antipyretic and/or pain medication in an electronic diary (e-
 diary) for 7 days after vaccination, and the reporting of unprompted AEs and SAEs after vaccination. Hematology and
 chemistry assessments were conducted at screening, 1 and 7 days after Dose 1, and 7 days after Dose 2.
 There were protocol-specified safety stopping rules for all sentinel-cohort participants. Both an internal review committee
 (IRC) and an external data monitoring committee (EDMC) reviewed all safety data. No stopping rules were met prior to the
 publication of this report.
 Human convalescent serum panel: The 38 human SARS-CoV-2 infection/COVID-19 convalescent sera were drawn from
 subjects aged 18-83 years of age, at least 14 days after PCR- confirmed diagnosis, and at a time when subjects were
 asymptomatic. The serum donors predominantly had symptomatic infections (35/38), and one had been hospitalized. The sera
 were obtained from Sanguine Biosciences (Sherman Oaks, CA), the MT Group (Van Nuys, CA), and Pfizer Occupational
 Health and Wellness (Pearl River, NY).
 Immunogenicity assessments: 50 mL of blood was collected for immunogenicity assessments before each study
 vaccination, at 7 and 21 days after Dose 1 and at 7 and 14 days after Dose 2. In the RBD-binding IgG assay, a recombinant
 SARS-CoV-2 RBD containing a C-terminal Avitag™ (Acro Biosystems) was bound to streptavidin-coated Luminex
 microspheres. Bound human anti-RBD antibodies were detected with a R-Phycoerythrin-conjugated goat anti-human
 polyclonal secondary antibody (Jackson Labs). Data were captured as median fluorescent intensities (MFIs) using a Luminex
 reader and converted to U/mL antibody concentrations using a reference standard curve with arbitrary assigned
 concentrations of 100 U/mL and accounting for the serum dilution factor. Assay results were reported in U/mL of IgG.
 The SARS-CoV-2 neutralization assay used a previously described strain of SARS-CoV-2 (USA_WA1/2020) that had been
 rescued by reverse genetics and engineered by the insertion of an mNeonGreen (mNG) gene into open reading frame 7 of the
 viral genome. 20 This reporter virus generates similar plaque morphologies and indistinguishable growth curves from wild-type
 virus. Viral master stocks used for the neutralization assay were grown in Vero E6 cells as previously described.20 Serial
 dilutions of heat inactivated sera were incubated with the reporter virus for 1 hour at 37⁰C before inoculating Vero CCL81 cell
 monolayers in 96 well plates to allow accurate quantification of infected cells. Total cell counts per well were enumerated by
 nuclear stain (Hoechst 33342) and fluorescent virally infected foci were detected 16-24 hours after inoculation with a Cytation
 7 Cell Imaging Multi-Mode Reader (Biotek) with Gen5 Image Prime version 3.09. Titers were calculated in GraphPad Prism
 version 8.4.2 by generating a 4-parameter (4PL) logistical fit of the percent neutralization at each serial serum dilution. The
 50% neutralization titer was reported as the interpolated reciprocal of the dilution yielding a 50% reduction in fluorescent viral
 foci.
 Statistical analysis: The sample size for the reported part of the study was not based on statistical hypothesis testing. The
 primary safety objective was evaluated by descriptive summary statistics for local reactions, systemic events, abnormal
 hematology and chemistry laboratory parameters, AEs, and SAEs after each vaccine dose for each vaccine group. The



Final – submission v2.0                                     P a g e | 12




                                                      Exhibit 5 - Page 73
         Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.91 Page 74 of 109
 secondary immunogenicity objectives were descriptively summarized at the various time points. All participants with data
 available were included in the safety and immunogenicity analyses.



Final – submission v2.0                                  P a g e | 13




                                                   Exhibit 5 - Page 74
            Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.92 Page 75 of 109
 References

 1World    Health Organization. WHO Director-General's opening remarks at the media briefing on
          COVID-19. Available from: https://www.who.int/dg/speeches/detail/who-director-general- s-opening-remarks-at-the-
          media-briefing-on-covid-19---11-march-2020. Published: 11 Mar 2020. Accessed: 01 Apr 2020
 2    World Health Organization. Coronavirus disease 2019 (COVID-19) situation report - 154.
         https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200622-covid-19-sitrep-154.pdf?
         sfvrsn=d0249d8d_2 (2020).

 3   Alberer, M. et al. Safety and immunogenicity of a mRNA rabies vaccine in healthy adults: an open-label, non-randomised,
         prospective, first-in-human phase 1 clinical trial. Lancet 390, 1511-1520 (2017).
 4   Feldman, R.A. et al. mRNA vaccines against H10N8 and H7N9 influenza viruses of pandemic potential are immunogenic
         and well tolerated in healthy adults in phase 1 randomized clinical trials. Vaccine 37, 3326-3334 (2019).
 5    Kranz, L.M. et al. Systemic RNA delivery to dendritic cells exploits antiviral defence for cancer immunotherapy.
         Nature 534, 396-401 (2016).
 6    Sahin, U. et al. Personalized RNA mutanome vaccines mobilize poly-specific therapeutic immunity against cancer.
          Nature 547, 222-226 (2017).

 7    Petsch, M. et al. Protective efficacy of in vitro synthesized, specific mRNA vaccines against influenza A virus infection.
          Nat. Biotechnol. 30, 1210-1216 (2012).

 8   Rauch, S., Jasny, E., Schmidt, K.E., & Petsch, B. New vaccine technologies to combat outbreak situations. Front. Immunol. 9,
        1963 (2018).

 9    Sahin, U., Karikó, K., & Türeci, Ö. mRNA-based therapeutics—developing a new class of drugs. Nat. Rev. Drug.
          Discov. 13, 759-780 (2014).
 10   Kariko, K. et al. Incorporation of pseudouridine into mRNA yields superior nonimmunogenic vector with increased
         translational capacity and biological stability. Mol. Ther. 16, 1833-1840 (2008).
 11   He, Y. et al. Receptor-binding domain of SARS-CoV spike protein induces highly potent neutralizing antibodies:
         implication for developing subunit vaccine. Biochem. Biophys. Res. Commun. 324, 773-781 (2004).

 12   Guthe, S. et al. Very fast folding and association of a trimerization domain from bacteriophage T4 fibritin. J. Mol. Biol. 337,
         905-915 (2004).



Final – submission v2.0                                       P a g e | 14




                                                        Exhibit 5 - Page 75
            Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.93 Page 76 of 109
 13   Bachmann, M.F. & Zinkernagel, R.M. Neutralizing antiviral B cell responses. Annu. Rev.
         Immunol. 15, 235-70 (1997).
  14   Pardi, N. et al. Expression kinetics of nucleoside-modified mRNA delivered in lipid nanoparticles to mice by
          various routes. J. Controlled Release 217, 345-351 (2015).

 15   Foster, G.R. et al. IFN-alpha subtypes differentially affect human T cell motility. J. Immunol.
          173, 1663-1670 (2004).

 16    Hopkins, R.J. et al. Randomized, double-blind, placebo-controlled, safety and immunogenicity study of 4 formulations of
         anthrax vaccine adsorbed plus CPG 7909 (AV7909) in healthy adult volunteers. Vaccine 31, 3051-3058 (2013).
 17   Regules, J.A. et al. A recombinant vesicular stomatitis virus ebola vaccine. N. Engl. J. Med.
         376, 330-334 (2017).
 18   Lai, L. et al. Emergency postexposure vaccination with vesicular stomatitis virus-vectored
          Ebola vaccine after needlestick. JAMA. 313, 1249-1255 (2015).
 19    Stokes, E.K. et al. Coronavirus disease 2019 case surveillance — United States, January 22– May 30, 2020. MMWR
          Morb. Mortal. Wkly. Rep. 69, 759-765 (2020).

 20    Xie X. et al. An infectious cDNA clone of SARS-CoV-2. Cell Host Microbe. 27, 841-848 (2020).



Final – submission v2.0                                      P a g e | 15




                                                       Exhibit 5 - Page 76
         Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.94 Page 77 of 109
 Acknowledgements:
 The authors would like to thank Carol Monahan and Deb Gantt (Pfizer, Inc.) for writing and editorial support and Hua Ma,
 James Trammel, and Kiran Challagali (Pfizer Inc.) for statistical analysis support in the generation of this manuscript.
 We would like to thank all the participants who volunteered for this study. We also acknowledge the following individuals for
 their contributions to this work:
 NYU Langone Vaccine Center: Angelica Kottkamp, MD, Ramin Herati, MD, Rebecca Pellet Madan, MD, Mary Olson, DNP,
 ANP-BC, Marie Samanovic-Golden, PhD, Elisabeth Cohen, MD, Amber Cornelius, MS, Laura Frye, MPH, Heekoung Youn,
 RN, CCRC, MA, Baby Jane Fran, RN, Kanika Ballani, PharmD, MBA, Natalie Veling, RN, Juanita Erb, RN, BSN, MPA,
 Mahnoor Ali, BA, Lisa Zhao, MS, Stephanie Rettig, MPH, Hibah Khan, MPA, Harry Lambert, BA, Kelly Hu, BA, Jonathan
 Hyde, BS.
 Center for Vaccine Development and Global Health, University of Maryland School of Medicine: Monica McArthur MD
 PhD, Justin Ortiz MD MS FACP FCCP, Rekha Rapaka MD, Linda Wadsworth RN, Ginny Cummings RN, Toni Robinson RN,
 Lisa Chrisley RN, Wanda Somrajit RN, Staci Eddington, Panagiota Komninou, Mardi Reymann, Kathy Strauss, Biraj
 Shrestha, Sudhaunshu Joshi, Robin Barnes RN, Roohali Sukhavasi, Alyson Kwon, Terry Sharp
 University of Rochester and Rochester General Hospital: Emily Pierce, RN and Mary Criddle, RN
 Cincinnati Children’s Hospital: Amy Cline RN, Susan Parker RN, Michelle Dickey APRN, Kristen Buschle APRN
 Pfizer, Inc: Andrea Cawein, John L. Perez MD, MSc, Harpreet Seehra, Dina Tresnan DVM,
 PhD, Robert Maroko MD, Helen Smith, Sarah Tweedy, Amy Jones, Greg Adams, Rabia Malick, Emily Worobetz, Erica Weaver
 Liping Zhang, Carmel Devlin, Donna Boyce, Elisa Harkins Tull, Mark Boaz, Michael Cruz. Pfizer’s Clinical Assay Team.
 BioNTech: Corinna Rosenbaum, Christian Miculka, Andreas Kuhn, Ferdia Bates, Paul Strecker, Alexandra Kemmer-Brück


 Author information:
 These authors contributed equally: Mark J. Mulligan 1 Kirsten Lyke2, and Nicholas Kitchin3 and provided significant comments
 and revisions to the first draft of the manuscript.
 Affiliations: 1New York University Langone Vaccine Center and New York University Grossman School of Medicine, New
 York, NY. 2University of Maryland School of Medicine, Center for Vaccine Development and Global Health, Baltimore,
 MD. 3Vaccine Research and Development, Pfizer, Hurley, UK



Final – submission v2.0                                   P a g e | 16




                                                    Exhibit 5 - Page 77
        Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.95 Page 78 of 109
 Contributions
 KUJ, PRD, WG, NK, SL, AG, RB, and US were involved in the design of the overall study and strategy. KN, MM, EW, RF,
 and AF provided feedback on the study design. WK, DC, KS, KT, CFG and PYS performed the immunological analyses.
 MJM, KN, EW, RF, AF, KL, and VR collected data as study investigators. PL and KK developed the statistical design and
 oversaw the data analysis. JA, KUJ, PRD, and WG drafted the initial version of the manuscript. All authors reviewed and
 edited the manuscript and approved the final version.

 Corresponding author
 Correspondence to Judith Absalon, MD, MPH, FIDSA judith.absalon@pfizer.com
 Ethics declarations

 Competing interests
 NK, JA, AG, SL, RB, KS, PL, KK, WK, DC, KT, PRD, WG, and KUJ are employees of Pfizer and may hold stock options.
 US and ӦT are stock owners, management board members, and employees at BioNTech SE (Mainz, Germany) and are
 inventors on patents and patent applications related to RNA technology. MJM, KL, KN, EW, AF, RF, and VR received
 compensation from Pfizer for their role as study investigators. CFG and PYS received compensation from Pfizer to perform
 the neutralization assay.
 Disclosures: These data are interim data from an ongoing study, database not locked. Data have not yet been source verified or
 subjected to standard quality check procedures that would occur at the time of database lock and may therefore be subject to
 change.




Final – submission v2.0                                   P a g e | 17




                                                    Exhibit 5 - Page 78
            Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.96 Page 79 of 109




Extended Data Figure 1 | Post Vaccination Changes in Lymphocyte Count Over Time. Figure represents box-and-whisker plots for observed values at the following
timepoints: Dose 1/Day 1-3: ~1 day after Dose 1; Dose 2/Day 6-8: ~7 days after Dose 1; Pre-Dose 2: before Dose 2; Dose 2/Day 6-8: ~ 7 days after Dose 2. Symbols
denote group means – O: placebo; +: 10 µg; X: 30 µg; Δ: 100 µg. Center line of box denotes median; lower and upper edges denote first and third quartiles; lower and upper
whiskers denote minimum and maximum.




                                                                     Exhibit 5 - Page 79
            Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.97 Page 80 of 109


                                                                   10 μg                  30 μg                100 μg                Placebo
                                                                  (N=12)                 (N=12)                (N=12)                 (N=9)                Total
                                                                   n (%)                  n (%)                 n (%)                                   (N=45) n (%)
                                                                                                                                      n (%)

Sex
 Male                                                             7 (58.3)               6 (50.0)              5 (41.7)              5 (55.6)              23 (51.1)
 Female                                                           5 (41.7)               6 (50.0)              7 (58.3)              4 (44.4)              22 (48.9)

Race
 White                                                            8 (66.7)              10 (83.3)             11 (91.7)              8 (88.9)              37 (82.2)
 Black or African American                                         1 (8.3)                  0                     0                     0                    1 (2.2)
 Asian                                                            3 (25.0)               2 (16.7)              1 (8.3)               1 (11.1)               7 (15.6)

Ethnicity
 Hispanic/Latino                                                  1 (8.3)                1 (8.3)                 0                      0                   2 (4.4)
 Non-Hispanic/non-Latino                                         11 (91.7)              10 (83.3)            12 (100.0)             9 (100.0)              42 (93.3)
 Not reported                                                        0                   1 (8.3)                 0                      0                   1 (2.2)

Age at vaccination (years)
 Mean (SD)                                                      29.4 (6.39)            35.8 (9.96)           38.3 (9.34)           39.0 (11.16)           35.4 (9.71)
 Median                                                            26.5                   33.5                  38.0                   41.0                  33.0
 Min, max                                                        (24, 42)               (23, 52)              (25, 53)               (19, 54)              (19, 54)

Extended Data Table 1 | Demographic Characteristics. N = number of subjects in the specified group, or the total sample. This value is the denominator for the
percentage calculations. n = Number of subjects with the specified characteristic.




                                                                    Exhibit 5 - Page 80
            Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.98 Page 81 of 109

                                                                                      10 μg                     30 μg                 100 μg                 Placebo
                                                                                     (N=12)                    (N=12)                 (N=12)                  (N=9)
Adverse Event                                                                         n (%)                     n (%)                  n (%)                 n (%)

Any event                                                                            6 (50.0)                  6 (50.0)               7 (58.3)               1 (11.1)
 Related                                                                             3 (25.0)                  6 (50.0)               6 (50.0)               1 (11.1)
 Severe                                                                                 0                       1 (8.3)                1 (8.3)                   0
 Life-threatening                                                                       0                          0                      0                      0
Any serious adverse event                                                               0                          0                      0                      0
 Related                                                                                0                          0                      0                      0
 Severe                                                                                 0                          0                      0                      0
 Life-threatening                                                                       0                          0                      0                      0
Any adverse event leading to withdrawal                                                 0                          0                      0                      0
 Related                                                                                0                          0                      0                      0
 Severe                                                                                 0                          0                      0                      0
 Life-threatening                                                                       0                          0                      0                      0
Death                                                                                   0                          0                      0                      0

Extended Data Table 2 | Adverse Events. N: number of subjects in the specified group or the total sample. This value is the denominator for the percentage calculations.
n: number of subjects reporting at least 1 occurrence of the specified adverse event category. For "any event", n: the number of subjects reporting at least 1
occurrence of any adverse event; Related: Assessed by the investigator as related to investigational product.




                                                                    Exhibit 5 - Page 81
       Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.99 Page 82 of 109
8/12/2020                                    Pﬁzer, BioNTech Publish "Encouraging" Interim Phase I/II Data for COVID-19 Vaccine Construct




               P zer, BioNTech Publish “Encouraging” Interim Phase I/II Data for COVID-19
               Vaccine Construct
                July 1, 2020
             (https://www.genengnews.com/wp-content/uploads/2020/07/BioNTech_2414_21926_DF_retouched-scaled.jpg)
                Pﬁzer and BioNTech said the most advanced of four constructs of their messenger RNA (mRNA) vaccine candidate for COVID-19 showed encouragin
                immunogenicity and a favorable safety proﬁle in preliminary Phase I/II data published in a preprint study. [BioNTech]




                   Pﬁzer and BioNTech said today the most advanced of four constructs of their messenger RNA
                   (mRNA) vaccine candidate for COVID-19 showed encouraging immunogenicity and a favorable
                   safety proﬁle in preliminary Phase I/II data published in a preprint study.

                   The companies said the preliminary data, plus additional preclinical and clinical data now being
                   generated, will help them determine a dose level and select among multiple vaccine candidates for a
                   global Phase IIb/III safety and efﬁcacy trial in, potentially, up to 30,000 healthy participants—a study
                   set to start later this month.

                   Also expected later this month are preliminary Phase I/II results from a German trial for BNT162b1
                   (EU Clinical Trials Registry EudraCT number 2020-001038-36
                   (https://www.clinicaltrialsregister.eu/ctr-search/trial/2020-001038-36/DE)).

                   BioNTech and Pﬁzer are evaluating four vaccine constructs of BNT162 in an mRNA-based clinical
                   program the companies have dubbed “Project Lightspeed.”

                   BNT162b1 is the most advanced of the four vaccine constructs of BNT162
                   (https://www.genengnews.com/covid-19-candidates/biontech-pﬁzer-and-fosun-pharma-bnt162/),
                   one of 19 “Front Runner (https://www.genengnews.com/category/covid-19-candidates/covid-19-



https://www.genengnews.com/news/pﬁzer-biontech-publish-encouraging-interim-phase-i-ii-data-for-covid-19-vaccine-construct/                                    1/3

                                                                  Exhibit 6 - Page 82
      Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.100 Page 83 of 109
8/12/2020                                    Pﬁzer, BioNTech Publish "Encouraging" Interim Phase I/II Data for COVID-19 Vaccine Construct




                                                                  ×
                   front-runner/)” programs among more than 250 COVID-19 therapeutics included in GEN’s updated
                   “COVID-19 DRUG & VACCINE CANDIDATE TRACKER (https://www.genengnews.com/covid-
                   19-candidates/covid-19-drug-and-vaccine-tracker/).”

                   BNT162b1 is a lipid nanoparticle-formulated, nucleoside-modiﬁed mRNA (modRNA) vaccine
                   candidate that encodes trimerized SARS-CoV-2 spike glycoprotein receptor binding domain (RBD)
                   antigen.

                   “These clinical ﬁndings for the BNT162b1 RNA-based vaccine candidate are encouraging and
                   strongly support accelerated clinical development and at-risk manufacturing to maximize the
                   opportunity for the rapid production of a SARS-CoV-2 vaccine to prevent COVID-19 disease,”
                   researchers concluded in “Phase 1/2 Study to Describe the Safety and Immunogenicity of a COVID-
                   19 RNA Vaccine Candidate (BNT162b1) in Adults 18 to 55 Years of Age: Interim Report
                   (https://www.medrxiv.org/content/10.1101/2020.06.30.20142570v1),” published today by medRxiv.

                   Data in the preprint came from the ongoing U.S. Phase I/II trial (NCT04368728
                   (https://clinicaltrials.gov/ct2/show/NCT04368728)), a randomized, placebo-controlled, observer-
                   blinded study designed to assess the safety, tolerability, and immunogenicity of escalating dose
                   levels of BNT162b1.

                   45 healthy adults studied

                   The initial part of the trial studied 45 healthy adults ages 18–55. Preliminary data for BNT162b1 was
                   evaluated for 24 participants who received two injections, 21 days apart, of 10 µg or 30 µg; 12
                   participants who received a single injection of 100 µg on day 1; and nine participants who received
                   two placebo control doses.

                   Participants in the 100 µg group were not given a second dose since higher numbers of subjects
                   experienced local reactions and systemic events after the single 100 µg dose, with no signiﬁcant
                   increases in immunogenicity compared to the 30 µg dose level, BioNTech and Pﬁzer said.

                   Because of a strong vaccine booster effect, the highest neutralizing titers were seen seven days after
                   the second dose of 10 µg or 30 µg on day 28 after vaccination, the companies added. Neutralizing
                   geometric mean titers (GMTs) of 168 and 267 were reported for the 10 µg and 30 µg dose levels,
                   respectively, corresponding to 1.8- and 2.8-times the neutralizing GMT of 94 observed in a panel of
                   38 sera from subjects who had contracted SARS-CoV-2.

                   In all 24 subjects who received two vaccinations at 10 µg and 30 µg dose levels, researchers saw
                   elevation of RBD-binding IgG concentrations after the second injection with respective geometric
                   mean concentrations (GMCs) of 4,813 and 27,872 units/ml at day 28, seven days after immunization.
                   These concentrations are 8- and 46.3-times the GMC of 602 units/ml in a panel of 38 sera from
                   subjects who had contracted SARS-CoV-2, BioNTech and Pﬁzer said.

                   At day 21 after a single injection, the 12 subjects who received 100 µg of BNT162b1 had an RBD-
                   binding IgG GMC of 1,778 units/ml and a SARS-CoV neutralizing GMT of 33, which are 3-times and
                   0.35-times, respectively, the GMC and GMT of the convalescent serum panel.

                   “An initial signal”




https://www.genengnews.com/news/pﬁzer-biontech-publish-encouraging-interim-phase-i-ii-data-for-covid-19-vaccine-construct/                  2/3

                                                                 Exhibit 6 - Page 83
      Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.101 Page 84 of 109
8/12/2020                                    Pﬁzer, BioNTech Publish "Encouraging" Interim Phase I/II Data for COVID-19 Vaccine Construct




                                                                    × provide an initial signal that BNT162b1
                   “These preliminary data are encouraging in that they
                   targeting the RBD SARS-CoV-2 is able to produce neutralizing antibody responses in humans at or
                   above the levels observed in convalescent sera—and that it does so at relatively low dose levels,”
                   Ugur Sahin, MD, CEO and co-founder of BioNTech, said in a statement.

                   On June 3, The New York Times reported
                   (https://www.nytimes.com/2020/06/03/us/politics/coronavirus-vaccine-trump-
                   moderna.html) that Pﬁzer was among developers of ﬁve COVID-19 vaccines identiﬁed by President
                   Donald Trump’s administration as most likely to produce a vaccine for the virus, citing unnamed
                   “government ofﬁcials.” According to the report, the ﬁve will receive additional government funding,
                   assistance with clinical trials, and ﬁnancial and logistical support for manufacturing.

                   However, Pﬁzer and BioNTech have declined to tap into U.S. government funding: “We believe we
                   can move faster if we don’t have to involve a third party,” Pﬁzer CEO Albert Bourla said May 28 at
                   during a virtual brieﬁng (https://www.ifpma.org/resource-centre/global-biopharma-ceo-top-
                   executives-covid-19-media-brieﬁng-28-may-2020/) organized by International Federation of
                   Pharmaceutical Manufacturers and Associations (IFPMA).

                   Bourla also said: “If things go well, and the stars are aligned, we will have enough evidence of safety
                   and efﬁcacy so that we can… have a vaccine around the end of October.”

                   Should BNT162b1 or another BNT162 construct receive regulatory approval, the companies said,
                   they expect to manufacture up to 100 million doses by the end of 2020 and potentially more than 1.2
                   billion doses by the end of 2021.

                   BioNTech and Pﬁzer said they have committed to working jointly to distribute the potential COVID-
                   19 vaccine worldwide except China, where BioNTech has a collaboration with Fosun Pharma for
                   BNT162 for both clinical development and commercialization.

                   Development of the vaccine is also supported by partners that include Acuitas Therapeutics, which
                   provides the lipid nanoparticles used in the formulation of the BNT162 constructs and various other
                   mRNA vaccines.




                We use cookies to give you a better experience on genengnews.com. By continuing to use our site, you
                                                                                                                                            Got it!
                are agreeing to the use of cookies as set in our privacy policy. (https://privacy.liebertpub.com)




https://www.genengnews.com/news/pﬁzer-biontech-publish-encouraging-interim-phase-i-ii-data-for-covid-19-vaccine-construct/                            3/3

                                                                 Exhibit 6 - Page 84
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.102 Page 85 of 109




    Pfizer and BioNTech Granted FDA Fast Track Designation for Two
  Investigational mRNA-based Vaccine Candidates Against SARS-CoV-
                                  2

  Anticipated large, global Phase 2b/3 safety and eﬃcacy study may begin as early as
                                      July 2020




                                                                                       /

                                 Exhibit 7 - Page 85
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.103 Page 86 of 109




  July 13, 2020 06:45 AM Eastern Daylight Time

  NEW YORK & MAINZ, Germany--(BUSINESS WIRE)--Pﬁzer Inc. (NYSE: PFE) and BioNTech SE (Nasdaq: BNTX, “BioNTech”) today
  announced that two of the companies’ four investigational vaccine candidates from their BNT162 mRNA-based vaccine program
  (BNT162b1 and BNT162b2) being developed to help protect against SARS-CoV-2 (the virus that causes COVID-19), received
  Fast Track designation from the U.S. Food and Drug Administration (FDA). BNT162b1 and BNT162b2 are the two most advanced
  vaccine candidates in the BNT162 program currently being evaluated in ongoing Phase 1/2 clinical studies in the United States
  and Germany.


  Fast Track is a process designed to facilitate the development, and expedite the review, of new drugs and vaccines that are
  intended to treat or prevent serious conditions that have the potential to address an unmet medical need.i This designation was
  granted based on preliminary data from Phase 1/2 studies that are currently ongoing in the United States and Germany as well as
  animal immunogenicity studies. The companies released early data from the ongoing U.S. Phase 1/2 study for the product
  candidate BNT162b1 on July 1, 2020. The manuscript is available on the online preprint server medRxiv and is concurrently
  undergoing scientiﬁc peer-review for potential publication. Early data from the German trial of BNT162b1 are expected to be
  released in July.


  The BNT162 program is evaluating at least four experimental vaccines, each of which represent a unique combination of
  messenger RNA (mRNA) format and target antigen. BNT162b1 and BNT162b2 are both nucleoside modiﬁed RNAs, formulated in
  lipid nanoparticles. BNT162b1 encodes an optimized SARS-CoV-2 receptor-binding domain (RBD) antigen, while BNT162b2
  encodes an optimized SARS-CoV-2 full-length spike protein antigen.


  “The FDA’s decision to grant these two COVID-19 vaccine candidates Fast Track designation signiﬁes an important milestone in the
  eﬀorts to develop a safe and eﬀective vaccine against SARS-CoV-2,” said Peter Honig, Senior Vice President, Global
  Regulatory Aﬀairs, Pﬁzer. “We look forward to continue working closely with the FDA throughout the clinical development of this
                                                                                                                                     /

                                                    Exhibit 7 - Page 86
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.104 Page 87 of 109
  program, Project Lightspeed, to evaluate the safety and eﬃcacy of these vaccine candidates.”


  “We are pleased to have received Fast Track designation from the FDA for two of our vaccine candidates and look forward to
  working closely with the FDA, along with our partner Pﬁzer, to expedite the clinical development path forward,” said Özlem Türeci,
  Chief Medical Oﬃcer at BioNTech.


  The Project Lightspeed vaccine development program is based on BioNTech’s proprietary mRNA-based technology platforms and
  supported by Pﬁzer’s global vaccine development capabilities. The BNT162 vaccine candidates are undergoing clinical studies and
  are not currently approved for distribution anywhere in the world. Pﬁzer and BioNTech are committed to developing these novel
  vaccines with pre-clinical and clinical data at the forefront of all decision-making of both companies. Subject to regulatory approval,
  the companies are expecting to start a Phase 2b/3 trial as soon as later this month and are anticipating enrolling up to 30,000
  subjects. If the ongoing studies are successful, and the vaccine candidate receives regulatory approval, the companies currently
  expect to manufacture up to 100 million doses by the end of 2020 and potentially more than 1.2 billion doses by the end of 2021.


  About Pﬁzer: Breakthroughs That Change Patients’ Lives


  At Pﬁzer, we apply science and our global resources to bring therapies to people that extend and signiﬁcantly improve their lives.
  We strive to set the standard for quality, safety and value in the discovery, development and manufacture of health care products,
  including innovative medicines and vaccines. Every day, Pﬁzer colleagues work across developed and emerging markets to
  advance wellness, prevention, treatments and cures that challenge the most feared diseases of our time. Consistent with our
  responsibility as one of the world's premier innovative biopharmaceutical companies, we collaborate with health care providers,
  governments and local communities to support and expand access to reliable, aﬀordable health care around the world. For more
  than 150 years, we have worked to make a diﬀerence for all who rely on us. We routinely post information that may be important to
  investors on our website at www.pﬁzer.com. In addition, to learn more, please visit us on www.pﬁzer.com and follow us on Twitter
  at @Pﬁzer and @Pﬁzer_News, LinkedIn, YouTube, and like us on Facebook at Facebook.com/Pﬁzer.


  Pﬁzer Disclosure Notice


  The information contained in this release is as of July 13, 2020. Pﬁzer assumes no obligation to update forward-looking statements
  contained in this release as the result of new information or future events or developments.


  This release contains forward-looking information about Pﬁzer’s eﬀorts to combat COVID-19, the BNT162 mRNA vaccine program,
  and a collaboration between BioNTech and Pﬁzer to develop a potential COVID-19 vaccine, including their potential beneﬁts, and
  anticipated publication of data, manufacturing and distribution and the expected timing of clinical trials, that involves substantial
  risks and uncertainties that could cause actual results to diﬀer materially from those expressed or implied by such statements.
  Risks and uncertainties include, among other things, the uncertainties inherent in research and development, including the ability to
  meet anticipated clinical endpoints, commencement and/or completion dates for clinical trials, regulatory submission dates,
  regulatory approval dates and/or launch dates, as well as the possibility of unfavorable new preclinical or clinical trial data and
  further analyses of existing preclinical or clinical trial data; risks associated with preliminary data; the risk that clinical trial data are
  subject to diﬀering interpretations and assessments, including during the peer review/publication process, in the scientiﬁc
  community generally, and by regulatory authorities; whether the scientiﬁc journal publications referenced above will occur and, if so,
  when and with what modiﬁcations; whether regulatory authorities will be satisﬁed with the design of and results from these and
  future preclinical and clinical studies; whether and when any biologics license applications may be ﬁled in any jurisdictions for any
  potential vaccine candidates under the collaboration; whether and when any such applications may be approved by regulatory
  authorities, which will depend on myriad factors, including making a determination as to whether the product’s beneﬁts outweigh its
  known risks and determination of the product’s eﬃcacy and, if approved, whether any such vaccine candidates will be
  commercially successful; decisions by regulatory authorities impacting labeling, manufacturing processes, safety and/or other
  matters that could aﬀect the availability or commercial potential of any such vaccine candidates, including development of products
  or therapies by other companies; manufacturing capabilities or capacity, including whether the estimated numbers of doses can be
  manufactured within the projected time periods indicated; uncertainties regarding the ability to obtain recommendations from
  vaccine technical committees and other public health authorities regarding any such vaccine candidates and uncertainties
  regarding the commercial impact of any such recommendations; and competitive developments.


  A further description of risks and uncertainties can be found in Pﬁzer’s Annual Report on Form 10-K for the ﬁscal year ended
  December 31, 2019 and in its subsequent reports on Form 10-Q, including in the sections thereof captioned “Risk Factors” and
  “Forward-Looking Information and Factors That May Aﬀect Future Results”, as well as in its subsequent reports on Form 8-K, all of
                                                                                                                                                   /

                                                          Exhibit 7 - Page 87
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.105 Page 88 of 109
  which are ﬁled with the U.S. Securities and Exchange Commission and available at www.sec.gov and www.pﬁzer.com.


  About BioNTech


  Biopharmaceutical New Technologies is a next generation immunotherapy company pioneering novel therapies for cancer and
  other serious diseases. The Company exploits a wide array of computational discovery and therapeutic drug platforms for the rapid
  development of novel biopharmaceuticals. Its broad portfolio of oncology product candidates includes individualized and oﬀ-the-
  shelf mRNA-based therapies, innovative chimeric antigen receptor T cells, bi-speciﬁc checkpoint immuno-modulators, targeted
  cancer antibodies and small molecules. Based on its deep expertise in mRNA vaccine development and in-house manufacturing
  capabilities, BioNTech and its collaborators are developing multiple mRNA vaccine candidates for a range of infectious diseases
  alongside its diverse oncology pipeline. BioNTech has established a broad set of relationships with multiple global pharmaceutical
  collaborators, including Genmab, Sanoﬁ, Bayer Animal Health, Genentech, a member of the Roche Group, Genevant, Fosun
  Pharma, and Pﬁzer.


  For more information, please visit www.BioNTech.de.


  BioNTech Forward-looking Statements


  This press release contains “forward-looking statements” of BioNTech within the meaning of the Private Securities Litigation Reform
  Act of 1995. These forward-looking statements may include, but may not be limited to, statements concerning: BioNTech’s eﬀorts
  to combat COVID-19; the timing to initiate clinical trials of BNT162 and any expedited review resulting from Fast Track designation;
  collaborations between BioNTech and Pﬁzer, and BioNTech and Fosun Pharma, to develop a potential COVID-19 vaccine; and the
  ability of BioNTech to supply the quantities of BNT162 to support clinical development and, if approved, market demand. Any
  forward-looking statements in this press release are based on BioNTech current expectations and beliefs of future events, and are
  subject to a number of risks and uncertainties that could cause actual results to diﬀer materially and adversely from those set forth
  in or implied by such forward-looking statements. These risks and uncertainties include, but are not limited to: competition to create
  a vaccine for COVID-19 and potential diﬃculties. For a discussion of these and other risks and uncertainties, see BioNTech’s
  Annual Report on Form 20-F ﬁled with the SEC on March 31, 2020, which has been ﬁled with the SEC and is available on the
  SEC’s website at www.sec.gov. All information in this press release is as of the date of the release, and BioNTech undertakes no
  duty to update this information unless required by law.

  i   U.S. Food and Drug Administration Fast Track https://www.fda.gov/ForPatients/Approvals/Fast/ucm405399.htm




  Contacts
  Pﬁzer Media Relations
  Amy Rose
  +1 (212) 733-7410
  Amy.Rose@pﬁzer.com


  Pﬁzer Investor Relations
  Chuck Triano
  +1 (212) 733-3901
  Charles.E.Triano@pﬁzer.com


  BioNTech Media Relations
  Jasmina Alatovic
  +49 (0)6131 9084 1513 or +49 (0)151 1978 1385
  Media@biontech.de
                                                                                                                                           /

                                                     Exhibit 7 - Page 88
Case 3:20-cv-01958-H-AHG Document 1-2 Filed 10/05/20 PageID.106 Page 89 of 109

  BioNTech Investor Relations
  Sylke Maas, Ph.D.
  +49 (0)6131 9084 1074
  Investors@biontech.de




                                                                                 /

                                Exhibit 7 - Page 89
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case    3:20-cv-01958-H-AHG                      Document
                                           All rights reserved. No1-2
                                                                   reuse Filed
                                                                         allowed 10/05/20        PageID.107 Page 90 of 109
                                                                                 without permission.




    RNA-Based COVID-19 Vaccine BNT162b2 Selected for a Pivotal Efficacy Study
    Edward E. Walsh, MD1*, Robert Frenck, MD2*, Ann R. Falsey, MD1, Nicholas Kitchin, MD3a,
    Judith Absalon, MD3b, Alejandra Gurtman, MD3b, Stephen Lockhart, DM3a, Kathleen Neuzil,
    MD4, Mark J. Mulligan, MD5, Ruth Bailey, BSc3a, Kena A. Swanson, PhD3b, Ping Li, PhD3c,
    Kenneth Koury, PhD3b,Warren Kalina, PhD3b, David Cooper, PhD3b, Camila Fontes-Garfias,
    BSc6, Pei-Yong Shi, PhD6, zlem Türeci, MD7, Kristin R. Tompkins, BSc3b, Kirsten E. Lyke,
    MD4, Vanessa Raabe, MD5, Philip R. Dormitzer, MD3b, Kathrin U. Jansen, PhD3b, Uğur Şahin,
    MD7 and William C. Gruber, MD3b
    *
     Drs. Walsh and Frenck contributed equally to this article.
    1
     University of Rochester and Rochester General Hospital, Rochester, NY; 2Cincinnati Children’s
    Hospital, Cincinnati, OH; 3Vaccine Research and Development, Pfizer Inc, aHurley, UK, bPearl
    River, NY, cCollegeville, PA; 4University of Maryland School of Medicine, Center for Vaccine
    Development and Global Health, Baltimore, MD; 5New York University Langone Vaccine
    Center and New York University Grossman School of Medicine, New York, NY; 6University of
    Texas Medical Branch, Galveston, TX; 7BioNTech, Mainz, Germany.

    Corresponding Author:
    Judith Absalon, MD, MPH, FIDSA
    Pfizer Inc
    1401 North Middletown Road
    Pearl River, NY 10965
    Judith.absalon@pfizer.com




                                                                                                                                       1


                                                       Exhibit 8 - Page 90
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case    3:20-cv-01958-H-AHG                      Document
                                           All rights reserved. No1-2
                                                                   reuse Filed
                                                                         allowed 10/05/20        PageID.108 Page 91 of 109
                                                                                 without permission.




    ABSTRACT
    Background: Severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) infections and
    the resulting disease, coronavirus disease 2019 (COVID-19), have spread to millions of people
    globally. Multiple vaccine candidates are under development, but no vaccine is currently
    available.
    Methods: Healthy adults 18–55 and 65–85 years of age were randomized in an ongoing,
    placebo-controlled, observer-blinded dose-escalation study to receive 2 doses at 21-day intervals
    of placebo or either of 2 lipid nanoparticle–formulated, nucleoside-modified RNA vaccine
    candidates: BNT162b1, which encodes a secreted trimerized SARS-CoV-2 receptor-binding
    domain, or BNT162b2, which encodes a prefusion stabilized membrane-anchored SARS-CoV-2
    full-length spike. In each of 13 groups of 15 participants, 12 received vaccine and 3 received
    placebo. Groups were distinguished by vaccine candidate, age of participant, and vaccine dose
    level. Interim safety and immunogenicity data of BNT162b1 in younger adults have been
    reported previously from US and German trials. We now present additional safety and
    immunogenicity data from the US Phase 1 trial that supported selection of the vaccine candidate
    advanced to a pivotal Phase 2/3 safety and efficacy evaluation.
    Results: In both younger and older adults, the 2 vaccine candidates elicited similar dose-
    dependent SARS-CoV-2–neutralizing geometric mean titers (GMTs), comparable to or higher
    than the GMT of a panel of SARS-CoV-2 convalescent sera. BNT162b2 was associated with less
    systemic reactogenicity, particularly in older adults.
    Conclusion: These results support selection of the BNT162b2 vaccine candidate for Phase 2/3
    large-scale safety and efficacy evaluation, currently underway.


    Key words: COVID-19, SARS-CoV-2, vaccine, mRNA, adults




                                                                                                                                       2


                                                       Exhibit 8 - Page 91
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case    3:20-cv-01958-H-AHG                      Document
                                           All rights reserved. No1-2
                                                                   reuse Filed
                                                                         allowed 10/05/20        PageID.109 Page 92 of 109
                                                                                 without permission.




    INTRODUCTION
    Since the first coronavirus disease 2019 (COVID-19) cases in Wuhan, China, in December 2019,
    pandemic illness has spread to millions of people globally. No COVID-19 vaccines are currently
    available, and they are urgently needed to combat escalating cases and deaths worldwide.1
    In response, BioNTech and Pfizer launched an unprecedented and coordinated program to
    compare 4 RNA-based COVID-19 pandemic vaccine candidates in umbrella-type clinical studies
    conducted in Germany (BNT162-01) and the US (C4591001). The program was designed to
    support the selection of a single vaccine candidate and dose level for a pivotal global safety and
    efficacy trial. Based on initial clinical trial results in Germany,2 2 lipid nanoparticle–formulated,3
    nucleoside-modified RNA (modRNA)4 vaccine candidates were evaluated in the US Phase 1
    portion of the trial.5 One of these, BNT162b1, encodes the SARS-CoV-2 receptor-binding
    domain (RBD), trimerized by the addition of a T4 fibritin foldon domain to increase its
    immunogenicity through multivalent display.6,7,8 The other, BNT162b2, encodes the SARS-
    CoV-2 full-length spike, modified by 2 proline mutations (P2 S) to lock it in the prefusion
    conformation9 to increase its potential to elicit virus-neutralizing antibodies.10
    Previous publications have described assessment of BNT162b1 in 18–55 year old healthy adults
    at multiple dose levels.2,5 Those studies indicated that well-tolerated dose levels of BNT162b1
    efficiently elicited high titer, broad serum neutralizing responses, TH1 phenotype CD4+ T helper
    cell responses, and strong interferon γ (IFN-γ) and interleukin-2 (IL-2) producing CD8+
    cytotoxic T-cell responses. This ability to elicit both humoral and cell-mediated antiviral
    mechanisms makes BNT162b1 a promising vaccine candidate.
    Here we report the full set of safety and immunogenicity data from the Phase 1 portion of an
    ongoing randomized, placebo-controlled, observer-blinded dose-escalation US trial that was used
    to select the final vaccine candidate, BNT162b2, as well as comparison of the safety and
    immunogenicity of both vaccine candidates (ClinicalTrials.gov identifier: NCT04368728). These
    data include evaluation of 10-µg, 20-µg, and 30-µg dose levels of BNT162b1 in 65–85 year old
    adults and of an additional 20-µg dose level in 18–55 year old adults. In addition, the safety,
    tolerability, and immunogenicity of BNT162b2 in both younger and older adults are compared to
    those of BNT162b1 at 10-µg, 20-µg, and 30-µg dose levels.



    METHODS
    Trial Objectives: Safety and immunogenicity of varying dose levels of BNT162b1 and
    BNT162b2.
    Trial Participants: Healthy adults 18–55 or 65–85 years of age were eligible for inclusion. Key
    exclusion criteria included: known infection with HIV, HCV, or HBV; immunocompromised;
    history of autoimmune disease; previous clinical or microbiological diagnosis of COVID-19;
    receipt of medications intended to prevent COVID-19; prior coronavirus vaccination; a positive
    test for SARS-CoV-2 IgM and/or IgG at the screening visit; and a SARS-CoV-2 nucleic acid
    amplification test (NAAT)-positive nasal swab within 24 hours before study vaccination.



                                                                                                                                       3


                                                       Exhibit 8 - Page 92
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case    3:20-cv-01958-H-AHG                      Document
                                           All rights reserved. No1-2
                                                                   reuse Filed
                                                                         allowed 10/05/20        PageID.110 Page 93 of 109
                                                                                 without permission.




    Trial Procedures: Using an interactive web-based response technology system, study
    participants were randomly assigned to vaccine groups defined by vaccine candidate, dose level,
    and age range. Participants received two 0.5-mL injections into the deltoid of either BNT162b1,
    BNT162b2, or placebo, 21 days apart. The first 5 participants in each new dose level or age
    group were observed for 4 hours after vaccination to identify immediate adverse events (AEs).
    All other participants were observed for 30 minutes. Blood was collected for safety and/or
    immunogenicity assessments.
    Safety: Primary endpoints presented include: the proportions of participants with solicited local
    reactions, systemic events, and use of antipyretic and/or pain medication within 7 days after
    vaccination recorded in an electronic diary; unsolicited AEs and serious adverse events (SAEs)
    from Dose 1 through 1 month after Dose 2; clinical laboratory abnormalities 1 and 7 days after
    vaccination; and grading shifts in laboratory assessments between baseline and 1 and 7 days after
    Dose 1 and between 2 and 7 days after Dose 2. There were protocol-specified safety stopping
    rules for all sentinel-cohort participants. An internal review committee and an external data
    monitoring committee reviewed all safety data.
    Immunogenicity: Immunogenicity assessments (SARS-CoV-2 serum neutralization assay and
    RBD-binding or S1-binding IgG direct Luminex immunoassays) were assessed before
    vaccination, at 7 and 21 days after Dose 1, and 7 days (Day 21) and 14 days (Day 35) after Dose
    2. The neutralization assay used a previously described strain of SARS-CoV-2
    (USA_WA1/2020) that had been rescued by reverse genetics and engineered by the insertion of
    an mNeonGreen gene into open reading frame 7 of the viral genome.11,12 The 50% neutralization
    titer (NT50) was reported as the interpolated reciprocal of the dilution yielding a 50% reduction
    in fluorescent viral foci. One serum sample from the 30 µg BNT162b2 18-55 year old group,
    drawn 3 days after Dose 2 rather than 6 to 8 days after Dose 2 (as specified in the protocol), was
    excluded from the reported immunogenicity analysis. No other samples were reported to be
    drawn outside of the protocol-specified window.
    Immunogenicity data from a human convalescent serum panel are included as a benchmark.
    Thirty-eight human SARS-CoV-2 infection/COVID-19 convalescent sera were drawn from
    donors 18 to 83 years of age, at least 14 days after a PCR-confirmed diagnosis and after
    symptom resolution. Neutralizing GMTs in subgroups of the donors were as follows:
    symptomatic infections – 90 (n=35); asymptomatic infections – 156 (n=3); hospitalized – 618
    (n=1). The sera were obtained from Sanguine Biosciences (Sherman Oaks, CA), the MT Group
    (Van Nuys, CA), and Pfizer Occupational Health and Wellness (Pearl River, NY).
    Statistical Analysis: In this report, safety and immunogenicity analyses are descriptive, and the
    sample size was not based on statistical hypothesis testing. Safety analyses are presented as
    counts, percentages, and associated Clopper-Pearson 95% confidence intervals (CIs) for local
    reactions, systemic events, and any AEs after vaccination according to MedDRA terms for each
    vaccine group. Summary statistics are provided for abnormal laboratory values and grading
    shifts.

    Immunogenicity analyses of SARS-CoV-2 serum neutralizing titers, S1- and RBD-IgG binding
    concentrations, GMTs, and geometric mean concentrations (GMCs) were computed along with
    associated 95% CIs. The GMTs/GMCs were calculated as the mean of the assay results after
    making the logarithm transformation and then exponentiating the mean to express results on the

                                                                                                                                       4


                                                       Exhibit 8 - Page 93
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case    3:20-cv-01958-H-AHG                      Document
                                           All rights reserved. No1-2
                                                                   reuse Filed
                                                                         allowed 10/05/20        PageID.111 Page 94 of 109
                                                                                 without permission.




    original scale. Two-sided 95% CIs were obtained by taking log transforms of titers or
    concentrations, calculating the 95% CI with reference to Student’s t-distribution, and then
    exponentiating the confidence limits.



    RESULTS
    Disposition and Demographics
    Between 04 May 2020 and 22 June 2020, 332 healthy males and nonpregnant females at 4 US
    sites (2 sites per vaccine candidate) were screened: 195 were randomized to 13 groups of 15
    participants (12 received vaccine and 3 placebo per group) (Figure 1). Groups of 18–55 year old
    and 65–85 year old participants received 10-μg, 20-μg, or 30-μg dose levels of BNT162b1 or
    BNT162b2 on a 2-dose schedule, 21 days apart. One group of 18–55 year old participants
    received 1 dose of 100 µg BNT162b1 or placebo. Overall, participants were predominantly white
    (67%–100%) and non-Hispanic/non-Latinx (92%–100%) (Table 1). More older women than
    older men participated. The median age of younger participants was 35–37 years and of older
    participants was 68–69 years, depending on vaccine candidate.


    Safety
    Reactogenicity
    Local reactions
    Participants 18–55 years old who received 10 or 30 µg BNT162b1 reported mild to moderate
    local reactions, primarily pain at the injection site, within 7 days after an injection, which were
    more frequent after Dose 2.2, 5 In 65–85 year olds, BNT162b1 elicited similar but milder local
    reactions, with mild to moderate injection site pain reported by 92% after Dose 1 and 75% after
    Dose 2 (Figure 2). A similar pattern was observed after vaccination with BNT162b2. No older
    adult who received BNT162b2 reported redness or swelling. No participant who received either
    BNT162 vaccine reported a Grade 4 local reaction.

    Systemic events
    Participants 18–55 years old who received 10 or 30 µg BNT162b1 frequently experienced mild
    to moderate fever and chills, with 75% reporting fever ≥38.0°C after Dose 2 of 30 µg (Figure 3
    and Figure S1).5 In 65–85 year old participants who received BNT162b1, systemic events were
    milder than in the younger participants, though many older participants reported fatigue and
    headache after Dose 1 or Dose 2, and 33% of older participants reported fever ≥38°C after Dose
    2, including 1 older participant who reported fever (38.9–40.0°C; Figure 3 and Figure S2). Like
    local reactions, systemic events were dose-dependent, greater after Dose 2 than Dose 1, and
    transient. Symptoms generally peaked by Day 2 after vaccination and resolved by Day 7.
    Systemic events in response to BNT162b2 were milder than those to BNT162b1 (Figures 3, S1,
    and S2). For example, only 17% of 18–55 year olds and 8% of 65–85 year olds reported fever
    (≥38.0–38.9°C) after Dose 2 of 30 µg BNT162b2. Severe systemic events (fatigue, headache,

                                                                                                                                       5


                                                       Exhibit 8 - Page 94
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case    3:20-cv-01958-H-AHG                      Document
                                           All rights reserved. No1-2
                                                                   reuse Filed
                                                                         allowed 10/05/20        PageID.112 Page 95 of 109
                                                                                 without permission.




    chills, muscle pain, and joint pain) were reported in small numbers of younger BNT162b2
    recipients, but no severe systemic events were reported by older BNT162b2 recipients. There
    were no reports of Grade 4 systemic events by any BNT162 recipient. Overall, systemic events
    reported by 65–85 year olds who received BNT162b2 were similar to those reported by those
    who received placebo after Dose 1.
    Adverse Events and Shifts in Laboratory Values
    Through 1 month after Dose 2, 50% of 18–55 year old participants who received 30 µg
    BNT162b1 reported related AEs compared to 11.1% of placebo recipients.5 Among 65–85 year
    olds who received 30 μg BNT162b1 and 18–55 year olds who received 30 μg BNT162b2, 16.7%
    reported related AEs (Table S1). No 65–85 year old who received 30 µg BNT162b2 reported a
    related AE. No SAEs were reported, and no stopping rules were met as of the time of this report.
    The largest changes from baseline in laboratory values were transient decreases in lymphocyte
    counts, which resolved within a week after vaccination (Figure S3) and were not associated with
    clinical manifestations.


    Immunogenicity
    The serological responses elicited by BNT162b1 and BNT162b2 were similar. Antigen-binding
    IgG and neutralizing responses to vaccination with 10 µg to 30 µg of BNT162b1 or BNT162b2
    were boosted by Dose 2 in both younger2,5 and older adults, showing clear benefit of a second
    dose (Figure 4a). Both vaccines elicited lower antigen-binding IgG and neutralizing responses in
    65–85 year olds compared to 18–55 year olds (Figure 4). For example, neutralizing GMTs at
    Day 28 (7 days post Dose 2) of older adults who received 30 µg of BNT162b1 or BNT162b2
    were 0.38 and 0.41 times, respectively, the GMTs of the corresponding younger adult cohorts
    (Figure 4b). Although there was a clear dose-level response between 10 µg and 20 µg of either
    vaccine candidate, a dose-level response between 20 µg and 30 µg was not consistent by vaccine
    candidate or by age group (Figure 4). Neutralizing GMTs measured 7 days after Dose 2 of 30 µg
    BNT162b1 or BNT162b2 ranged from 1.1 to 1.6 times the convalescent serum panel GMT in
    65–85 year olds and from 2.8 to 3.8 times the convalescent serum panel GMT in 18–55 year
    olds.


    DISCUSSION
    Previously reported data from vaccination of 18–55 year old adults with 10 μg or 30 μg of
    BNT162b1 suggested that it could be a promising COVID-19 vaccine candidate.2,5 Consistent
    with our strategy to evaluate several RNA vaccine candidates and make a data-driven decision to
    advance the candidate with the best safety and immunogenicity profile, we compared clinical
    data obtained after vaccination with BNT162b1,2,5 which encodes the RBD, or with BNT162b2,
    which expresses the full-length spike. The data set presented here guided our decision to advance
    BNT162b2 at the 30-μg dose level into the Phase 2/3, global safety and efficacy evaluation in
    participants 18–85 years of age.
    The primary consideration driving this decision was the milder systemic reactogenicity profile of
    BNT162b2, particularly in older adults, in the context of comparable antibody responses elicited

                                                                                                                                       6


                                                       Exhibit 8 - Page 95
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case    3:20-cv-01958-H-AHG                      Document
                                           All rights reserved. No1-2
                                                                   reuse Filed
                                                                         allowed 10/05/20        PageID.113 Page 96 of 109
                                                                                 without permission.




    by both candidate vaccines. Short-lived declines in postvaccination lymphocyte counts were
    without evidence of associated clinical impact, were observed across age groups, and likely
    reflect temporary redistribution of lymphocytes from the bloodstream to lymphoid tissues as a
    functional response to the immune stimulation of immunization.13,14,15,16 The observation of a
    modRNA vaccine candidate at the selected, relatively low dose level of 30 μg that is both very
    immunogenic and well tolerated is unexpected for a modRNA vaccine candidate targeting an
    infectious disease.17,18 Lipid composition of the LNPs, formulation components or sequence
    selection for the RNA backbone and/or antigen target could influence the tolerability profile. The
    reason for the lower reactogenicity of BNT162b2 compared to BNT162b1 is not certain, given
    that BNT162b1 and BNT162b2 share the same modRNA platform, RNA production and
    purification processes, and LNP formulation. They differ in the nucleotide sequences encoding
    the vaccine antigens and in the overall size of the RNA constructs, resulting in approximately
    five times the number of RNA molecules in 30 μg of BNT162b1 compared to 30 μg of
    BNT162b2. The nucleotide composition of RNA appears to affect its immune stimulatory
    activity and reactogenicity profile.19
    The immune responses elicited by BNT162b1 and BNT162b2 were similar. As observed with
    other vaccines and likely associated with immunosenescence,20,21 the immunogenicity of both
    vaccine candidates decreased with age, eliciting lower humoral responses in 65–85 year olds
    than in 18–55 year olds. Nevertheless, at 7 days after Dose 2, the neutralizing GMT elicited by
    30 µg BNT162b2 in older adults, despite being only 0.41 times the GMT of younger adults, still
    exceeded the GMT of the convalescent serum panel. Based on the responses to 30 µg of
    BNT162b1 (Figure 4b), neutralizing GMTs elicited by BNT162b2 are expected to further
    increase from 7 to 14 days after Dose 2 (Day 35). At this time point, the GMT elicited by
    BNT162b1 was 4.6 times the GMT of the convalescent serum panel.5
    A subtle difference in the humoral response to BNT162b1 and BNT162b2 is an apparent dose-
    response plateau for both vaccines in younger adults, but only for BNT162b1 in older adults. The
    more reactogenic regimens are associated with an apparent dose-response plateau. RNA vaccines
    require vaccine RNA translation in the host to express antigen, thus higher reactogenicity may be
    associated with an innate immune shutdown of host cell translation that can result in suboptimal
    antigen presentation and lower immunogenicity.
    This study and interim report have several limitations. First, at the time of publication, data on
    immune responses or safety beyond 7 days after Dose 2 were not available. Second, we do not
    yet know the relative importance of humoral and cellular immunity in protection from COVID-
    19. Although strong cell-mediated immune responses (TH1-biased CD4+ and CD8+) elicited by
    BNT162b1 have been observed and reported from the German trial,2 cellular immune responses
    elicited by BNT162b2 are still being studied and will be reported separately. We anticipate that
    the full-length spike encoded by BNT162b2 will present a greater diversity of T-cell epitopes
    than does the much smaller RBD encoded by BNT162b1. This may lead to stronger and more
    consistent cellular responses to BNT162b2. Third, although the serum neutralizing responses
    elicited by the vaccine candidates relative to those elicited by natural infection are highly
    encouraging, the degree of protection against COVID-19 provided by this or any other
    benchmark is unknown. Finally, participants in this early-stage clinical study were healthy and in
    groups too small to reflect the diversity of those in need of a COVID-19 vaccine.


                                                                                                                                       7


                                                       Exhibit 8 - Page 96
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case    3:20-cv-01958-H-AHG                      Document
                                           All rights reserved. No1-2
                                                                   reuse Filed
                                                                         allowed 10/05/20        PageID.114 Page 97 of 109
                                                                                 without permission.




    Many of the limitations to this study are now being addressed in the global Phase 2/3 portion of
    this study, while we expand our RNA vaccine manufacturing and distribution capacity. In this
    pivotal study, we are assessing the safety and efficacy of 2 doses of 30 µg BNT162b2 in up to
    30,000 participants (randomized 1:1 with placebo) from diverse backgrounds, including
    individuals with stable chronic underlying health conditions, individuals at increased risk due to
    occupational exposure, and individuals from racial and ethnic backgrounds at higher risk for
    severe COVID-19.22




    Role of the funding source
    BioNTech is the sponsor of the study. Pfizer was responsible for the design, data collection, data
    analysis, data interpretation, and writing of the report. The corresponding authors had full access
    to all the data in the study and had final responsibility for the decision to submit the data for
    publication. All study data were available to all authors.
    Disclosure
    These data are interim data from an ongoing study, with the database not locked. Data have not
    yet been source verified or subjected to standard quality check procedures that would occur at
    the time of database lock and may therefore be subject to change.
    Data sharing statement
    Upon request, and subject to review, Pfizer will provide the data that support the findings of this
    study. Subject to certain criteria, conditions, and exceptions, Pfizer may also provide access to
    the related individual anonymized participant data. See https://www.pfizer.com/science/clinical-
    trials/trial-data-and-results for more information.
    Acknowledgements
    The authors would like to thank Carol Monahan and Deb Gantt (Pfizer Inc) for writing and
    editorial support, James Trammel (Pfizer Inc) for statistical analysis support in the generation of
    this manuscript, and Tricia Newell (ICON plc, North Wales, PA) for editorial support.
    We would like to thank all the participants who volunteered for this study. We also acknowledge
    the following individuals for their contributions to this work:
    NYU Langone Vaccine Center: Angelica Kottkamp, MD, Ramin Herati, MD, Rebecca Pellet
    Madan, MD, Mary Olson, DNP, ANP-BC, Marie Samanovic-Golden, PhD, Elisabeth Cohen,
    MD, Amber Cornelius, MS, Laura Frye, MPH, Heekoung Youn, RN, CCRC, MA, Baby Jane
    Fran, RN, Kanika Ballani, PharmD, MBA, Natalie Veling, RN, Juanita Erb, RN, BSN, MPA,
    Mahnoor Ali, BA, Lisa Zhao, BA, Stephanie Rettig, MPH, Hibah Khan, MPA, Harry Lambert,
    BA, Kelly Hu, BA, and Jonathan Hyde, BS. Staffing services were supported in part by an NYU
    CTSA grant (UL1 TR001445) from the National Center for Advancing Translational Sciences,
    National Institutes of Health.


                                                                                                                                       8


                                                       Exhibit 8 - Page 97
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case    3:20-cv-01958-H-AHG                      Document
                                           All rights reserved. No1-2
                                                                   reuse Filed
                                                                         allowed 10/05/20        PageID.115 Page 98 of 109
                                                                                 without permission.




    Center for Vaccine Development and Global Health, University of Maryland School of
    Medicine: Monica McArthur, MD, PhD, Justin Ortiz, MD, MS, FACP, FCCP, Rekha Rapaka,
    MD, Linda Wadsworth, RN, Ginny Cummings, RN, Toni Robinson, RN, Nancy Greenberg, RN,
    Lisa Chrisley, RN, Wanda Somrajit, RN, Jennifer Marron, RN, BSN, MS, Constance Thomas,
    RN, Kelly Brooks, RN, Lisa Turek, RN, Patricia Farley, RN, Staci Eddington, Panagiota
    Komninou, Mardi Reymann, Kathy Strauss, Biraj Shrestha, Sudhaunshu Joshi, Robin Barnes,
    RN, Roohali Sukhavasi, Myounghee Lee, PharmD, Alyson Kwon, and Terry Sharp.
    University of Rochester and Rochester General Hospital: Emily Pierce, RN, Mary Criddle, RN,
    Maryrose Laguio-Vila, MD, Megan Helf, MS, Madison Murphy BS, Maria Formica, MS, and
    Sarah Korones, MD.
    Cincinnati Children’s Hospital: Amy Cline, RN, Susan Parker, RN, and Michelle Dickey,
    APRN, Kristen Buschle, APRN.
    Pfizer Inc: Andrea Cawein, John L. Perez, MD, MSc, Harpreet Seehra, Dina Tresnan, DVM,
    PhD, Robert Maroko, MD, Helen Smith, Sarah Tweedy, Amy Jones, Greg Adams, Rabia
    Malick, Emily Worobetz, Erica Weaver, Liping Zhang, Carmel Devlin, Donna Boyce, Elisa
    Harkins Tull, Mark Boaz, Michael Cruz, Vaccines Clinical Assay Team, and Vaccines Assay
    Development Team.
    BioNTech: Corinna Rosenbaum, Christian Miculka, Andreas Kuhn, Ferdia Bates, Paul Strecker,
    and Alexandra Kemmer-Brück.




                                                                                                                                       9


                                                       Exhibit 8 - Page 98
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case    3:20-cv-01958-H-AHG                      Document
                                           All rights reserved. No1-2
                                                                   reuse Filed
                                                                         allowed 10/05/20        PageID.116 Page 99 of 109
                                                                                 without permission.




    References


    1.    Johns Hopkins University Coronavirus Resource Center. COVID-19 dashboard by the
          Center for Systems Science and Engineering (CSSE) at Johns Hopkins University (JHU).
          https://coronavirus.jhu.edu/map.html (2020).
    2.    Sahin U, Muik A, Derhovanessian E, et al. Concurrent human antibody and TH1 type T-cell
          responses elicited by a COVID-19 RNA vaccine. July 20, 2020
          (https://www.medrxiv.org/content/10.1101/2020.07.17.20140533v1). preprint.
    3.    Pardi N, Tuyishime S, Muramatsu H, et al. Expression kinetics of nucleoside-modified
          mRNA delivered in lipid nanoparticles to mice by various routes. J Control Release
          2015;217:345-351.
    4.    Kariko K, Muramatsu H, Welsh FA, et al. Incorporation of pseudouridine into mRNA yields
          superior nonimmunogenic vector with increased translational capacity and biological
          stability. Mol Ther 2008;16(11):1833-1840.
    5.    Mulligan MJ, Lyke KE, Kitchin N, et al. Phase 1/2 study to describe the safety and
          immunogenicity of a COVID-19 RNA vaccine candidate (BNT162b1) in adults 18 to 55
          years of age: interim report. [published online ahead of print August 12, 2020] Nature 2020.
    6.    He Y, Zhou Y, Liu S, et al. Receptor-binding domain of SARS-CoV spike protein induces
          highly potent neutralizing antibodies: implication for developing subunit vaccine. Biochem
          Biophys Res Commun 2004;324(2):773-781.
    7.    Güthe S, Kapinos L, Möglich A, Meier S, Grzesiek S, Kiefhaber T. Very fast folding and
          association of a trimerization domain from bacteriophage T4 fibritin. J Mol Biol
          2004;337(4):905-915.
    8.    Bachmann MF, Zinkernagel RM. Neutralizing antiviral B cell responses. Annu Rev
          Immunol 1997;15;235-270.
    9.    Wrapp D, Wang N, Corbett KS, et al. Cryo-EM structure of the 2019-nCoV spike in the
          prefusion conformation. Science 2020;367(6483):1260-1263.
    10.   Pallesen J, Wang N, Corbett KS, et al. Immunogenicity and structures of a rationally
          designed prefusion MERS-CoV spike antigen. Proc Natl Acad Sci USA
          2017;114(35):E7348-7357.
    11.   Xie X, Muruato A, Lokugamage KG, et al. An infectious cDNA clone of SARS-CoV-2.
          Cell Host Microbe 2020;27(5):841-848.
    12.   Muruato AE, Fontes-Garfias CR, Ren P, et al. A high throughput neutralizing antibody
          assay. May 22, 2020 (https://www.biorxiv.org/content/10.1101/2020.05.21.109546v1).
          preprint.
    13.   Foster GR, Masri SH, David R, et al. IFN- subtypes differentially affect human T cell
          motility. J Immunol 2004;173(3):1663-1670.
    14.   Hopkins RJ, Daczkowski NF, Kaptur PE, et al. Randomized, double-blind, placebo-
          controlled, safety and immunogenicity study of 4 formulations of anthrax vaccine adsorbed
          plus CPG 7909 (AV7909) in healthy adult volunteers. Vaccine 2013;31(30):3051-3058.
    15.   Regules JA, Beigel JH, Paolino KM, et al. A recombinant vesicular stomatitis virus Ebola
          vaccine. N Engl J Med 2017;376(4):330-341.
    16.   Lai L, Davey R, Beck A, et al. Emergency postexposure vaccination with vesicular
          stomatitis virus-vectored Ebola vaccine after needlestick. JAMA 2015;313(12):1249-1255.



                                                                                                                                     10


                                                       Exhibit 8 - Page 99
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case   3:20-cv-01958-H-AHGAll rights          Document        1-2
                                                    reserved. No  reuseFiled
                                                                       allowed10/05/20        PageID.117 Page 100 of 109
                                                                               without permission.




    17. Feldman RA, Fuhr R, Smolenov I, et al. mRNA vaccines against H10N8 and H7N9
        influenza viruses of pandemic potential are immunogenic and well tolerated in healthy
        adults in phase 1 randomized clinical trials. Vaccine 2019;37:3326-3334.
    18. Jackson LA, Anderson EJ, Rouphael NG, et al. An mRNA vaccine against SARS-CoV-2 –
        preliminary report. [published online ahead of print, July 14, 2020] N Engl J Med 2020.
    19. Kondili M, Roux M, Vabret N, Bailly-Bechet M. Innate immune system activation by viral
        RNA: how to predict it? Virology 2016;488:169-178.
    20. Munoz N, Manalastas R, Pitisuttihum P, et al. Safety, immunogenicity, and efficacy of
        quadrivalent human papillomavirus (types 6, 11, 16, 18) recombinant vaccine in women
        aged 24-45 years: a randomised, double-blind trial. Lancet 2009;373:1949-1957.
    21. Boraschi D, Del Giudice G, Dutel C, Ivanoff B, Rappuoli R, Grubeck-Loebenstein B.
        Ageing and immunity: addressing immune senescence to ensure healthy ageing. Vaccine
        2010;28(21):3627-3631.
    22. Stokes EK, Zambrano LD, Anderson, KN, et al. Coronavirus disease 2019 case surveillance
        — United States, January 22–May 30, 2020. MMWR Morb Mortal Wkly Rep
        2020;69(24):759-765.




                                                                                                                                     11


                                                      Exhibit 8 - Page 100
      medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
         (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
       Case   3:20-cv-01958-H-AHGAll rights          Document        1-2
                                                          reserved. No  reuseFiled
                                                                             allowed10/05/20        PageID.118 Page 101 of 109
                                                                                     without permission.




             Tables
                                            18–55 Years of Age                                                  65–85 Years of Age
Vaccine Group

   BNT162b1            10 μg      20 μg       30 μg      100 μg     Placebo       Total       10 μg       20 μg        30 μg     Placebo         Total
                      (n=12)     (n=12)      (n=12)      (n=12)     (n=12)       (n=60)      (n=12)      (n=12)       (n=12)      (n=9)         (n=45)
Sex, n (%)
  Male                  7          9           6           5           7           34          4            4           4              1          13
                      (58.3)     (75.0)      (50.0)      (41.7)      (58.3)      (56.7)      (33.3)       (33.3)      (33.3)         (11.1)     (28.9)
  Female                5          3           6           7           5           26          8            8           8              8          32
                      (41.7)     (25.0)      (50.0)      (58.3)      (41.7)      (43.3)      (66.7)       (66.7)      (66.7)         (88.9)     (71.1)
Race, n (%)
  White                  8         11          10          11          11          51         12           11           10              9         42
                      (66.7)     (91.7)      (83.3)      (91.7)      (91.7)      (85.0)     (100.0)      (91.7)       (83.3)         (100.0)    (93.3)
  Black or            1 (8.3)    1 (8.3)       0           0           0         2 (3.3)       0         1 (8.3)        0               0       1 (2.2)
  African
  American
  Asian               3 (25.0)      0       2 (16.7)     1 (8.3)     1 (8.3)    7 (11.7)       0            0         2 (16.7)         0        2 (4.4)
Ethnicity, n (%)      1 (8.3)       0        1 (8.3)       0           0         2 (3.3)       0            0            0       1 (11.1)       1 (2.2)
  Hispanic/           1 (8.3)       0        1 (8.3)       0           0         2 (3.3)       0            0            0       1 (11.1)       1 (2.2)
  Latinx
Age at
Vaccination, y
  Mean ± SD            29.4 ±     44.8 ±     35.8 ±      38.3 ±      36.3 ±      36.9 ±      69.7 ±       70.6 ±       69.9 ±     68.2 ±         69.7 ±
                         6.39       8.33       9.96        9.34      11.26        10.19        5.40         4.94         3.55      2.95           4.34
  Median                 26.5       49.0       33.5        38.0       35.0         35.0        68.5         69.0         69.0      68.0           69.0
  (range)             (24–42)    (30–54)    (23–52)     (25–53)     (19–54)     (19–54)     (65–82)      (65–81)      (65–77)    (65–73)        (65–82)
                        10 μg      20 μg      30 μg      100 μg     Placebo       Total       10 μg        20 μg        30 μg    Placebo          Total
   BNT162b2
                       (n=12)     (n=12)     (n=12)       (n=0)      (n=9)       (n=45)      (n=12)       (n=12)       (n=12)     (n=9)          (n=45)
Sex, n (%)
  Male                  5          6           3           –           5           19           2           5           6              4          17
                      (41.7)     (50.0)      (25.0)                  (55.6)      (42.2)      (16.7)       (41.7)      (50.0)         (44.4)     (37.8)
  Female                7          6           9           –           4           26          10           7           6              5          28
                      (58.3)     (50.0)      (75.0)                  (44.4)      (57.8)      (83.3)       (58.3)      (50.0)         (55.6)     (62.2)
Race, n (%)
  White                 11          10          9          –            9          39         12           12           12              9         45
                      (91.7)      (83.3)     (75.0)                  (100.0)     (86.7)     (100.0)      (100.0)      (100.0)        (100.0)    (100.0)
  Black or               0       2 (16.7)    1 (8.3)       –            0        3 (6.7)       0            0            0              0          0
  African
  American
  Asian               1 (8.3)       0       2 (16.7)       –           0         3 (6.7)       0            0            0             0            0
Ethnicity, n (%)
  Non-Hispanic/         11         11          12                       9          43         12           12           12              9         45
  Latinx              (91.7)     (91.7)      (100.0)                 (100.0)     (95.6)     (100.0)      (100.0)      (100.0)        (100.0)    (100.0)
Age at
Vaccination, y
  Mean ± SD            36.8 ±     37.6 ±     37.3 ±        –         34.4 ±      36.7 ±      68.0 ±       71.0 ±       68.5 ±     70.0 ±         69.3 ±
                       12.20      10.07       9.85                   13.22       10.95        2.89         5.82         2.81       3.84           4.09
  Median                37.0       38.0       36.5         –          30.0        37.0        67.0         68.5         68.0       69.0           68.0
  (range)             (21–53)    (23–53)    (23–54)                 (19–53)     (19–54)     (65–73)      (65–81)      (65–74)    (65–77)        (65–81)


             Table 1 | Participant demographics for BNT162b1 and BNT162b2




                                                                                                                                               12


                                                            Exhibit 8 - Page 101
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case   3:20-cv-01958-H-AHGAll rights          Document        1-2
                                                    reserved. No  reuseFiled
                                                                       allowed10/05/20        PageID.119 Page 102 of 109
                                                                               without permission.




    Figures




    Figure 1 | Disposition of participants. Participants not assigned were screened but not randomized because
    enrollment had closed.




                                                                                                                                     13


                                                      Exhibit 8 - Page 102
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case   3:20-cv-01958-H-AHGAll rights          Document        1-2
                                                    reserved. No  reuseFiled
                                                                       allowed10/05/20        PageID.120 Page 103 of 109
                                                                               without permission.




    Figure 2 | Local reactions reported within 7 days after vaccination by age group (a. 18–55 years of age;
    b. 65–85 years of age). Solicited injection-site (local) reactions were collected with electronic diaries for 7
    days after each vaccination. Pain at injection site scale - mild: does not interfere with activity; moderate:
    interferes with activity; severe: prevents daily activity; Grade 4: emergency room visit or hospitalization.
    Redness and swelling scale - mild: 2.0 to 5.0 cm in diameter; moderate: >5.0 to 10.0 cm in diameter; severe:
    >10.0 cm in diameter; Grade 4: necrosis or exfoliative dermatitis for redness, and necrosis for swelling. 10 =
    10 µg; 20 = 20 µg; 30 = 30 µg; P = placebo; B1 – BNT162b1; B2 – BNT162b2.




                                                                                                                                     14


                                                      Exhibit 8 - Page 103
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case   3:20-cv-01958-H-AHGAll rights          Document        1-2
                                                    reserved. No  reuseFiled
                                                                       allowed10/05/20        PageID.121 Page 104 of 109
                                                                               without permission.




    Figure 3 | Select systemic events reported within 7 days after vaccination (a. 18–55 years of age; b. 65–85
    years of age). Fever, chills, and fatigue reported here. Headache, vomiting, diarrhea, muscle pain, and joint
    pain reported in Figure S1. Systemic events were collected with electronic diaries for 7 days after each
    vaccination. Fever scale as indicated in the key. Chills and fatigue scale - mild: does not interfere with
    activity; moderate: some interference with activity; severe: prevents daily activity; Grade 4: emergency room
    visit or hospitalization. 10 = 10 µg; 20 = 20 µg; 30 = 30 µg; P = placebo; B1 – BNT162b1; B2 – BNT162b2.




                                                                                                                                     15


                                                      Exhibit 8 - Page 104
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case   3:20-cv-01958-H-AHGAll rights          Document        1-2
                                                    reserved. No  reuseFiled
                                                                       allowed10/05/20        PageID.122 Page 105 of 109
                                                                               without permission.




    Figure 4 | Immunogenicity of BNT162b1 and BNT162b2. Participants in groups of 15 were vaccinated with
    the indicated dose levels of either BNT162b vaccine candidate (n=12) or with placebo (n=3) on Days 1 and 21.
    Reponses in placebo recipients for each of the dosing groups are combined (P). The 28-day blood collection is
    7 days after the second vaccination. Sera were obtained before vaccination (Day 1) and 21, and 28 days after
    the first vaccination. Day 35 is shown only for the 10 µg and 30 µg BNT162b1 (18–55 years) groups. Human
    COVID-19 convalescent sera (HCS, n=38) were obtained at least 14 days after polymerase chain reaction-
    confirmed diagnosis and at a time when the donors were asymptomatic. a. Geometric mean concentrations
    (GMCs) of recombinant S1-binding IgG. Lower limit of quantitation (LLOQ) is 1.267. b. 50% SARS-CoV-2–
    neutralizing geometric mean titers (GMTs). LLOQ is 20. Each data point represents a serum sample, and each
    vertical bar represents a geometric mean with 95% CI. The numbers above the bars are the GMCs or GMTs for
    the group. Arrows indicate timing of vaccination (blood draws were conducted prior to vaccination on
    vaccination days).




                                                                                                                                     16


                                                      Exhibit 8 - Page 105
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case   3:20-cv-01958-H-AHGAll rights          Document        1-2
                                                    reserved. No  reuseFiled
                                                                       allowed10/05/20        PageID.123 Page 106 of 109
                                                                               without permission.




    SUPPLEMENTARY APPENDIX




    Figure S1 | Systemic events reported within 7 days after vaccination, 18–55 years of age. Systemic events        ts
    were collected with electronic diaries for 7 days after each vaccination. Fever scale as indicated in the key.
    Fatigue, headache, chills, new or worsened muscle pain, new or worsened joint pain (mild: does not interfere
    with activity; moderate: some interference with activity; severe: prevents daily activity), vomiting (mild: 1 to 2
    times in 24 hours; moderate: >2 times in 24 hours; severe: requires intravenous hydration) and diarrhea (mild:
    2 to 3 loose stools in 24 hours; moderate: 4 to 5 loose stools in 24 hours; severe: 6 or more loose stools in 24
    hours); Grade 4 for all events: emergency room visit or hospitalization; 10 = 10 µg; 20 = 20 µg; 30 = 30 µg; P
    = placebo; B1 – BNT162b1; B2 – BNT162b2. A second dose of BNT162b1 100 µg was not given to
    participants in the 18–55 year old group because of unsatisfactory tolerability after the first dose.



                                                                                                                                     17


                                                      Exhibit 8 - Page 106
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case   3:20-cv-01958-H-AHGAll rights          Document        1-2
                                                    reserved. No  reuseFiled
                                                                       allowed10/05/20        PageID.124 Page 107 of 109
                                                                               without permission.




    Figure S2 | Systemic events reported within 7 days after vaccination, 65–85 years of age. Systemic events        ts
    were collected with electronic diaries for 7 days after each vaccination. Fever scale as indicated in the key.
    Fatigue, headache, chills, new or worsened muscle pain, new or worsened joint pain (mild: does not interfere
    with activity; moderate: some interference with activity; severe: prevents daily activity), vomiting (mild: 1 to 2
    times in 24 hours; moderate: >2 times in 24 hours; severe: requires intravenous hydration) and diarrhea (mild:
    2 to 3 loose stools in 24 hours; moderate: 4 to 5 loose stools in 24 hours; severe: 6 or more loose stools in 24
    hours); Grade 4 for all events: emergency room visit or hospitalization; 10 = 10 µg; 20 = 20 µg; 30 = 30 µg; P
    = placebo; B1 – BNT162b1; B2 – BNT162b2. A second dose of BNT162b1 100 µg was not given to
    participants in the 18–55 year old group because of unsatisfactory tolerability after the first dose.



                                                                                                                                     18


                                                      Exhibit 8 - Page 107
medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
   (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
 Case   3:20-cv-01958-H-AHGAll rights          Document        1-2
                                                    reserved. No  reuseFiled
                                                                       allowed10/05/20        PageID.125 Page 108 of 109
                                                                               without permission.




    a.                                                                   b.




    c.                                                                   d.




    Figure S3 | Postvaccination changes in lymphocyte count over time. Figure represents box-and-whisker
    plots for observed values at the following time points: Dose 1/Day 1-3: ~1 day after Dose 1; Dose 2/Day 6-8:
    ~7 days after Dose 1; Pre-Dose 2: before Dose 2; Dose 2/Day 6-8: ~ 7 days after Dose 2. Symbols denote
    group means – O: placebo; +: 10 µg; X: 20 µg;       : 30 µg; : 100 µg. Center line of box denotes median;
    lower and upper edges denote first and third quartiles; lower and upper whiskers denote minimum and
    maximum. a. BNT162b12 18–55 years of age; b. BNT162b1 65–85 years of age; c. BNT162b2 18–55 years of
    age; d. BNT162b2 65–85 years of age.


                                                                                                                                     19


                                                      Exhibit 8 - Page 108
    medRxiv preprint doi: https://doi.org/10.1101/2020.08.17.20176651.this version posted August 20, 2020. The copyright holder for this preprint
       (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
     Case   3:20-cv-01958-H-AHGAll rights          Document        1-2
                                                        reserved. No  reuseFiled
                                                                           allowed10/05/20        PageID.126 Page 109 of 109
                                                                                   without permission.




BNT162b1                                      18–55 Years of Age                                         65–85 Years of Age

                        10 μg        20 μg           30 μg        100 μg      Placebo        10 μg         20 μg        30 μg       Placebo
                        (n=12)       (n=12)         (n=12)        (n=12)      (n=12)        (n=12)        (n=12)       (n=12)        (n=9)

Any event, n (%)         6 (50.0)      4 (33.3)     6 (50.0)     7 (58.3)     2 (16.7)      6 (50.0)     6 (50.0)      3 (25.0)     3 (33.3)

 Related                 3 (25.0)      3 (25.0)     6 (50.0)     6 (50.0)      1 (8.3)      3 (25.0)     3 (25.0)      2 (16.7)     1 (11.1)

 Severe                      0            0          1 (8.3)      1 (8.3)         0            0          1 (8.3)      1 (8.3)         0

 Life-threatening            0            0            0             0            0            0             0            0            0

Any SAE, n (%)               0            0            0             0            0            0             0            0            0

Any AE leading to
                             0            0            0             0            0            0             0            0            0
withdrawal, n (%)

Death, n (%)                 0            0            0             0            0            0             0            0            0

BNT162b2                                      18–55 Years of Age                                         65–85 Years of Age

                           10 μg        20 μg        30 μg        100 μg      Placebo        10 μg         20 μg        30 μg       Placebo
                          (n=12)       (n=12)       (n=12)         (n=0)       (n=9)        (n=12)        (n=12)       (n=12)        (n=9)

Any event, n (%)         4 (33.3)      4 (33.3)     4 (33.3)         –        2 (22.2)      1 (8.3)       1 (8.3)      3 (25.0)     1 (11.1)

 Related                 2 (16.7)      4 (33.3)     2 (16.7)         –        1 (11.1)         0          1 (8.3)         0            0

 Severe                      0            0          1 (8.3)         –            0            0             0         1 (8.3)      1 (11.1)

 Life-threatening            0            0            0             –            0            0             0            0            0

Any SAE, n (%)               0            0            0             –            0            0             0            0            0

Any AE leading to
                             0            0            0             –            0            0             0            0            0
withdrawal, n (%)

Death, n (%)                 0            0            0             –            0            0             0            0            0



          Table S1 | Adverse events by age group and vaccine candidate. AE=adverse event. Related AE=adverse
          event that in the opinion of the investigator was possibly related to study vaccine. SAE=serious adverse event.




                                                                                                                                           20


                                                           Exhibit 8 - Page 109
